Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT AND CONFIRMATION AGREEMENT

 

This THIRD AMENDMENT AND CONFIRMATION AGREEMENT (this “Agreement”) is entered
into as of April 10, 2019, among ATN INTERNATIONAL, INC. (formerly known as
Atlantic Tele-Network, Inc.), a Delaware corporation (“Borrower”), each of the
subsidiaries of Borrower identified as guarantors on the signature pages hereto
(individually, a “Guarantor” and, collectively, the “Guarantors”; and together
with Borrower, individually a “Loan Party” and, collectively, the “Loan
Parties”), COBANK, ACB, as Administrative Agent (“Administrative Agent”), and
each of the financial institutions executing this Agreement and identified as a
Lender on the signature pages hereto (collectively, the “Lenders”).

 

RECITALS

 

WHEREAS, Borrower, the Guarantors and the Lenders (as defined therein) have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of December 19, 2014, as amended or modified by, as applicable, (i) that certain
Amendment, Consent and Confirmation Agreement, dated as of January 11, 2016, by
and among Borrower, Administrative Agent, the guarantors party thereto and the
lenders party thereto, (ii) that certain Consent Agreement, dated as of
February 21, 2017, among Borrower, Administrative Agent, the guarantors party
thereto and the lenders party thereto, (iii) that certain Second Amendment and
Confirmation Agreement, dated as of April 14, 2017, by and among Borrower,
Administrative Agent, the guarantors party thereto and the lenders party
thereto, and (iv) that certain Joinder Agreement, dated as of April 10, 2019,
among the New Subsidiaries (as defined therein), the Guarantors (as defined
therein), the Pledgors (as defined therein), Borrower and Administrative Agent
(as so amended and modified, and as amended, modified, supplemented, extended or
restated from time to time, the “Credit Agreement”); and

 

WHEREAS, Borrower has requested and the Lenders have agreed, subject to the
terms and conditions provided herein, to certain amendments with respect to the
Loan Documents as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Agreement, each of Borrower, the Guarantors and the Lenders hereby
agrees as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement
(for the avoidance of doubt, after giving effect to the amendments in
Section 2).

 

SECTION 2.  Amendments.  Effective as of the Amendment Effective Date, the
parties hereto hereby agree to amend the Loan Documents, as follows:

 

(A)          Amended Credit Agreement.  The Credit Agreement (exclusive of the
Schedules and Exhibits thereto) is hereby amended as indicated on the marked
document attached hereto as Schedule A.

 

--------------------------------------------------------------------------------



 

(B)          Amended Schedules to Credit Agreement.  The Schedules to the Credit
Agreement are hereby amended by replacing them in their entirety with the
Schedules attached hereto as Schedule B.

 

(C)          Amended Exhibits to Credit Agreement.  The Exhibits to the Credit
Agreement are hereby amended by replacing them in their entirety with the
Exhibits attached hereto as Schedule C.

 

SECTION 3.  No Novation.  This Agreement shall not constitute a novation of the
Credit Agreement or any other Loan Document.  Except as expressly provided in
this Agreement, the execution and delivery of this Agreement does not and will
not amend, modify or supplement any provision of, or constitute a consent to or
a waiver of any noncompliance with the provisions of, the Loan Documents, and
the Loan Documents shall remain in full force and effect.  On and after the
effectiveness of this Agreement, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
“Credit Agreement”, shall mean and be a reference to the Credit Agreement, as
amended by this Agreement.

 

SECTION 4.  Representations and Warranties.  In order to induce Administrative
Agent and the Lenders to agree to the amendments in Section 2, each Loan Party
hereby jointly and severally represents and warrants as follows:

 

(A)          Such Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms.  This Agreement has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and general principles of equity.

 

(B)          The execution, delivery and performance of this Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,

 

(1)          require any Governmental Approval (except as previously obtained)
or violate any Applicable Law relating to such Loan Party;

 

(2)          materially conflict with, result in a material breach of or
constitute a material default under the organizational documents of such Loan
Party;

 

(3)          conflict with, result in a breach of or constitute a default under
any Governmental Approval relating to such Person except as would not reasonably
be expected to have a Material Adverse Effect; or

 

2

--------------------------------------------------------------------------------



 

(4)          result in or require the creation or imposition of any Lien (except
as permitted by the Loan Documents) upon or with respect to any property now
owned or hereafter acquired by such Loan Party.

 

(C)          The representations and warranties of such Loan Party set forth in
the Loan Documents (after giving effect to the amendments in Section 2) are
true, correct and complete in all material respects on and as of the date hereof
to the same extent as though made on and as of the date hereof, provided, that
such representations and warranties (i) that relate solely to an earlier date
are true and correct as of such earlier date and (ii) are true and correct in
all respects if they are qualified by a materiality standard.

 

(D)          No Default or Event of Default has occurred and is continuing or
would be reasonably expected to result after giving effect to the amendments
described in Section 2.

 

SECTION 5.  Borrower Confirmations.  Borrower hereby confirms and agrees that
(a) each Security Document is and shall continue to be in full force and effect,
and (b) the obligations secured by each such document include any and all
obligations of the Loan Parties to the Secured Parties under the Credit
Agreement as amended hereby.

 

SECTION 6.  Guarantor Confirmations.  Each of the Guarantors hereby confirms and
agrees that (a) its guarantee contained in the Credit Agreement and each
Security Document to which it is a party is and shall continue to be in full
force and effect, and (b) the obligations guaranteed or secured by each such
applicable document include any and all obligations of the Loan Parties to the
Secured Parties under the Credit Agreement as amended hereby.

 

SECTION 7.  Conditions to Effectiveness.  This Agreement shall become effective
on such date (herein called the “Amendment Effective Date”) when each of the
following conditions shall have been met:

 

(A)          Agreement.  Administrative Agent shall have received counterparts
of this Agreement duly executed and delivered on behalf of each Loan Party, the
Administrative Agent and the Lenders.

 

(B)          Delivery of Notes.  To the extent requested, each Lender shall have
received a Note in an amount equal to such Lender’s Revolver Loan Commitment,
after giving effect to this Agreement, dated the Amendment Effective Date, duly
executed and delivered by the Borrower.

 

(C)          No Default.  No Default or Event of Default shall have occurred and
be continuing.

 

(D)          Representations and Warranties.  The representations and warranties
in Section 4 shall be true and correct as of the Amendment Effective Date.

 

3

--------------------------------------------------------------------------------



 

(E)          Certificates of Secretaries of the Loan Parties.  Administrative
Agent shall have received a certificate of the secretary, assistant secretary or
officer of each Loan Party, dated as of the Amendment Effective Date, on behalf
of such Loan Party and in form and substance reasonably satisfactory to
Administrative Agent, (i) attaching (I) certified copies of its articles of
incorporation, organization or formation, as the case may be, (II) its bylaws,
partnership agreement or operating agreement, as the case may be, and (III) a
true and complete copy of resolutions or consents duly adopted by the board of
directors, members or managers of such Loan Party, as applicable, authorizing
the execution, delivery and performance of this Agreement and the other
documents executed in connection herewith; and (ii) certifying as to the
incumbency and genuineness of the signature of each officer of such Loan Party
executing this Agreement and any other Loan Documents.

 

(F)           Certificates of Good Standing.  Administrative Agent shall have
received certificates of the good standing of each Loan Party, in each case,
dated as of a recent date, under the laws of its respective jurisdiction of
incorporation, organization or formation and in such other jurisdictions where
such Loan Party has material assets or where the failure of such Loan Party to
be in good standing would reasonably be expected to have a Material Adverse
Effect.

 

(G)          Opinions of Counsel.  Administrative Agent shall have received
favorable opinions of legal counsel to the Loan Parties addressed to
Administrative Agent and Lenders, dated as of the Amendment Effective Date,
covering such matters as may be reasonably requested by Administrative Agent,
including this Agreement and any other documents executed in connection
herewith, the Security Interest, due authorization and other corporate matters
and which are reasonably satisfactory in form and substance to Administrative
Agent.

 

(H)          Lien Searches Against Loan Parties.  The Administrative Agent shall
have received the results of searches for any effective UCC financing
statements, tax Liens and judgment Liens filed against the Loan Parties as may
be reasonably requested by the Administrative Agent.

 

(I)            Officer’s Certificate.  Administrative Agent shall have received
a certificate from the chief executive officer, chief operating officer or chief
financial officer of Borrower on behalf of Borrower and in form and substance
reasonably satisfactory to Administrative Agent, to the effect that, to their
knowledge, after giving effect to this Agreement, all representations and
warranties of the Loan Parties and their respective Subsidiaries contained in
this Agreement and the other Loan Documents are true, correct and complete in
all material respects; that, after giving effect to this Agreement, no Default
or Event of Default has occurred and is continuing; that the Loan Parties and
their respective Subsidiaries have satisfied each of the conditions to the
Amendment Effective Date to be satisfied by them hereby; and listing all
Excluded Subsidiaries, Restricted Subsidiaries, and Unrestricted Subsidiaries as
of the Amendment Effective Date.

 

4

--------------------------------------------------------------------------------



 

(J)           Consents.

 

(1)          Governmental Approvals.  The Loan Parties shall have delivered to
Administrative Agent evidence that all required material permits, and
authorizations, if any, of all Governmental Authorities, including the FCC and
all applicable PUCs, necessary to consummate the transactions contemplated by
this Agreement and the other documents executed in connection herewith shall
have been obtained and shall be in full force and effect.

 

(2)          No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, nor any adverse ruling received from, any Governmental Authority to
enjoin, restrain or prohibit, or to obtain substantial damages in respect of, or
which is related to or arises out of this Agreement or the other documents
executed in connection herewith or the consummation of the transactions
contemplated hereby or thereby, and which, if adversely determined, would make
it inadvisable (as determined by Administrative Agent in its reasonable
discretion) to consummate the transactions contemplated by this Agreement and
the other documents executed in connection herewith.

 

(K)          Litigation, Investigations, Audits, Etc.  There shall be no action,
suit, proceeding or investigation pending against, or, to the knowledge of any
Loan Party, threatened against any Loan Party, any of its respective
Subsidiaries or any of its respective properties, including the Material
Licenses, in any court or before any arbitrator of any kind or before or by any
Governmental Authority (including the FCC and any applicable PUC), except such
as affect the telecommunications industry generally or, if adversely determined,
would not reasonably be expected to have a Material Adverse Effect.

 

(L)          Fees.  Administrative Agent shall have received for its own account
and the account of the Lenders all fees, costs and expenses due and payable
pursuant to that certain Fee Letter, dated as of February 6, 2019.

 

(M)         Anti-Terrorism; Beneficial Ownership.  The Lenders shall have
received (i) all documentation and other information requested by (or on behalf
of) any Lender in order to comply with Anti-Corruption Laws, Anti-Terrorism
Laws, and Sanctions, and (ii) if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification.

 

SECTION 8.  Insurance. Promptly after the Amendment Effective Date, but no later
than 90 days after the Amendment Effective Date (or such other date as agreed to
in writing by Administrative Agent in its sole discretion), Administrative Agent
shall receive evidence satisfactory to it that the Loan Parties are in
compliance with Subsection 2.2 of the Credit Agreement.

 

SECTION 9.  Costs and Expenses.  Borrower agrees to pay to Administrative Agent,
on demand, all reasonable and documented out-of-pocket costs and expenses
incurred by

 

5

--------------------------------------------------------------------------------



 

Administrative Agent, including, without limitation, the reasonable and
documented fees and expenses of one counsel retained by Administrative Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and all other instruments and documents contemplated hereby.

 

SECTION 10.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 11.  Governed under Provisions of Credit Agreement.  This Agreement
shall be governed by and shall be construed and enforced in accordance with all
provisions of the Credit Agreement, including the governing law provisions
thereof.

 

[Signatures Follow on Next Page.]

 

6

--------------------------------------------------------------------------------



 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

BORROWER:

 

 

ATN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Justin D. Benincasa

 

 

Justin D. Benincasa

 

 

Chief Financial Officer and Treasurer

 

GUARANTORS:

 

 

COMMNET WIRELESS, LLC

 

COMMNET FOUR CORNERS, LLC

 

COMMNET OF ARIZONA, L.L.C.

 

GILA COUNTY WIRELESS, LLC

 

EXCOMM, L.L.C.

 

COMMNET OF NEVADA, LLC

 

TISDALE TELEPHONE COMPANY, LLC

 

COMMNET OF GEORGIA, LLC

 

COMMNET NEWCO, LLC

 

COMMNET OF TEXAS, LLC

 

ESSEXTEL, INC.

 

TISDALE NEBRASKA, LLC

 

ATN VI, INC.

 

COMMNET WIRELESS SUBCO, LLC

 

COMMNET AZ, LLC

 

COMMNET NM, LLC

 

COMMNET NEVADA SUBCO, LLC

 

COMMNET FOUR CORNERS SUBCO, LLC

 

ARIZONA NEVADA TOWER CORPORATION

 

CHOICE SPLASH, LLC

 

COMMNET RURAL AMERICA, LLC

 

WESTNET NEVADA, LLC

 

ATN OVERSEAS HOLDINGS, LTD.

 

 

 

 

 

By:

/s/ Justin D. Benincasa

 

 

Justin D. Benincasa

 

 

Treasurer

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

SAL SPECTRUM LLC

 

 

 

By:

ATN International, Inc., its Sole Member

 

 

 

 

 

 

By:

/s/ Justin D. Benincasa

 

 

Justin D. Benincasa

 

 

Chief Financial Officer and Treasurer

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

COBANK, ACB, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Gary Franke

 

 

Gary Franke

 

 

Managing Director

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Joe Alexander

 

 

Name: Joe Alexander

 

 

Title: Officer

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

Matthew Antioco

 

 

Name: Matthew Antioco

 

 

Title: Director

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Paula J. Czach

 

 

Name: Paula J. Czach

 

 

Title: Managing Director

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Paul Hadley

 

 

Name: Paul Hadley

 

 

Title: Vice President

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

AGFIRST FARM CREDIT BANK, as a Voting Participant

 

 

 

 

 

By:

/s/ Christopher R. Reynolds

 

 

Name: Christopher R. Reynolds

 

 

Title: Assistant Vice President

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

AMERICAN AGCREDIT, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name: Daniel K. Hansen

 

 

Title: Vice President

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

FARM CREDIT BANK OF TEXAS, as a Voting Participant

 

 

 

 

 

By:

/s/ Eric Estey

 

 

Name: Eric Estey

 

 

Title: Vice President

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

FARM CREDIT WEST, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Nathan Garcin

 

 

Name: Nathan Garcin

 

 

Title: VP of Capital Markets

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

FARM CREDIT OF NEW MEXICO, FLCA, a wholly owned subsidiary of Farm Credit of New
Mexico, ACA, as a Voting Participant

 

 

 

 

 

By:

/s/ Clarissa Shiver

 

 

Name: Clarissa Shiver

 

 

Title: VP - Credit

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

[Signatures continued from previous page.]

 

 

 

FARM CREDIT EAST, ACA, as a Voting Participant

 

 

 

 

 

By:

/s/ Benjamin Thompson

 

 

Name: Benjamin Thompson

 

 

Title: Vice President

 

[Third Amendment and Confirmation Agreement — ATN International, Inc.]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Amended Credit Agreement

 

[attached]

 

1

--------------------------------------------------------------------------------



 

Conformed through Third Amendment and
Confirmation Agreement, dated as of April 10, 2019

 

EXECUTION VERSION

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 19, 2014,



among

 

ATLANTIC TELE-NETWORKATN INTERNATIONAL, INC.,



as Borrower,



each of the



GUARANTORS



referred to herein,

 

COBANK, ACB,

 

as Administrative Agent, Lead Arranger, Bookrunner, Swingline Lender and an
Issuing Lender,

 

FIFTH THIRD BANK



as a Joint Lead Arranger,

 

MUFG UNION BANK, N.A.,



as a Joint Lead Arranger and an Issuing Lender,



and

 

the Lenders referred to herein

 

1

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

SECTION 1

 

AMOUNTS AND TERMS OF REVOLVER FACILITY

2

1.1

Revolver Facility

2

1.2

Interest

13

1.3

Notice of Borrowing, Conversion or Continuation of Loans

16

1.4

Fees and Expenses

17

1.5

Payments

1918

1.6

Repayment of Revolver Loans; Reduction of the Revolver Loan Commitment

19

1.7

Voluntary Prepayments of Revolver Loans

2120

1.8

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.

21

1.9

Loan Accounts

21

1.10

Changes in LIBOR Rate Availability

2221

1.11

Capital Adequacy and Other Adjustments

2223

1.12

Optional Prepayment/Replacement of Lender in Respect of Increased Costs or
Defaulted Lenders

24

1.13

Taxes

25

1.14

Cash Collateral

29

1.15

Term of this Agreement

30

1.16

Letter of Credit Liability

30

1.17

Defaulting Lenders

3031

1.18

Extension of Revolver Expiration Date

3334

1.19

Incremental Term Loans.

3536

 

 

 

SECTION 2

 

AFFIRMATIVE COVENANTS

3839

2.1

Compliance With Laws; Material Licenses; Material Contracts

39

2.2

Maintenance of Books and Records; Properties; Insurance

39

2.3

Inspection

40

2.4

Legal Existence, Etc.

4041

2.5

Use of Proceeds

4041

2.6

Further Assurances; Notices

41

2.7

CoBank Equity

41

2.8

Investment Company Act

42

2.9

Payment of Obligations

42

2.10

Environmental Laws

4243

2.11

Designation of Subsidiaries

43

2.12

Creation or Acquisition of Restricted Subsidiaries

44

2.13

ERISA

4546

2.14

USA Patriot Act and OFAC 45[Reserved]

46

2.15

Post-Closing Covenant

4546

 

 

SECTION 3

 

NEGATIVE COVENANTS

4647

 

ii

--------------------------------------------------------------------------------



 

3.1

Indebtedness

4647

3.2

Liens and Related Matters

4850

3.3

Investments

4950

3.4

Contingent Obligations

5052

3.5

Restricted Junior Payments

5153

3.6

Restriction on Fundamental Changes

5254

3.7

Disposal of Assets or Subsidiary Stock

5354

3.8

Transactions with Affiliates

5456

3.9

Management Fees

5456

3.10

Conduct of Business

5456

3.11

Fiscal Year

5456

3.12

Modification of Agreements

5556

3.13

Inconsistent Agreements

5556

3.14

Hedge Agreements

5557

3.15

Ownership of Licenses

5557

3.16

Anti-Terrorism Laws

5557

3.17

Use of Proceeds

57

3.18

Anti-Corruption; Anti-Terrorism; Sanctions

58

 

 

SECTION 4

 

FINANCIAL COVENANTS AND REPORTING

5658

4.1

Total Net Leverage Ratio

5658

4.2

Financial Statements and Other Reports

5658

4.3

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

5961

 

 

 

SECTION 5

 

REPRESENTATIONS AND WARRANTIES

5962

5.1

Disclosure

6062

5.2

No Material Adverse Effect

6062

5.3

Organization, Powers, Authorization and Good Standing

62

5.4

Compliance of Loan Documents and Borrowings

6163

5.5

Compliance with Applicable Law; Governmental Approvals

6163

5.6

Tax Returns and Payments

6163

5.7

Environmental Matters

6164

5.8

Financial Statements

6264

5.9

Intellectual Property

6264

5.10

Litigation, Investigations, Audits, Etc.

6265

5.11

Employee Labor Matters

6365

5.12

ERISA Compliance

6365

5.13

Communications Regulatory Matters

6366

5.14

Solvency

6467

5.15

Investment Company Act

6567

5.16

Title to Properties

6567

5.17

Subsidiaries

6567

5.18

Transactions with Affiliates

6567

5.19

Patriot Act 65Anti-Corruption; Anti-Terrorism and Sanctions

67

 

iii

--------------------------------------------------------------------------------



 

5.20

Qualified ECP Guarantor

6568

 

 

 

SECTION 6

 

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

6568

6.1

Event of Default

6568

6.2

Termination of Revolver Loan Commitments

6871

6.3

Acceleration

6971

6.4

Rights of Collection

6972

6.5

Consents

6972

6.6

Set Off and Sharing of Payments

6972

6.7

Sharing of Payments by Lenders

7073

6.8

Application of Payments

7173

6.9

Right to Cure

7174

 

 

 

SECTION 7

 

CONDITIONS TO REVOLVER LOANS

7274

7.1

Conditions to Effectiveness

7274

7.2

Conditions to All Loans

7577

 

 

 

SECTION 8

 

ASSIGNMENT AND PARTICIPATION

7678

8.1

Assignments and Participations in Loans and Notes

7678

8.2

Administrative Agent

8083

8.3

Disbursement of Funds

8789

8.4

Disbursements of Advances; Payments

8789

8.5

Certain ERISA Matters

92

 

 

 

SECTION 9

 

MISCELLANEOUS

8993

9.1

Indemnities

8993

9.2

Amendments and Waivers

9093

9.3

Notices; Effectiveness; Electronic Communication

9194

9.4

Failure or Indulgence Not Waiver; Remedies Cumulative

9396

9.5

Marshaling; Payments Set Aside

9396

9.6

Severability

9396

9.7

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

9397

9.8

Headings

9397

9.9

Governing Law

9497

9.10

Successors and Assigns

9497

9.11

No Fiduciary Relationship

9497

9.12

Construction

9497

9.13

Confidentiality

9497

9.14

Consent to Jurisdiction and Service of Process

9598

9.15

Waiver of Jury Trial

9599

9.16

Survival of Warranties and Certain Agreements

9699

9.17

Entire Agreement

9699

9.18

Counterparts; Integration; Effectiveness

9699

 

iv

--------------------------------------------------------------------------------



 

9.19

Patriot Act

97100

9.20

Guaranty of Secured Obligations by Guarantors

97100

9.21

FCC and PUC Compliance

102105

9.22

Effectiveness of Amendment and Restatement; No Novation

102106

9.23

Waiver of Notice

103106

9.24

Keepwell

103106

9.25

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

106

 

 

 

SECTION 10

 

DEFINITIONS

103107

10.1

Certain Defined Terms

103107

10.2

Other Definitional Provisions

134141

10.3

Divisions

141

 

SCHEDULES

 

Schedule 1.1

Commitments

Schedule 1.1(E) 

Existing Credit Agreement Letters of Credit

Schedule 3.3(C) 

Existing Investments

Schedule 3.8

Transactions with Affiliates

Schedule 5.3(A) 

Jurisdiction of Organization

Schedule 5.3(C) 

Qualification to Transact Business

Schedule 5.11

Labor Matters

Schedule 5.13(A) 

License Information

Schedule 5.17

Subsidiaries

Schedule 8.1(D)

Farm Credit Lender Participants

 

EXHIBITS

 

Exhibit 1.1(B)

Form of Lender Joinder Agreement

Exhibit 1.3

Form of Notice of Borrowing/Conversion/Continuation

Exhibit 1.13(A)

Form of U.S. Tax Compliance Certificate (Foreign Lenders Not a Partnership)

Exhibit 1.13(B)

Form of U.S. Tax Compliance Certificate (Foreign Partnership Not a Partnership)

Exhibit 1.13(C)

Form of U.S. Tax Compliance Certificate (Foreign Partnership)

Exhibit 1.13(D)

Form of U.S. Tax Compliance Certificate (Foreign Partnership)

Exhibit 2.12

Form of Guarantor Joinder Agreement

Exhibit 4.2(C)

Form of Compliance Certificate

Exhibit 10.1(A)

Form of Assignment and Assumption

Exhibit 10.1(B)

Form of Revolver Note

Exhibit 10.1(CC)

Form of Swingline Note

Exhibit 10.1(D)

Form of Incremental Term Loan Note

 

v

--------------------------------------------------------------------------------



 

INDEX OF DEFINED TERMS

 

Defined Term

Defined in Section

 

 

Accounting Change

§4.3

Acquired Companies

§10.1

Acquisition

§10.1

Act

§10.1

Additional Commitment Revolver Lenders

§1.18(D)

Adjustment Date

§10.1

Administrative Agent

§10.1

Administrative Questionnaire

§10.1

Affiliate

§10.1

Agent Parties

§10.1

Agreement

§10.1

Anti-Terrorism Laws

§10.1

Applicable Law

§10.1

Approved Fund

§10.1

Asset Disposition

§3.7

Assignment and Assumption

§10.1

Auto Extension Letter of Credit

§1.1(E)(iv)

Available Revolver Loan Commitment

§10.1

Avoidance Provisions

§9.20(A)

AWCC Equity Incentive Plan

§10.1

AWCC

§10.1

Bankruptcy Code

§10.1

Base Rate

§10.1

Base Rate Loans

§10.1

Base Rate Margin

§10.1

BDC Holdings

§10.1

BDC

§10.1

Borrower

Preamble

Breakage Fee

§1.4(C)

Budgets

§4.2(F)

Business Day

§10.1

Calculation Period

§10.1

Capital Lease

§10.1

Cash Collateralize

§10.1

Cash Equivalents

§10.1

Cash Management Agreement

§10.1

Change in Law

§10.1

Change of Control

§10.1

Choice

§10.1

Choice Non-Voting Equity

§10.1

Closing Date

§10.1

CoBank

Preamble

 

vi

--------------------------------------------------------------------------------



 

INDEX OF DEFINED TERMS

(Continued)

 

CoBank Cash Management Agreement

§10.1

CoBank Equities

§2.7

Collateral

§10.1

Commodity Exchange Act

§10.1

Communications

§10.1

Communications Act

§10.1

Communications System

§10.1

Compliance Certificate

§4.2(C)

Connection Income Taxes

§10.1

Contingent Obligation

§10.1

Contributing Qualifying Subsidiary

§10.1

Control

§10.1

Controlled Account

§10.1

Cure Loans

§8.4(A)

Cure Right

§6.9

Debtor Relief Law

§10.1

Default

§10.1

Defaulting Lender

§10.1

Disqualified Stock

§10.1

Domestic Restricted Subsidiary

§10.1

Domestic Subsidiary

§10.1

EBITDA

§10.1

Eligible Assignee

§10.1

Environmental Laws

§10.1

Equity

§10.1

Equity Interests

§10.1

ERISA

§10.1

ERISA Affiliate

§10.1

ERISA Event

§10.1

Event of Default

§6.1

Excluded Accounts

§10.1

Excluded Subsidiary

§10.1

Excluded Swap Obligations

§10.1

Excluded Taxes

§10.1

Existing Credit Agreement

Recitals

Existing Credit Agreement Letters

 

Of Credit

§10.1

Existing Revolver Expiration Date

§1.18(A)

Extension Amendment

§10.1

Farm Credit Lender

§10.1

FATCA

§10.1

FCC

§10.1

Federal Funds Effective Rate

§10.1

 

vii

--------------------------------------------------------------------------------



 

INDEX OF DEFINED TERMS

(Continued)

 

Foreign Lender

§10.1

Foreign Restricted Subsidiary

§10.1

Foreign Subsidiary

§10.1

Foreign Subsidiary Holding Company

§10.1

Fourth Amendment and Restatement Date

Preamble

Fronting Exposure

§10.1

Fund

§10.1

Funding Date

§7.2

GAAP

§10.1

Governmental Approvals

§10.1

Governmental Authority

§10.1

GTT

§10.1

Guarantor(s)

Preamble

Hedge Agreements

§10.1

Indebtedness

§10.1

Indemnified Taxes

§10.1

Indemnitees

§9.1

Information

§9.13

Initial Credit Agreement

Recitals

Initial Revolver Facility

Recitals

Initial Term Loan A

Recitals

Initial Term Loan B

Recitals

Intellectual Property Rights

§5.9

Interest Period

§1.2(C)

Investment

§10.1

IRC

§10.1

IRS

§10.1

Islandcom

§10.1

ISP

§1.1(E)(v)(ii)

Issuing Lender

§10.1

Joinder Agreement

§10.1

Joint Venture

§10.1

Lender(s)

§10.1

Letter of Credit Liability

§10.1

Letter of Credit Sublimit

§10.1

Letter of Credit Usage

§10.1

Letter(s) of Credit

§1.1(E)(i)(b)

LIBOR

§10.1

LIBOR Loans

§10.1

LIBOR Margin

§10.1

Licenses

§10.1

Lien

§10.1

Loan Documents

§10.1

 

viii

--------------------------------------------------------------------------------



 

INDEX OF DEFINED TERMS

(Continued)

 

Loan Party(ies)

Preamble

Material Adverse Effect

§10.1

Material Acquisition

§10.1

Material Contracts

§10.1

Material Disposition

§10.1

Material Foreign Subsidiary

§10.1

Material License

§10.1

Maximum Aggregate Incremental Increase Amount

§10.1

Maximum Guarantor Liability

§9.20(A)

Minimum Collateral Amount

§10.1

Mobility Fund

§10.1

Mobility Fund Letter(s) of Credit

§1.1(E)(i)(b)

Mobility Fund Letter of Credit Sublimit

§10.1

Mobility Fund Letter of Credit Usage

§10.1

Multi-employer Plan

§10.1

Net Proceeds

§10.1

New Revolver Lender

§1.1(B)(iv)

Non Pro Rata Loan

§8.4(A)

Non-Consenting Lender

§10.1

Non-Defaulting Lender

§10.1

Non-Extending Letter

§1.18(B)

Non-Extension Notice

§1.1(E)(iv)

Non-Funding Lender

§8.4(A)

Note(s)

§10.1

Notice Date

§1.18(B)

NTIA

§10.1

Obligations

§10.1

Other Connection Taxes

§10.1

Other Debtor Relief Law

§9.20(A)

Other Parties

§9.20(G)(iii)

Other Taxes

§10.1

Parent Company

§10.1

Participant Register

§8.1(D)

Participant(s)

§8.1(D)

Partnerships

§10.1

Patriot Act

§9.19

PBGC

§10.1

Pension Plan

§10.1

Permitted Acquisition and Investment

§10.1

Permitted Cure Securities

§10.1

Permitted Encumbrances

§10.1

Permitted Stimulus Indebtedness

§10.1

Person

§10.1

 

ix

--------------------------------------------------------------------------------



 

INDEX OF DEFINED TERMS

(Continued)

 

Plan

§10.1

Platform

§9.3(C)

Pledge and Security Agreement

§10.1

Prime Rate

§10.1

Prior Credit Agreement

Recitals

Prior Term Loan C

Recitals

Pro forma Basis

§10.1

Pro Rata Share

§10.1

PUC

§10.1

PUC Laws

§10.1

Qualified ECP Guarantor

§10.1

Recipient

§10.1

Register

§8.1(C)

Related Parties

§10.1

Related Secured Hedge Agreement

§10.1

Removable Effective Date

§8.2(F)(ii)

Reportable Event

§10.1

Requisite Lenders

§10.1

Resignation Effective Date

§8.2(F)(i)

Restricted Junior Payment

§10.1

Restricted Subsidiaries

§10.1

Revolver Commitment Fee

§1.4(A)

Revolver Expiration Date

§10.1

Revolver Facility

§10.1

Revolver Increase

§1.1(B)(i)

Revolver Lender

§10.1

Revolver Loan Commitment

§10.1

Revolver Loan(s)

§10.1

Revolver Note(s)

§10.1

Revolving Credit Obligations

§10.1

RTPark Program

§10.1

RUS

§10.1

SEC

§4.2(A)

Secured Hedge Agreement

§10.1

Secured Obligations

§10.1

Secured Parties

§10.1

Security Documents

§10.1

Security Interest

§10.1

Statement

§4.2(B)

Standard Letters of Credit

§1.1(E)(i)(a)

Standard Letter of Credit Sublimit

§10.1

Standard Letter of Credit Usage

§10.1

Stimulus Recipient Subsidiary

§10.1

 

x

--------------------------------------------------------------------------------



 

INDEX OF DEFINED TERMS

(Continued)

 

Stimulus Source Agency

§10.1

Subordinated Intercompany Lender

§9.20(J)

Subsidiary

§10.1

Swap Obligations

§10.1

Swingline Lender

§10.1

Swingline Loan Commitment

§10.1

Swingline Loan

§10.1

Swingline Note

§10.1

Taxes

§10.1

Total Net Leverage Ratio

§10.1

U.S. Person

§10.1

U.S. Tax Compliance Certificate

§1.13(G)(ii)(b)(III)

UCP

§1.1(E)(viii)

Unrestricted Pledged Cash

§10.1

Unrestricted Subsidiary

§10.1

Verizon Acquisition

§10.1

Verizon Purchase Agreement

§10.1

Voting Participant

§8.1(D)

Voting Participant Notice

§8.1(D)

Withholding Agent

§10.1

 

xi

--------------------------------------------------------------------------------



 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
December 19, 2014 (the “Fourth Amendment and Restatement Date”), among ATLANTIC
TELE-NETWORK, INC.ATN INTERNATIONAL, INC. (formerly known as Atlantic
Tele-Network, Inc.), a Delaware corporation (“Borrower”), each of the
Subsidiaries of Borrower which is or hereafter becomes a guarantor of the
Secured Obligations (individually, a “Guarantor” and, collectively, the
“Guarantors”; and, together with Borrower, individually, a “Loan Party” and,
collectively, the “Loan Parties”), COBANK, ACB (individually, “CoBank”), as
Administrative Agent, Bookrunner, Lead Arranger, Swingline Lender, an Issuing
Lender and a Lender, FIFTH THIRD BANK, as a Joint Lead Arranger and a Lender,
MUFG UNION BANK, N.A., as a Joint Lead Arranger, an Issuing Lender and a Lender,
and the other Lenders.  Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in Subsection 10.1.

 

R E C I T A L S:

 

WHEREAS, Borrower, Administrative Agent and the Lenders thereunder previously
entered into a Credit Agreement, dated as of September 10, 2008, as amended from
time to time, as amended and restated pursuant to that certain Amended and
Restated Credit Agreement dated as of January 20, 2010 (as amended, the “Initial
Credit Agreement”), pursuant to which certain lenders extended certain financial
accommodations to Borrower consisting of a Term Loan A facility (the “Initial
Term Loan A”), a Term Loan B facility (the “Initial Term Loan B”) and a revolver
facility (the “Initial Revolver Facility”), the proceeds of which were for
working capital, to finance capital expenditures, to finance certain Permitted
Acquisitions and Investments (each as defined therein) permitted thereunder, to
finance certain Restricted Junior Payments (as defined therein) permitted
thereunder, to support the issuance of Letters of Credit, to repay the then
existing debt of Borrower, to finance the Verizon Acquisition, to finance
certain costs associated therewith and other lawful corporate purposes of
Borrower and its Subsidiaries;

 

WHEREAS, Borrower, Administrative Agent and the Lenders under the Initial Credit
Agreement and any additional Lenders thereunder entered into a Second Amended
and Restated Credit Agreement, dated as of September 30, 2010 (as amended, the
“Prior Credit Agreement”) pursuant to which the Initial Credit Agreement was
amended and restated as described therein, including to add an Incremental Term
Loan facility under the Initial Credit Agreement designated as the Term Loan C
under the Prior Credit Agreement (the “Prior Term Loan C”), the proceeds of
which Prior Term Loan C were used to refinance the Indebtedness extended
pursuant to the Initial Credit Agreement pursuant to the Initial Revolver
Facility and certain costs associated with the Prior Credit Agreement; and

 

WHEREAS, Borrower, Administrative Agent and the Lenders under the Prior Credit
Agreement and any additional Lenders thereunder entered into a Third Amended and
Restated Credit Agreement, dated as of May 18, 2012 (as amended, the “Existing
Credit Agreement”) pursuant to which the Prior Credit Agreement was amended and
restated as described therein, including to refinance the Initial Term Loan A,
the Initial Term Loan B and the Prior Term Loan

 

1

--------------------------------------------------------------------------------



 

C pursuant to a Term Loan A-1 facility and a Term Loan A-2 facility under the
Existing Agreement, both of which subsequently have been prepaid in full; and

 

WHEREAS, Borrower, Administrative Agent and the Lenders under the Existing
Credit Agreement have agreed to amend and restate the Existing Credit Agreement
as described herein; and

 

WHEREAS, the Loan Parties secured all of the Secured Obligations under the
Initial Credit Agreement, the Prior Credit Agreement, the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) by granting to Administrative Agent, for the benefit of the Secured
Parties, a first priority security interest in and lien upon all or
substantially all of its respective then owned or thereafter acquired personal
property (subject to the exceptions set forth in the Existing Credit Agreement
and the other Loan Documents (as defined in the Existing Credit Agreement)) and
the Secured Obligations under this Agreement and the other Loan Documents
continue to be secured by virtue of such grant.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree, and amend and restate the Existing Credit Agreement in its entirety, as
follows:

 

SECTION 1
AMOUNTS AND TERMS OF REVOLVER FACILITY

 

1.1                               Revolver Facility.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Loan Parties contained herein and in the other
Loan Documents:

 

(A)                               Revolver Facility.  Each Revolver Lender,
severally and not jointly, agrees to lend to Borrower, from time to time during
the period commencing on the date all conditions precedent set forth in
Subsections 7.1 and 7.2 are satisfied or waived as provided herein and ending on
the Business Day immediately preceding the Revolver Expiration Date, its Pro
Rata Share of each Revolver Loan (other than any Swingline Loan); provided that,
no Revolver Lender shall be required at any time to lend more than its
respective Pro Rata Share of the Revolver Loan Commitment; and provided further
that, at any one time the aggregate principal amount of the Revolving Credit
Obligations outstanding may not exceed the Revolver Loan Commitment.  Within the
limits of and subject to the Available Revolver Loan Commitment, this Subsection
1.1 and Subsections 1.6, 1.7 and 1.8, amounts borrowed under this Subsection
1.1(A) may be repaid or prepaid and, at any time up to and including the
Business Day immediately preceding the Revolver Expiration Date, reborrowed.

 

(B)                               Incremental Revolver Increases.

 

(i)                                     Following the Fourth Amendment and
Restatement Date, Borrower may from time to time prior to the Revolver
Expiration Date, propose an increase in the aggregate amount of the Revolver
Loan Commitments (each, a “Revolver Increase”) by delivering a Notice of
Revolver Facility Increase to Administrative Agent,

 

2

--------------------------------------------------------------------------------



 

specifying (subject to the restrictions set forth in Subsection 1.1(B)(ii))
therein (x) the amount of the requested Revolver Increase (which shall be in a
minimum principal amount of $25,000,000 and integral multiples of $2,500,000 in
excess thereof), and (y) the requested effective date of the proposed Revolver
Increase (which shall be not less than 10 Business Days from the date of
delivery of the Notice of Revolver Facility Increase (or such shorter period of
time as to which Administrative Agent may agree in its sole discretion)).

 

(ii)                                  The aggregate principal amount of all
Revolver Increases made pursuant to this Subsection 1.1(B) shall not exceed the
Maximum Aggregate Incremental Increase Amount.  For the avoidance of doubt, each
commitment increase and/or new commitment in connection with any Revolver
Increase shall constitute a Revolver Loan Commitment hereunder, each loan made
in connection with any Revolver Increase shall constitute a Revolver Loan and
each such commitment and loan shall be subject to the same terms and conditions
as all other Revolver Loan Commitments and Revolver Loans (other than Swingline
Loans), including with respect to the Revolver Expiration Date therefor and
interest and fees hereunder (provided that, notwithstanding anything contrary
contained herein, any upfront, arrangement, commitment fee (payable on the
effective date of any such Revolver Increase) and similar closing fees with
respect to any Revolver Increase may vary).

 

(iii)                               Administrative Agent shall deliver a copy of
each Notice of Revolver Facility Increase to such Revolver Lenders or other
Persons that qualify as an Eligible Assignee as may be determined by
Administrative Agent in its reasonable discretion with the approval of Borrower
or as may be specified by Borrower with the consent of Administrative Agent
(such consent not to be unreasonably withheld or delayed).  Each Revolver Lender
or new lender that fails to respond to such notice in writing in a form
reasonably acceptable to Administrative Agent within the period of time provided
therein shall be deemed to have elected not to participate in such Revolver
Increase (as such period may be extended at the request of Borrower with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed)).  No Revolver Lender or new lender shall have any
obligation to participate in any Revolver Increase, and any decision by a
Revolver Lender or new lender to participate in any Revolver Increase shall be
made in its sole discretion independently from any other Revolver Lender or new
lender.

 

(iv)                             If in response to the offer to participate in
such Revolver Increase made by Administrative Agent pursuant to clause (iii) of
this Subsection 1.1(B), Administrative Agent obtains one or more subscriptions
or commitments to participate in a requested Revolver Increase from Revolver
Lenders and/or from any other Person that (x) qualifies as an Eligible Assignee
and (y) has agreed to become a Lender in respect of all or a portion of the
Revolver Increase (a “New Revolver Lender”), in excess of the requested Revolver
Increase, Administrative Agent shall, with the consent of Borrower, reduce and
reallocate (within the minimum and maximum amounts specified by each such
Revolver Lender or New Revolver Lender in its notice to Administrative Agent)
the shares of the Revolver Increase of the Revolver Lenders or New Revolver
Lenders

 

3

--------------------------------------------------------------------------------



 

willing to commit to such Revolver Increase so that the total committed Revolver
Increase equals the requested Revolver Increase.  If Administrative Agent does
not receive commitments from Revolver Lenders or New Revolver Lenders in an
amount sufficient to fund the requested Revolver Increase, Administrative Agent
shall so notify Borrower and the request for such Revolver Increase shall either
(1) if the amount of the commitments received is equal to or more than the
minimum amount specified in subclause (i)(x) of this Subsection 1.1(B), at the
election of Borrower, either be reduced to equal the amount of the commitments
received or be rescinded (in the absence of direction from Borrower, the request
for such Revolver Increase shall be rescinded), or (2) if the amount of the
commitments received is less than the minimum amount specified in subclause
(i)(x) of this Subsection 1.1(B), be automatically rescinded.

 

(v)                                 Provided that the Notice of Revolver
Facility Increase is not rescinded as provided in the last sentence of clause
(iv) of this Subsection 1.1(B), Administrative Agent shall provide to Borrower,
each Revolver Lender, each Revolver Lender increasing its Revolver Loan
Commitments in connection with such Revolver Increase, and each New Revolver
Lender, a notice setting forth (x) the amount of the approved Revolver Increase
and, after giving effect thereto, the aggregate Revolver Loan Commitments,
(y) the effective date of the approved Revolver Increase, and (z) for each
Revolver Lender, its respective Revolver Loan Commitment and Pro Rata Share of
the aggregate Revolver Loan Commitments after giving effect to the Revolver
Increase.  In addition, a fee letter shall be entered into between
Administrative Agent and Borrower in connection with any such Revolver Increase
setting forth additional administrative agent fees, if any, payable to
Administrative Agent in connection with the implementation of the Revolver
Increase (which fee letter shall be a Fee Letter).

 

(vi)                              On the effective date of a Revolver Increase:

 

(a)                                 Each New Revolver Lender shall execute and
deliver a lender joinder substantially in the form of Exhibit 1.1(B) hereto;

 

(b)                                 Borrower shall pay to the Administrative
Agent such fees as may be described in any Fee Letter related to such Revolver
Increase;

 

(c)                                  Both immediately before and immediately
after giving effect to such Revolver Increase, (1) Borrower shall be in
compliance on a Pro formaForma Basis with Subsection 4.1, and (2) that no
Default or Event of Default has occurred and is continuing, and Borrower shall
have delivered to Administrative Agent (x) an officer’s certificate certifying
to the immediately preceding clauses (1) and (2), and (y) amendments to this
Agreement and to any other Loan Documents reasonably requested by the
Administrative Agent in relation to the requested Revolver Increase (which
amendments to the Loan Documents the Administrative Agent is hereby authorized
to execute on behalf of the Lenders without further consent or action by any
other Lender) and ratification agreements executed by each Loan Party with
respect to the requested Revolver Increase and other assurances as the
Administrative Agent may reasonably request;

 

4

--------------------------------------------------------------------------------



 

(d)                                 Borrower shall in coordination with the
Administrative Agent repay outstanding Revolver Loans of certain Revolver
Lenders and obtain additional Revolver Loans from other Revolver Lenders (both
existing and new), in each case, to the extent necessary so that all Revolver
Lenders participate in outstanding Revolver Loans ratably, on the basis of their
respective Revolver Loan Commitments, after giving effect to the increase in the
aggregate Revolver Loan Commitments effected by implementation of the Revolver
Increase;

 

(e)                                  each Revolver Lender (both existing and
new) participating in the Revolver Increase (1) will be deemed to have purchased
a participation in each then outstanding Letter of Credit equal to its Pro Rata
Share of such Letter of Credit in accordance with Subsection 1.1(E) and the
participation of each other Revolver Lender in such Letter of Credit shall be
adjusted accordingly, and (2) will be deemed to have purchased a participation
in each then outstanding Swing LineSwingline Loan equal to its Pro Rata Share of
such Swing LineSwingline Loan in accordance with Subsection 1.1(F) and the
participation of each other Revolver Lender in such Swing LineSwingline Loan
shall be adjusted accordingly; and

 

(f)                                   Administrative Agent shall confirm, in
writing, that the approved Revolver Increase has become effective and that the
aggregate Revolver Loan Commitments have been increased by the amount thereof.

 

(vii)                           The parties hereby agree that, notwithstanding
anything to the contrary contained herein, the borrowing notice, minimum
borrowing, amendment, pro rata borrowing, and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this Subsection 1.1(B).  Any repayments made pursuant to
this Subsection 1.1(B) shall be accompanied by payment of all accrued interest
on the amount prepaid and all amounts owed pursuant to Subsection 1.8.

 

(viii)                        Administrative Agent shall record relevant
information regarding each Revolver Increase (including information with respect
to New Revolver Lenders) in the Register in accordance with Subsection 8.1(C);
provided that, failure to make any such recordation, or any error in such
recordation, shall not affect Borrower’sBorrower’s obligations in respect of any
Revolver Loan Commitments or Revolver Loans.

 

(C)                               Notes.  Upon any Revolver Lender’s request,
Borrower shall execute and deliver to such Revolver Lender a Revolver Note,
dated the Fourth Amendment and RestatementEffective Date, or, if later, the date
of such request, in the principal amount of such Revolver Lender’s Pro Rata
Share of the Revolver Loan Commitment (including as the same may be increased
pursuant to any Revolver Increase).  Upon Swingline Lender’s request, Borrower
shall execute and deliver to Swingline Lender a Swingline Note dated the Fourth
Amendment and RestatementEffective Date, or, if later, the date of such request,
in the amount of the Swingline Loan Commitment.

 

5

--------------------------------------------------------------------------------



 

(D)                               Advances.  Revolver Loans will be made
available by wire transfer of immediately available funds; provided that, at any
time during which the CoBank Cash Management Agreement is in effect, Swingline
Loans will be made available as provided in the CoBank Cash Management
Agreement.  Wire transfers will be made to such account or accounts as may be
authorized by Borrower.

 

(E)                                Letters of Credit.

 

(i) Types of Letters of Credit.

 

(a) Standard Letters of Credit.  The Revolver Loan Commitment shall, in addition
to advances as Revolver Loans, be utilized, upon the request of Borrower, for
the issuance of irrevocable standby or trade letters of credit (individually, a
“Standard Letter of Credit” and, collectively, the “Standard Letters of Credit”)
by an Issuing Lender for the account of any Loan Party.

 

(i)                                     (b) Mobility Fund Letters of Credit. 
The Revolver Loan Commitment shall, in addition to advances as Revolver Loans
and in addition to Standard Letters of Credit issued pursuant to Subsection
1.1(E)(i)(a), be utilized, upon the request of Borrower, for the issuance of
(A) irrevocable standby or trade letters of credit (individually, a “Standard
Letter of Credit” and, collectively, the “Standard Letters of Credit”) by an
Issuing Lender for the account of any Loan Party, and (B) irrevocable standby
letters of credit which are necessary or desirable in order to qualify for
disbursements from the Mobility FundCAF II program (individually, a “Mobility
FundCAF II Letter of Credit” and, collectively, the “Mobility FundCAF II Letters
of Credit,” and collectively with the Standard Letters of Credit, the “Letters
of Credit,” and each individually, a “Letter of Credit”) by an Issuing Lender
for the account of any Loan Party or NTUA Wireless LLC. For the avoidance of
doubt, any Mobility FundCAF II Letters of Credit requested by Borrower and
issued pursuant to the terms of this Agreement shall be used solely for purposes
associated with the applicable Loan Party’s or NTUA Wireless LLC’s participation
in the Mobility FundCAF II program, and shall not be used for any other purpose.

 

(ii)                                  (c) Revolver Lender Participations;
Reduction of RevolvingRevolver Loan Commitment.  Immediately upon the issuance
by an Issuing Lender of a Letter of Credit, and without further action on the
part of Administrative Agent or any Revolver Lenders, each Revolver Lender shall
be deemed to have irrevocably and unconditionally purchased from such Issuing
Lender a participation in such Letter of Credit, without recourse or warranty,
equal to such Revolver Lender’s Pro Rata Share of the Revolver Loan Commitment
of the aggregate amount available to be drawn under such Letter of Credit.  Each
Letter of Credit shall reduce the amount available under the Revolver Loan
Commitment by the face amount of such Letter of Credit.

 

(iii)                               (ii) Maximum Amount.  The aggregate amount
of (a) Standard Letter of Credit Usage with respect to all Standard Letters of
Credit outstanding at any time for the account of Borrower or, any other Loan
Party, or NTUA Wireless LLC may

 

6

--------------------------------------------------------------------------------



 

not exceed the Standard Letter of Credit Sublimit, and (b) Mobility FundCAF II
Letter of Credit Usage with respect to all Mobility FundCAF II Letters of Credit
outstanding at any time for the account of Borrower or any other Loan Party NTUA
Wireless may not exceed the Mobility FundCAF II Letter of Credit Sublimit;
provided that, at any one time the aggregate principal amount of the Revolving
Credit Obligations outstanding may not exceed the Revolver Loan Commitment.  If
at any time the aggregate amount of the Standard Letter of Credit Usage exceeds
the Standard Letter of Credit Sublimit or the Mobility FundCAF II Letter of
Credit Usage exceeds the Mobility FundCAF II Letter of Credit Sublimit, the
Borrower shall reduce the aggregate amount of the Standard Letter of Credit
Usage or Mobility FundCAF II Letter of Credit Usage (as applicable) by providing
cash collateral for Standardthe Letter of Credit Usage or the Mobility FundCAF
II Letter of Credit Usage (as applicable) in the manner set forth in Subsection
1.16 to the extent required to eliminate such excess.

 

(iv)                              (iii) Reimbursement.  Borrower is irrevocably
and unconditionally obligated without presentment, demand, protest or other
formalities of any kind to reimburse an Issuing Lender in immediately available
funds for any amounts paid by an Issuing Lender with respect to a Letter of
Credit issued hereunder for the account of any Loan Party or NTUA Wireless LLC. 
Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the Issuing Lender shall notify Borrower
and Administrative Agent thereof.  Not later than 11:00 a.m. (Denver, Colorado
time) on the date of any payment by the Issuing Lender under a Letter of Credit
(or if notice is not provided to Borrower of such drawing prior to such time,
not later than 11:00 a.m. (Denver, Colorado time) on the immediately succeeding
Business Day), Borrower shall reimburse the Issuing Lender through
Administrative Agent in the amount equal to the amount of such drawing (and, if
reimbursed on the immediately succeeding Business Day pursuant to this sentence,
interest at the sum of the Base Rate plus the applicable Base Rate Margin for
such day (or days if the next immediately succeeding day is not a Business
Day)).  If Borrower fails to so reimburse the Issuing Lender by such time,
Borrower shall be deemed to have requested Administrative Agent to make a
Revolver Loan (but not a Swingline Loan) in the amount of the payment made by
such Issuing Lender with respect to such Letter of Credit.  If the Letter of
Credit is payable in a foreign currency, the amount owed by Borrower in
connection with such Letter of Credit shall equal the United States dollar
equivalent of such foreign currency (determined by Administrative Agent in its
reasonable discretion) on the date such payment is made by such Issuing Lender. 
All amounts paid by an Issuing Lender with respect to any Letter of Credit that
are not repaid by Borrower as required by this Subsection 1.1(E)(iiiiv), or that
are not repaid with a Revolver Loan shall bear interest at the sum of the Base
Rate plus 2.750% per annum.  Each Revolver Lender agrees to fund its Pro Rata
Share of any Revolver Loan made pursuant to this Subsection 1.1(E)(iiiiv).  In
the event Borrower fails to reimburse an Issuing Lender in full for any payment
in respect of a Letter of Credit issued for the account of any Loan Party or
NTUA Wireless LLC, Administrative Agent shall promptly notify each Revolver
Lender with a Pro Rata Share of the Revolver Loan Commitment of the amount of
such unreimbursed payment and the accrued interest thereon and each such
Revolver Lender, on the next Business Day, shall deliver to Administrative Agent
an amount equal to its Pro Rata Share thereof

 

7

--------------------------------------------------------------------------------



 

in same day funds.  Each Revolver Lender with a Pro Rata Share of the Revolver
Loan Commitment hereby absolutely and unconditionally agrees to pay to each
Issuing Lender upon demand by such Issuing Lender such Revolver Lender’s Pro
Rata Share of each payment made by such Issuing Lender in respect of a Letter of
Credit and not immediately reimbursed by Borrower.  Each Revolver Lender with a
Pro Rata Share of the Revolver Loan Commitment acknowledges and agrees that its
obligations to acquire participations pursuant to this Subsection 1.1(E)(iiiiv)
in respect of Letters of Credit and to make the payments to each Issuing Lender
required by the preceding sentence are absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or any failure by Borrower to
satisfy any of the conditions set forth in Subsection 7.2.  If any Revolver
Lender with a Pro Rata Share of the Revolver Loan Commitment fails to make
available to an Issuing Lender the amount of such Revolver Lender’s Pro Rata
Share of any payments made by such Issuing Lender in respect of a Letter of
Credit as provided in this Subsection 1.1(E)(iiiiv), Administrative Agent may
elect to apply Cash Collateral as described in Subsection 1.14(C) and pay such
amount to Issuing Lender.  If Administrative Agent does not so elect or if the
funds in such account are insufficient, such Issuing Lender shall be entitled to
recover such amount on demand from such Revolver Lender together with interest
at the Base Rate.

 

(v)                                 (iv) Conditions of Issuance of Letters of
Credit.  In addition to all other terms and conditions set forth in this
Agreement, the issuance by an Issuing Lender of any Letter of Credit shall be
subject to the conditions precedent that the Letter of Credit shall be in such
form, be for such amount and in such currency, and contain such terms and
conditions as are reasonably satisfactory to Administrative Agent and the
Issuing Lender.  The expiration date of each Letter of Credit must be on a date
which is the earlier of (1) (a) for a standby Letter of Credit, one year from
its date of issuance and (b) for a trade Letter of Credit, 180 days from its
date of issuance or (2) unless cash collateralized to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Lender, the
30th day before the date set forth in clause (B) of the definition of the term
“Revolver Expiration Date,” or such later date as agreed to by both
Administrative Agent and the Issuing Lender, in their sole discretion.  If
Borrower so requests, the applicable Issuing Lender may, in its discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that, any such Auto-Extension
Letter of Credit must permit the applicable Issuing Lender to prevent any such
extension at least once in each 12 month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such 12
month period to be agreed upon at the time such Letter of Credit is issued. 
Once an Auto-Extension Letter of Credit has been issued, unless otherwise
directed by the applicable Issuing Lender, Borrower shall not be required to
make a specific request to the applicable Issuing Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolver Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than the 30th day before the date set forth
in clause (B) of the definition of the term “Revolver Expiration Date,” or

 

8

--------------------------------------------------------------------------------



 

such later date as agreed to by both Administrative Agent and the Issuing
Lender, in their sole discretion; provided that, the applicable Issuing Lender
shall not permit any such extension if (a) the applicable Issuing Lender has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of this Subsection 1.1(E)(ivv) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date from Administrative Agent,
any Revolver Lender or Borrower that one or more of the applicable conditions
specified in Subsection 7.2 is not then satisfied.

 

(vi)                              (v) Request for Letters of Credit.  Borrower
must give Administrative Agent at least three Business Days’ prior notice, which
notice will be irrevocable, specifying the date a Letter of Credit is requested
to be issued and the amount and the currency in which such Letter of Credit is
payable, identifying the beneficiary, stating whether the Letter of Credit will
be a standby or trade Letter of Credit, stating whether the Letter of Credit
will be a Standard Letter of Credit or a Mobility FundCAF II Letter of Credit,
and describing the nature of the transactions proposed to be supported thereby. 
Any notice requesting the issuance of a Letter of Credit shall be accompanied by
the form of the Letter of Credit to be provided by an Issuing Lender.  Borrower
must also complete any application procedures and documents required by an
Issuing Lender in connection with the issuance of any Letter of Credit,
including a certificate regarding Borrower’s compliance with the provisions of
Subsection 7.2.

 

(vii)                           (vi) Borrower Obligations Absolute.  The
obligations of Borrower under this Subsection 1.1(E) are irrevocable, will
remain in full force and effect until the Issuing Lender and Revolver Lenders
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be paid in accordance
with the terms and conditions of this Agreement under all circumstances,
including, any of the following circumstances:

 

(a)                                 Any lack of validity or enforceability of
this Agreement, any of the other Loan Documents or any documents or instruments
relating to any Letter of Credit;

 

(b)                                 Any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations in respect of
any Letter of Credit or any other amendment, modification or waiver of or any
consent to or departure from any Letter of Credit, any documents or instruments
relating thereto, or any Loan Document in each case whether or not any Loan
Party or any of its Subsidiaries has notice or knowledge thereof;

 

(c)                                  The existence of any claim, setoff, defense
or other right that any Loan Party or any of its Subsidiaries may have at any
time against a beneficiary named in a Letter of Credit, any transferee of any
Letter of Credit (or

 

9

--------------------------------------------------------------------------------



 

any Person for whom any such transferee may be acting), Administrative Agent,
any Issuing Lender, any Revolver Lender, or any other Person, whether in
connection with this Agreement, any other Loan Document, any Letter of Credit,
the transactions contemplated hereby or any other related or unrelated
transaction or transactions (including any underlying transaction between any
Loan Party or any of its Subsidiaries and the beneficiary named in any such
Letter of Credit);

 

(d)                                 Any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, any errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, facsimile or otherwise, or
any errors in translation or in interpretation of technical terms;

 

(e)                                  Payment under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(f)                                   Any defense based upon the failure of any
drawing under any Letter of Credit to conform to the terms of such Letter of
Credit (provided that, any draft, certificate or other document presented
pursuant to such Letter of Credit appears on its face to comply with the terms
thereof), any nonapplication or misapplication by the beneficiary or any
transferee of the proceeds of such drawing or any other act or omission of such
beneficiary or transferee in connection with such Letter of Credit;

 

(g)                                  The exchange, release, surrender or
impairment of any collateral or other security for the obligations;

 

(h)                                 The occurrence of any Default or Event of
Default; or

 

(i)                                     Any other circumstance or event
whatsoever, including, any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Loan Party, any of its Subsidiaries
or a guarantor.

 

Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon the Loan Parties and
their Subsidiaries and shall not create or result in any liability of such
Issuing Lender to any Loan Party or any of its Subsidiaries.

 

(viii)                        (vii) Obligations of Issuing Lenders.  Each
Issuing Lender (other than CoBank) hereby agrees that it will not issue a Letter
of Credit hereunder until it has provided Administrative Agent with notice
specifying the amount, currency and intended issuance date of such Letter of
Credit and Administrative Agent has returned a written acknowledgment of such
notice to Issuing Lender.  Each of Issuing Lender and Administrative Agent
agrees to provide such notices and acknowledgement promptly

 

10

--------------------------------------------------------------------------------



 

upon Borrower’s request of a Letter of Credit provided such request satisfies
all of the requirements provided herein.  Each Issuing Lender (other than
CoBank) further agrees to provide to Administrative Agent: (1) a copy of each
Letter of Credit issued by such Issuing Lender promptly after its issuance;
(2) a monthly report summarizing available amounts under Letters of Credit
issued by such Issuing Lender, the dates and amounts of any draws under such
Letters of Credit, the effective date of any increase or decrease in the face
amount of any Letters of Credit during such month and the amount of any
unreimbursed draws under such Letters of Credit; and (3) such additional
information reasonably requested by Administrative Agent.

 

(ix)                              (viii) UCP and ISP.  The Uniform Customs and
Practice for Documentary Credits as most recently published from time to time by
the International Chamber of Commerce (the “UCP”) is hereby incorporated in this
Agreement with respect to trade Letters of Credit and shall be deemed
incorporated by this reference into each trade Letter of Credit issued pursuant
to this Agreement.  The terms and conditions of the UCP shall be binding with
respect to trade Letters of Credit on the parties to this Agreement and each
beneficiary of any trade Letter of Credit issued pursuant to this Agreement. 
The International Standby Practices as most recently published from time to time
by the International Chamber of Commerce (the “ISP”) is hereby incorporated in
this Agreement with respect to standby Letters of Credit and shall be deemed
incorporated by this reference into each standby Letter of Credit issued
pursuant to this Agreement.  The terms and conditions of the ISP shall be
binding with respect to standby Letters of Credit on the parties to this
Agreement and each beneficiary of any standby Letter of Credit issued pursuant
to this Agreement.

 

(x)                                 Illegality.  If, at any time, it becomes
unlawful for an Issuing Lender to comply with any of its obligations under any
Letter of Credit (including, but not limited to, as a result of any Sanctions),
the obligations of such Issuing Lender with respect to such Letter of Credit
shall be suspended (and all corresponding rights shall cease to accrue) until
such time as it may again become lawful for such Issuing Lender to comply with
its obligations under such Letter of Credit, and such Issuing Lender shall not
be liable for any losses that the Borrower or its Subsidiaries may incur as a
result.

 

Borrower, Administrative Agent, the Revolver Lenders and the Issuing Lenders
acknowledge and agree that the Existing Credit Agreement Letters of Credit have
been issued and are outstanding under the terms of the Existing Credit
Agreement, and agree that the Existing Credit Agreement Letters of Credit shall
constitute Letters of Credit issued under the terms of this Agreement.

 

(F)                                 Swingline Loans.

 

(i)                                     From time to time during the period
commencing on the Fourth Amendment and Restatement Date and ending on the
Business Day immediately preceding the Revolver Expiration Date, Swingline
Lender agrees, in reliance upon the agreements of the other Revolver Lenders set
forth herein and subject to the terms and conditions set forth herein, to make
Swingline Loans to Borrower in an aggregate principal amount not to exceed the
Swingline Loan Commitment; provided that, (x)

 

11

--------------------------------------------------------------------------------



 

unless Borrower has complied with Subsection 1.14, if at any time any Revolver
Lender is a Defaulting Lender, the making of Swingline Loans shall be at the
sole discretion of Swingline Lender, and (y) that at any one time the aggregate
principal amount of the Revolving Credit Obligations outstanding may not exceed
the Revolver Loan Commitment.  Within the limits of and subject to the Available
Revolver Loan Commitment, this Subsection 1.1(F) and Subsections 1.6, 1.7 and
1.8, amounts borrowed under this Subsection 1.1(F) may be repaid or prepaid and,
at any time up to and including the Business Day immediately preceding the
Revolver Expiration Date, reborrowed.  If at any time the aggregate principal
balance of the Swingline Loans then outstanding exceeds the Swingline Loan
Commitment, Borrower shall be deemed to have requested Administrative Agent to
make a Revolver Loan in the amount of the difference in the manner and pursuant
to the terms of Subsection 1.1(F)(iv).

 

(ii)                                  At all times, the following terms shall
apply to the Swingline Loan:

 

(a)                                 Borrower may request Swingline Loans without
regarding to minimum amounts.

 

(b)                                 Borrower may request Swingline Loans by
e-mail as provided in Subsection 9.3 or by such other methods as shall have been
approved in writing in advance by Swingline Lender provided such request is made
by an employee or representative of Borrower designated in writing by Borrower
as authorized to make such a request and is made not later than 1:00
p.m. (Denver, Colorado time) on the day of the proposed Swingline Loan; provided
that, if such request is permitted to be made and is made by telephone,
facsimile or e-mail, upon request, Borrower shall promptly confirm such request
in writing (or in another form of writing) to Swingline Lender and
Administrative Agent.  Swingline Loans may be made automatically on any day as
and to the extent provided in the CoBank Cash Management Agreement, so long as
the CoBank Cash Management Agreement is in effect, and shall be made available
in the manner specified in Subsection 1.1(D) at any time that the CoBank Cash
Management Agreement is not in effect.

 

(c)                                  Borrower shall not use the proceeds of any
Swingline Loan to refinance any outstanding Swingline Loan.

 

(iii)                            Borrower and Swingline Lender may enter into
the CoBank Cash Management Agreement providing for the automatic advance by the
Swingline Lender of Swingline Loans under the conditions set forth in such
agreement, which conditions shall be in addition to the conditions set forth
herein.

 

(iv)                              Any outstanding Swingline Loan shall be
payable by Borrower on demand by Swingline Lender, a copy of which demand also
shall be delivered by Swingline Lender to Administrative Agent.  If Borrower
fails to so reimburse the Swingline Lender on demand, without limiting Swingline
Lender’s remedies with respect to Borrower in the case of any Revolver Lender’s
failure to advance under this Subsection 1.1(F)(iv), Borrower shall be deemed to
have requested Administrative Agent

 

12

--------------------------------------------------------------------------------



 

to make a Revolver Loan in the aggregate amount of the then outstanding
Swingline Loans.  Each Revolver Lender agrees to fund its Pro Rata Share of any
Revolver Loan made pursuant to this Subsection 1.1(F)(iv).  Administrative Agent
shall promptly notify each Revolver Lender of the amount of such payment due and
each such Revolver Lender, on the next Business Day, shall deliver to
Administrative Agent an amount equal to its Pro Rata Share thereof in same day
funds.  Each Revolver Lender hereby absolutely and unconditionally agrees to pay
to Swingline Lender such Revolver Lender’s Pro Rata Share of each such payment
due.  In addition to the foregoing, if for any reason any Revolver Lender fails
to make payment to Swingline Lender of any amount due under this Subsection
1.1(F)(iv), such Revolver Lender shall be deemed, at the option of Swingline
Lender, to have unconditionally and irrevocably purchased from Swingline Lender,
without recourse or warranty, an undivided interest and participation in the
applicable Swingline Loan in the amount of such  RevolvingRevolver Loan, and
such interest and participation may be recovered from such Revolver Lender
together with interest thereon at the Base Rate for each day during the period
commencing on the date of demand and ending on the date such amount is
received.  Each Revolver Lender acknowledges and agrees that its obligations to
fund RevolvingRevolver Loans and/or to acquire participations pursuant to this
Subsection 1.1(F)(iv) in respect of Swingline Loans are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
any failure by Borrower to satisfy any of the conditions set forth in Subsection
7.2.  If any Revolver Lender fails to make available to Swingline Lender the
amount of such Revolver Lender’s Pro Rata Share of any payments due as provided
in this Subsection 1.1(F)(iv), Administrative Agent may elect to apply Cash
Collateral as described in Subsection 1.14(C) by such amount and pay such amount
to Swingline Lender.  If Administrative Agent does not so elect or if the funds
in such accounts are insufficient, Swingline Lender shall be entitled to recover
such amount on demand from such Revolver Lender together with interest at the
Base Rate.  On the Revolver Expiration Date, if not sooner demanded, Borrower
shall repay in full the outstanding principal amount of the Swingline Loans.

 

(v)                                 All Swingline Loans shall accrue interest
from the date made as a Base Rate Loan, at the sum of the Base Rate plus the
Base Rate Margin applicable from time to time as provided in Subsection 1.2(B). 
Until each Revolver Lender funds its Pro Rata Share of its Revolver Loan or
purchase of a participation pursuant to Subsection 1.1(F)(iv), interest in
respect of the Swingline Loans, of the applicable portions thereof, shall be
solely for the account of Swingline Lender.  Notwithstanding any other provision
of this Agreement, Borrower shall make all payments of principal and interest in
respect of Swingline Loans directly to Swingline Lender by such method and to
such account or place as Swingline Lender may from time to time designate in
writing.

 

1.2                               Interest.

 

(A)                               Interest Options.  From the date each Revolver
Loan is made, based upon the election of Borrower, at such time and from time to
time thereafter (as provided in

 

13

--------------------------------------------------------------------------------



 

Subsection 1.3 and subject to the conditions set forth in such Subsection and
Subsection 1.2(F)), each such Loan shall accrue interest as follows:

 

(i)                                     as a Base Rate Loan, at the sum of the
Base Rate plus the Base Rate Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B); or

 

(ii)                                  as a LIBOR Loan, for the applicable LIBOR
Interest Period, at the sum of LIBOR plus the LIBOR Margin applicable to such
Loan from time to time as provided in Subsection 1.2(B); or

 

provided that, Swingline Loans shall be made as Base Rate Loans with the Base
Rate Margin as provided in Subsection 1.1(F)(v).

 

(B)                               Applicable Margins.  From the Fourth Amendment
and RestatementEffective Date, continuing through the day immediately preceding
the first Adjustment Date after December 31, 2014the Amendment Effective Date,
the applicable Base Rate Margin, LIBOR Margin, and Commitment Fee Margin shall
be set based on the Total Net Leverage Ratio of Borrower set forth in the
Officer’s Certificate delivered pursuant to Subsection 7.1(B)(i)at Level V. 
Thereafter, the applicable Base Rate Margin, LIBOR Margin, and Commitment Fee
Margin shall be for each Calculation Period the applicable per annum percentage
set forth in the pricing table below opposite the applicable Total Net Leverage
Ratio of Borrower, determined on a consolidated basis for Borrower and its
Restricted Subsidiaries; provided that, in the event that Administrative Agent
shall not receive the financial statements and Compliance Certificate required
pursuant to Subsections 4.2(A), 4.2(B) and 4.2(C) when due, from such due date
and until the fifth Business Day following Administrative Agent’s receipt of
such overdue financial statements and Compliance Certificate (and in the event a
decrease in the applicable margin is then warranted, receipt of Borrower’s
written request to decrease such margin, which notice shall be deemed given if
noted on the applicable Compliance Certificate), the Base Rate Margin, LIBOR
Margin, and Commitment Fee Margin shall be set at Level I below.

 

PRICING TABLE

 

Level

 

Total Net Leverage
Ratio

 

LIBORBase
Rate
Margin

 

Base
RateLIBOR
Margin

 

Commitment
Fee Margin

 

I

 

>2.00> 2.75x

 

1.7501.250

%

0.7502.250

%

0.2500.375

%

II

 

> 2.50x and <2.75x

 

1.000

%

2.000

%

0.375

%

III

 

> 2.00x and <2.50x

 

0.750

%

1.750

%

0.250

%

IIIV

 

>1.25x and <2.00x

 

1.5000.500

%

0.5001.500

%

0.175

%

V

 

<1.25x

 

0.250

%

1.250

%

0.150

%

 

14

--------------------------------------------------------------------------------



 

If, as a result of any restatement of or other adjustment to any financial
statements referred to above (i) the Total Net Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Net Leverage Ratio would have resulted in different pricing for any
period, then (1) if the proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, Borrower shall automatically
and retroactively be obligated to pay to Administrative Agent, promptly on
demand by Administrative Agent, an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (2) if the proper calculation of the Total
Net Leverage Ratio would have resulted in lower pricing for such period,
Administrative Agent and the Lenders shall have no obligation to repay any
overpaid interest to Borrower, provided that, if, as a result of any restatement
or other event a proper calculation of the Total Net Leverage Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by Borrower
pursuant to clause (1) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amount of interest paid for all such periods.

 

(C)                               LIBOR Interest Periods.  Each LIBOR Loan may
be obtained for a one, two, three or six month period or, if available to all
Lenders under the Revolver Facility, 12 month period (each such period being an
“Interest Period”).  With respect to all LIBOR Loans:

 

(i)                                     the Interest Period will commence on the
date that the LIBOR Loan is made or the date on which any portion of any Base
Rate Loan is converted into a LIBOR Loan, or, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the day on which the immediately preceding Interest Period expires;

 

(ii)                                  if the Interest Period would otherwise
expire on a day that is not a Business Day, then it will expire on the next
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day and such day is the last Business Day of a
calendar month, such Interest Period shall expire on the Business Day next
preceding such day;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month or on a day for which there is no numerically
corresponding day in the last calendar month in such Interest Period shall end
on the last Business Day of the last calendar month in such Interest Period; and

 

(iv)                              no Interest Period shall be selected under the
Revolver Facility that extends beyond the date set forth in clause (B) of the
definition of Revolver Expiration Date.

 

(D)                               Calculation and Payment.  Interest on Base
Rate Loans shall be calculated on the basis of a 365-6-day year for the actual
number of days elapsed.  Interest on LIBOR Loans, including amounts due under
Subsection 1.4, shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding or conversion of a LIBOR
Loan

 

15

--------------------------------------------------------------------------------



 

to a Base Rate Loan and the first day of an Interest Period shall be included in
the calculation of interest.  The date of payment (as determined in Subsection
1.5) of any Loan and the last day of an Interest Period shall be excluded from
the calculation of interest; provided, if a Loan is repaid on the same day that
it is made, one day’s interest shall be charged.

 

Interest accruing on Base Rate Loans is payable in arrears on each of the
following dates or events: (i) the last day of each calendar quarter; (ii) the
prepayment (including the payment of any Swingline Loan pursuant to Subsection
1.1(F)(iv)) of such Loan (or portion thereof), to the extent accrued on the
principal prepaid; and (iii) the Revolver Expiration Date, whether by
acceleration or otherwise, with respect to the principal to be repaid.  Interest
accruing on each LIBOR Loan is payable in arrears on each of the following dates
or events: (1) the last day of each applicable Interest Period; (2) if the
Interest Period is longer than three months, on each three-month anniversary of
the commencement date of such Interest Period; (3) the prepayment of such Loan
(or portion thereof), to the extent accrued on the principal prepaid; and
(4) the Revolver Expiration Date, whether by acceleration or otherwise, with
respect to the principal to be repaid.

 

(E)                                Default Rate of Interest.  (i) After the
occurrence (and during the continuance) of an Event of Default pursuant to
Subsections 6.1(F) or (G), (ii) at the election of Administrative Agent or
Requisite Lenders after the occurrence of an Event of Default pursuant to
Subsections 6.1(A) or 6.1(K) or, (iii) at the election of the Requisite Lenders
after the occurrence and during the continuance of any other Event of Default,
all Revolver Loans and other Obligations shall bear interest at rates that are
2% in excess of the rates otherwise in effect, including, rates in effect
pursuant to Subsection 1.2(B), with respect to such Loans and other
Obligations.  Interest accruing pursuant to this Subsection 1.2(E) is payable on
demand.

 

(F)                                 Excess Interest.  Notwithstanding anything
to the contrary set forth herein, the aggregate interest, fees and other amounts
required to be paid by Borrower to Lenders or any Lender hereunder are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the Indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Lenders or any Lender
for the use or the forbearance of the Indebtedness or Obligations evidenced
hereby exceed the maximum permissible under Applicable Law.  If under or from
any circumstances whatsoever, fulfillment of any provision hereof or of any of
the other Loan Documents at the time of performance of such provision shall be
due, shall involve exceeding the limit of such validity prescribed by Applicable
Law then the obligation to be fulfilled shall automatically be reduced to the
limit of such validity and if under or from circumstances whatsoever Lenders or
any Lender should ever receive as interest any amount which would exceed the
highest lawful rate, the amount of such interest that is excessive shall be
applied to the reduction of the principal balance of the Obligations evidenced
hereby and not to the payment of interest.  Additionally, should the method used
for calculating interest on LIBOR Loans (i.e., using a 360-day year) be
unlawful, such calculation method shall be automatically changed to a 365-6-day
year or such other lawful calculation method as is reasonably acceptable to
Administrative Agent.  This provision shall control every other provision of
this Agreement and all provisions of every other Loan Document.

 

16

--------------------------------------------------------------------------------



 

(G)                               Selection, Conversion or Continuation of
Loans; LIBOR Availability.  Provided that no Event of Default has occurred and
is then continuing, Borrower shall have the option to (i) select all or any part
of a new borrowing to be a Base Rate Loan or a LIBOR Loan, in the case of a Base
Rate Loan in a principal amount equal to at least $100,000, in the case of a
LIBOR Loan in a principal amount equal to $1,000,000 or any whole multiple of
$500,000 in excess thereof, (ii) convert at any time all or any portion of a
Base Rate Loan in a principal amount equal to $1,000,000 or any whole multiple
of $500,000 in excess thereof into a LIBOR Loan, (iii) upon the expiration of
its Interest Period, convert all or any part of any LIBOR Loan into a Base Rate
Loan, and (iv) upon the expiration of its Interest Period, continue any LIBOR
Loan into one or more LIBOR Loans in a principal amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof for such new Interest Period(s) as
selected by Borrower.  During any period in which any Event of Default is
continuing, as the Interest Periods for LIBOR Loans then in effect expire, such
Loans shall be converted into a Base Rate Loan and the LIBOR option will not be
available to Borrower until all Events of Default are cured or waived.  In the
event Borrower fails to elect a LIBOR Loan upon any advance hereunder or upon
the termination of any Interest Period, Borrower shall be deemed to have elected
to have such amount constitute a Base Rate Loan.  There shall be no more than an
aggregate of eight LIBOR Loans outstanding at any one time under the Revolver
Facility.

 

1.3                               Notice of Borrowing, Conversion or
Continuation of Loans.  Whenever Borrower desires to request a Revolver Loan
(other than a Swingline Loan) pursuant to Subsection 1.1(A) or to convert or
continue Revolver Loans (other than Swingline Loans) pursuant to Subsection
1.2(G), Borrower shall give Administrative Agent irrevocable prior notice in the
form attached hereto as Exhibit 1.3 (a “Notice of
Borrowing/Conversion/Continuation”) by facsimile, e-mail or other method of
delivery of notice permitted by Subsection 9.3: (A) if requesting a borrowing of
a Base Rate Loan (or any portion thereof), not later than 11:00 a.m. (Denver,
Colorado time) one Business Day before the proposed borrowing, conversion or
continuation is to be effective or, (B) if requesting a borrowing of, or
conversion to or continuation of a LIBOR Loan, not later than 11:00
a.m. (Denver, Colorado time) three Business Days before the proposed borrowing,
conversion or continuation is to be effective.  Each Notice of
Borrowing/Conversion/Continuation shall specify (i) the Loan (or portion
thereof) to be advanced, converted or continued and, with respect to any LIBOR
Loan to be converted or continued, the last day of the current Interest Period
therefor, (ii) the effective date of such borrowing, conversion or continuation
(which shall be a Business Day), (iii) the principal amount of such Revolver
Loan to be borrowed, converted or continued, and (iv) the Interest Period to be
applicable to any new LIBOR Loan.  Administrative Agent shall give each Lender
prompt notice by facsimile, e-mail or other method of delivery of notice
permitted by Subsection 9.3 of any Notice of Borrowing/Conversion/Continuation
given by Borrower.

 

1.4                               Fees and Expenses.

 

(A)                               Unused Commitment Fee.  From the Fourth
Amendment and Restatement Date, Borrower shall be obligated to pay
Administrative Agent, for the benefit of all Revolver Lenders that are not
Defaulting Lenders (based upon their respective Pro Rata Shares of the Revolver
Loan Commitment), a fee (the “Revolver Commitment Fee”) in an amount equal to
(i) the Revolver Loan Commitment less the sum of (1) the average daily
outstanding balance of

 

17

--------------------------------------------------------------------------------



 

Revolver Loans (other than the Swingline Loans) plus (2) the average daily
outstanding Letter of Credit Usage, in each case during the preceding calendar
quarter multiplied by (ii) the applicable Commitment Fee Margin as provided in
Subsection 1.2(B), calculated on the basis of a 360-day year for the actual
number of days elapsed.  Such fees are to be paid quarterly in arrears on the
last day of each calendar quarter for such calendar quarter (or portion
thereof), with the final such payment due on the Revolver Expiration Date.

 

(B)                               Certain Other Fees.  Borrower shall be
obligated to pay to CoBank, individually, fees in the amounts and at the times
specified in the fee letter dated as of December 4February 6, 20142019, between
Borrower and CoBank.

 

(C)                               Breakage Fee.  Upon any repayment or payment
of a LIBOR Loan on any day that is not the last day of the Interest Period
applicable thereto (regardless of the source of such repayment or prepayment and
whether voluntary, mandatory, by acceleration or otherwise), Borrower shall be
obligated to pay Administrative Agent, for the benefit of all affected Revolver
Lenders, an amount (the “Breakage Fee”) equal to the present value of any
losses, expenses and liabilities (including any loss (including interest paid)
sustained by each such affected Revolver Lender in connection with the
reemployment of such funds) that any such affected Revolver Lender may sustain
as a result of the payment of such LIBOR Loan on such day.  For purposes of
calculating amounts payable by Borrower to Revolver Lenders under this
Subsection 1.4(C), each LIBOR Loan made by a Revolver Lender (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR rate for such LIBOR Loan by a matching deposit or
other borrowing in the interbank eurocurrency market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan is in fact so funded.

 

(D)                               Expenses and Attorneys’ Fees.  In addition to
fees due under Subsections 1.4(A) and 1.4(B), Borrower agrees to pay promptly
all reasonable and documented out-of-pocket fees, costs and expenses (including
those reasonable and documented out-of-pocket fees and expenses of outside
counsel) incurred by Administrative Agent or any Issuing Lender in connection
with (i) any matters contemplated by or arising out of the Loan Documents, or
(ii) the continued administration of the Loan Documents, including any such
fees, costs and expenses incurred in perfecting, maintaining, determining the
priority of and releasing any security and any tax payable in connection with
any Loan Documents and any amendments, modifications and waivers (whether or not
consummated).  In addition to fees due under Subsections 1.4(A) and (B),
Borrower shall also reimburse on demand Administrative Agent and each Issuing
Lender for its expenses (including reasonable and documented out-of-pocket
attorneys’ fees and costs, provided that, such fees and expenses paid on or
about the Fourth Amendment and Restatement Date shall be evidenced by a detailed
invoice (which may be redacted as needed to protect confidential information)
showing individual time entries and billing rates of such outside counsel))
incurred in connection with documenting and closing the transactions
contemplated herein.  In addition to fees due under Subsections 1.4(A) and (B),
Borrower agrees to pay promptly (1) all reasonable and documented out-of-pocket
costs and expenses incurred by Administrative Agent in connection with any
amendment, supplement, waiver or modification of any of the Loan Documents and
(2) all reasonable out-of-pocket fees, costs and expenses incurred by each of
Administrative Agent and Lenders in connection with any Event of Default

 

18

--------------------------------------------------------------------------------



 

and any enforcement of collection proceeding resulting therefrom or, during the
continuance of any Event of Default, any workout or restructuring of any of the
transactions hereunder or contemplated thereby or any action to enforce any Loan
Document or to collect any payments due from Borrower.  All fees, costs and
expenses for which Borrower is responsible under this Subsection 1.4(D) shall be
deemed part of the Obligations when incurred, payable upon demand and in
accordance with the second paragraph of Subsection 1.5 and shall be secured by
the Collateral.

 

(E)                                Letter of Credit Fees.  From the Fourth
Amendment and Restatement Date, Borrower shall pay Administrative Agent for the
account of all Revolver Lenders that are not Defaulting Lenders with respect to
which any Issuing Lender has exercised the right to require Cash
Collateralization pursuant to Subsection 1.14 from Borrower or such Defaulting
Lender (based upon their respective Pro Rata Shares) a fee for each Letter of
Credit from the date of issuance to the date of termination in an amount equal
to (i) with respect to Mobility Fund Letters of Credit, 1.75 % per annum; and
(ii) with respect to Standard Letters of Credit, the applicable LIBOR Margin for
Revolver Loans per annum, each as multiplied by the face amount of such Letter
of Credit, calculated on the basis of a 360-day year for the actual number of
days elapsed; provided, that with respect to all CAF II Letters of Credit, the
applicable LIBOR Margin shall be set at Level V.  Such fee shall be payable to
Administrative Agent for the benefit of all Revolver Lenders (based upon their
respective Pro Rata Shares).  Such fee is to be paid quarterly in arrears on the
last day of each calendar quarter and the termination of the Letter of Credit. 
With respect to each Letter of Credit, Borrower shall also pay Administrative
Agent, for the benefit of the Issuing Lender issuing such Letter of Credit, an
issuance fee equal to the greater of (i) $1,000 or (ii) 0.125% of the face
amount of such Letter of Credit, which amount shall be paid upon the date of
issuance and, if the expiration date of such Letter of Credit is later than one
year from its date of issuance, upon each anniversary of the date of issuance
during the term of such Letter of Credit.

 

1.5                               Payments.  Other than as provided in
Subsection 1.1(F)(v), all payments by Borrower of the Obligations shall be made
in same day funds and delivered to Administrative Agent, for the benefit of
itself and Lenders, as applicable, by wire transfer to the following account or
such other place as Administrative Agent may from time to time designate in
writing:

 

CoBank, ACB

Greenwood Village, Colorado

ABA Number 3070-8875-4

Reference: Atlantic Tele-NetworkATN International, Inc.

Account #: 00035597

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day. 
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day.  Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

19

--------------------------------------------------------------------------------



 

To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity or to any other obligee in
respect of the Obligations hereunder, which payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, or any
combination of the foregoing (whether by demand, litigation, settlement or
otherwise), then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by Administrative Agent or such obligee.

 

Each payment received by Administrative Agent under this Agreement or any Note
for the account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 

1.6                               Repayment of Revolver Loans; Reduction of the
Revolver Loan Commitment.

 

(A)                               Repayment of Revolver Loans; Scheduled
Termination of Revolver Loan Commitment.  In addition to any reductions pursuant
to Subsections 1.6(B) and 1.17(D), the Revolver Loan Commitment shall be
permanently reduced and terminated in full on the Revolver Expiration Date, and
any outstanding principal balance of the Revolver Loans (including any Swingline
Loans) not sooner due and payable will become due and payable on the Revolver
Expiration Date.

 

(B)                               Voluntary Termination or Reduction of the
Revolver Loan Commitment.

 

(i)                                     Borrower shall have the right, upon at
least three Business Days’ prior notice to Administrative Agent, to terminate or
permanently reduce the then unused portion of the Revolver Loan Commitment. 
Each partial reduction shall be in a minimum amount of at least $250,000, or any
whole multiple thereof in excess thereof, and shall be applied as to each
Revolver Lender based upon its Pro Rata Share.  Notwithstanding the foregoing,
no reduction to the Revolver Loan Commitment shall be permitted if, after giving
effect thereto and to any prepayment made in connection therewith, the Revolving
Credit Obligations would exceed the Revolver Loan Commitment as so reduced.  All
reductions to the Revolver Loan Commitment elected under this Subsection
1.6(B) shall be in addition to the reductions in the Revolver Loan Commitment
provided for in Subsection 1.17(D) and, accordingly, may result in the
termination of the Revolver Loan Commitment prior to the date set forth in
clause (B) of the definition of the term Revolver Expiration Date.

 

(ii)                                  Borrower shall have the right, upon at
least three Business Days’ prior notice to Administrative Agent and Swingline
Lender, to terminate or permanently reduce the then unused portion of the
Swingline Loan Commitment; provided that, if the CoBank Cash Management
Agreement is in effect, Borrower may only reduce the Swingline Loan Commitment
below $5,000,000.00 with the prior written consent of

 

20

--------------------------------------------------------------------------------



 

Swingline Lender (which consent shall be in the sole discretion of Swingline
Lender).  All reductions to the Swingline Loan Commitment elected under this
Subsection 1.6(B)(ii) shall be in addition to the reductions in the Swingline
Loan Commitment provided for in Subsections 1.6(D) and, accordingly, may result
in the termination of the Swingline Loan Commitment prior to the date set forth
in clause (B) of the definition of the Revolver Expiration Date. 
Notwithstanding the foregoing, no reduction to the Swingline Loan Commitment
shall be permitted if, after giving effect thereto and to any prepayment made in
connection therewith, the aggregate principal balance of all Swingline Loans
outstanding at such time would exceed the Swingline Loan Commitment as so
reduced or the aggregate principal balance of all Revolving Credit Obligations
at such time would exceed the Revolver Loan Commitment, as so reduced.

 

(C)                               Mandatory Repayments.  If at any time the
aggregate outstanding amount of the Revolving Credit Obligations exceeds the
Revolver Loan Commitment, Borrower shall promptly repay the Revolver Loans,
reduce the Letter of Credit Usage by providing cash collateral for the Letter of
Credit Usage in the manner set forth in Subsection 1.16, or, if the CoBank Cash
Management Agreement is not in effect, repay the Swingline Loans, in each case,
to the extent required to eliminate such excess, and until such repayment or
reduction is made, Revolver Lenders shall not be obligated to make any
additional Revolver Loans and Swingline Lender shall not be obligated to make
any additional Swingline Loans.  Any repayments pursuant to this Subsection
1.6(C) shall be paid and applied in accordance with Subsection 1.8 and must be
accompanied by accrued interest on the amount repaid and any applicable Breakage
Fees and any other fees required pursuant to Subsection 1.4.

 

(D)          Application of Reduction of the Revolver Loan.  If a reduction in
the Revolver Loan Commitment pursuant to Subsection 1.6(B) would cause the
Revolver Loan Commitment to be less than the sum of the Swingline Loan
Commitment and Letter of Credit Sublimit, then the Swingline Loan Commitment and
Letter of Credit Sublimit will simultaneously with such reduction of the
Revolver Loan Commitment be permanently reduced on a pro rata basis such that
the sum of the two does not exceed the reduced Revolver Loan Commitment;
provided that, the Standard Letter of Credit Sublimit shall be reduced to $0
before any reduction is made to the Mobility Fund Letter of Credit Sublimit.

 

1.7          Voluntary Prepayments of Revolver Loans.  Subject to the provisions
of Subsection 1.8, at any time, Borrower may prepay the Base Rate Loans, in
whole or in part, without penalty.  Subject to the provisions of Subsection 1.8,
payment of the Breakage Fees and any other fees required pursuant to Subsection
1.4 and the notice requirement in the following sentence, at any time Borrower
may prepay any LIBOR Loan, in whole or in part.  Notice of any prepayment of
(i) a Base Rate Loan (other than a Swingline Loan, which may be prepaid at any
time and without notice) shall be given not later than 11:00 a.m. (Denver,
Colorado time) on the Business Day that is the date of prepayment, and (ii) a
LIBOR Loan shall be given not later than 11:00 a.m. (Denver, Colorado time) on
the third Business Day immediately preceding the date of prepayment.  All
partial prepayments (other than partial prepayments of Swingline Loans) shall be
in a minimum amount of at least $250,000, or any whole multiple thereof in
excess thereof (or the entire remaining balance of the applicable Loan), and
shall be paid and applied in accordance with Subsection 1.8.  All prepayment
notices shall be irrevocable.  All prepayments shall be

 

21

--------------------------------------------------------------------------------



 

accompanied by accrued interest on the amount prepaid and any applicable
Breakage Fees and any other fees required pursuant to Subsection 1.4.

 

1.8                               Application of Prepayments and Repayments;
Payment of Breakage Fees, Etc..  Subject to the last sentence of this Subsection
1.8, all prepayments pursuant to Subsection 1.7 to be applied to the Revolver
Loans shall be applied as Borrower shall direct; provided that, in the absence
of any direction from Borrower, Swingline Lender may apply any such prepayments
to the Swingline Loans.  All repayments made pursuant to Subsection 1.7 shall
first be applied to a Base Rate Loan or such of the LIBOR Loans as Borrower
shall direct in writing and, in the absence of such direction, shall first be
applied to a Base Rate Loan and then to such LIBOR Loans as Administrative Agent
shall select.  All prepayments and repayments required or permitted hereunder
(and assignments pursuant to Subsection 1.12) shall be accompanied by payment of
all applicable Breakage Fees and accrued interest on the amount prepaid or
repaid.

 

1.9                               Loan Accounts.  Administrative Agent will
maintain loan account records for (A) all Revolver Loans, interest charges and
payments thereof, (B) all Letter of Credit Liability, (C) the charging and
payment of all fees, costs and expenses and (D) all other debits and credits
pursuant to this Agreement.  The balance in the loan accounts shall be
presumptive evidence of the amounts due and owing to Lenders, absent manifest
error, provided that, any failure by Administrative Agent to maintain such
records shall not limit or affect Borrower’s obligation to pay.  After the
occurrence and during the continuance of an Event of Default, Borrower
irrevocably waives the right to direct the application of any and all payments
and Borrower hereby irrevocably agrees that Administrative Agent and the Lenders
shall have the continuing exclusive right to apply and reapply payments to any
of the Obligations in any manner it or they deem appropriate.

 

1.10                        Changes in LIBOR Rate Availability.

 

(A) If with respect to any proposed Interest Period, Administrative Agent or any
Revolver Lender (after consultation with Administrative Agent) determines that
deposits in dollars (in the applicable amount) are not being offered in the
relevant market for such Interest Period, or Revolver Lenders having a Pro Rata
Share of 50% or more under the Revolver Facility determine (and notify
Administrative Agent) that the LIBOR rate applicable pursuant to Subsection
1.2(A)(ii) for any requested Interest Period with respect to a proposed LIBOR
Loan under the Revolver Facility does not adequately and fairly reflect the cost
to such Revolver Lenders of funding such Revolver Loan, Administrative Agent
shall forthwith give notice thereof to Borrower and Revolver Lenders, whereupon
and until such affected Revolver Lender or Revolver Lenders notifies
Administrative Agent, and Administrative Agent notifies Borrower and the other
Revolver Lenders that the circumstances giving rise to such situation no longer
exist, the obligations of any affected Revolver Lender to make its portion of
such type of LIBOR Loan shall be suspended and such affected Revolver Lender
shall make its Pro Rata Share of such type of LIBOR Loan as a Base Rate Loan. 
Any Revolver Lender may, in its sole discretion, waive the benefits and
provisions of this Subsection 1.10(A) with respect to any proposed Interest
Period.

 

(A)                               (B) Illegality.  If any Change in Law shall
make it unlawful or impossible for one or more Revolver Lenders to honor its
obligations hereunder to make or maintain any

 

22

--------------------------------------------------------------------------------



 

LIBOR Loan, such Revolver Lender shall promptly give notice thereof to
Administrative Agent, and Administrative Agent shall promptly give notice
thereof to Borrower and all other Revolver Lenders.  Thereafter, until such
Revolver Lender or Revolver Lenders notify Administrative Agent, and
Administrative Agent notifies Borrower and the other Revolver Lenders that such
circumstances no longer exist, (i) the obligations of such Revolver Lender or
Revolver Lenders to make LIBOR Loans and the right of Borrower to convert any
Loan of such Revolver Lender or Revolver Lenders to a LIBOR Loan or continue any
Loan of such Revolver Lender or Revolver Lenders as a LIBOR Loan shall be
suspended and (ii) if any Revolver Lender may not lawfully continue to maintain
a LIBOR Loan to the end of the then current Interest Period applicable thereto,
such Loan shall immediately be converted to the Base Rate Loan.

 

(B)                               Inability to Determine Rates.  If (i) the
Administrative Agent shall have determined or been instructed by the Requisite
Lenders that adequate means do not exist for adequately and fairly determining
the cost to the Lenders or the LIBOR Rate does not adequately cover the costs of
such Lenders of making or maintaining LIBOR Loans or calculating the same or
(ii) the LIBOR Scheduled Unavailability Date has occurred then, upon notice from
the Administrative Agent to the Borrower and the Lenders, the obligations of all
Lenders to make or continue any Loans as, or to convert any Loans into, LIBOR
Loans shall forthwith be suspended until the Administrative Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

(C)                               LIBOR Replacement Rate.  Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
but without limiting Subsection 1.10(B) above, if the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), or the Requisite Lenders notify the Administrative
Agent that the Requisite Lenders shall have determined (which determination
likewise shall be final and conclusive and binding upon all parties hereto),
that (i) the circumstances described in Subsection 1.10(B) (i) have arisen and
that such circumstances are unlikely to be temporary, (ii) the relevant
administrator of the LIBOR Rate or a Governmental Authority having or purporting
to have jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate shall no longer be made
available, or used for determining interest rates for loans in the applicable
currency (such specific date, the “LIBOR Scheduled Unavailability Date”), or
(iii) syndicated credit facilities among national and/or regional banks active
in leading and participating in such facilities currently being executed, or
that include language similar to that contained in this Subsection 1.10(C), are
being executed or amended (as applicable) to incorporate or adopt a new interest
rate to replace the LIBOR Rate for determining interest rates for loans in the
applicable currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent may amend this Agreement to replace the
LIBOR Rate with an alternate rate of interest, giving due consideration to any
evolving or then existing convention for similar United States dollar
denominated syndicated credit facilities for such alternative rates of interest
(any such proposed rate, a “LIBOR Replacement Rate”), and make such other
related changes to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Subsection 1.10(C) (provided, that any definition of the
LIBOR Replacement Rate shall specify that in no event shall such LIBOR
Replacement Rate be

 

23

--------------------------------------------------------------------------------



 

less than zero for purposes of this Agreement) and any such amendment shall
become effective at 5:00 p.m. (Denver, Colorado time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Requisite Lenders have delivered to the Administrative Agent written notice that
such Requisite Lenders do not accept such amendment.  The LIBOR Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such LIBOR Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification to application by the Administrative Agent made as so
determined shall not require the consent of, or consultation with, any of the
Lenders).  For the avoidance of doubt, the parties hereto agree that unless and
until a LIBOR Replacement Rate is determined and an amendment to this Agreement
is entered into to effect the provisions of this Subsection 1.10(C), if the
circumstances under clauses (i) and (ii) of this Subsection 1.10(C) exist, the
provisions of Subsection 1.10(B) shall apply.

 

1.11                        Capital Adequacy and Other Adjustments.

 

(A)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in LIBOR) or any Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (B) through (D) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

24

--------------------------------------------------------------------------------



 

(B)                               Capital Requirements.  If any Lender or
Issuing Lender determines that any Change in Law affecting such Lender or
Issuing Lender or any lending office of such Lender or such Lender’s or Issuing
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolver Loan
Commitments of such Lender or the Revolver Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by any Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

 

(C)                               Certificates for Reimbursement.  A certificate
of a Lender or Issuing Lender setting forth the amount or amounts necessary to
compensate such Lender or Issuing Lender or its holding company, as the case may
be, as specified in Subsections 1.11(A) and (B) and delivered to Borrower (with
a copy to Administrative Agent), shall be conclusive absent manifest error. 
Borrower shall pay such Lender or Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(D)                               Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Lender to demand compensation pursuant to this
Subsection 1.11 shall not constitute a waiver of such Lender’s or Issuing
Lender’s right to demand such compensation; provided that, Borrower shall not be
required to compensate a Lender or Issuing Lender pursuant to this Subsection
1.11 for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or Issuing Lender, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

1.12                        Optional Prepayment/Replacement of Lender in Respect
of Increased Costs or Defaulted Lenders.

 

(A)                               Designation of a Different Lending Office.  If
any Lender requests compensation under Subsection 1.11, or requires Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Subsection
1.13, then such Lender shall (at the request of Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Subsection 1.11 or 1.13, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be

 

25

--------------------------------------------------------------------------------



 

disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(B)                               Replacement of Lenders.  If any Lender
requests compensation under Subsection 1.11, or if Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Subsection 1.13 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (A), or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Subsection 8.1), all of its
interests, rights (other than its existing rights to payments pursuant to the
Loan Documents) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)                                     Borrower shall have paid to
Administrative Agent the assignment fee (if any) specified in Subsection 8.1;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Liabilities, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Subsections 1.4 and 1.8) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Subsection 1.11 or payments required to be
made pursuant to Subsection 1.13, such assignment will result in a reduction in
such compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

(C)                               A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

 

1.13                        Taxes.

 

(A)                               Issuing Lender.  For purposes of this
Subsection 1.13, the term “Lender” includes any Issuing Lender and the term
“Applicable Law” includes FATCA.

 

26

--------------------------------------------------------------------------------



 

(B)                               Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Subsection 1.13) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(C)                               Payment of Other Taxes by Borrower.  The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

 

(D)                               Indemnification by Borrower.  The Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Subsection 1.13) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(E)                                Indemnification by the Lenders.  Each Lender
shall severally indemnify Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Subsection 8.1(D) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this Subsection 1.13(E).

 

(F)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Subsection 1.13, such Loan Party shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by

 

27

--------------------------------------------------------------------------------



 

such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.

 

(G)                               Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and Administrative Agent, at
the time or times prescribed by Applicable Law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Subsection 1.13(G)(ii)(A), (ii)(B), (ii)(C) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

(a)                                 any Lender that is a U.S. Person shall
deliver to Borrower and Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(b)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form 

 

28

--------------------------------------------------------------------------------



 

W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Subsection 881(c) of the
IRC, (x) a certificate substantially in the form of Exhibit 1.13(A) to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within
the meaning of Section 881871(ch)(3)(B) of the IRC, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
IRC (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, or IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 1.13(B) or
Exhibit 1.13(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 1.13(D) on
behalf of each such direct and indirect partner;

 

(c)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(d)                                 if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Applicable Law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation

 

29

--------------------------------------------------------------------------------



 

prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(H)                              Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Subsection 1.13 (including by the payment of additional amounts pursuant to this
Subsection 1.13), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Subsection
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Subsection 1.13(H) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such indemnified party
is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Subsection 1.13(H), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this Subsection 1.13(H) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(I)                                   Survival.  Each party’s obligations under
this Subsection 1.13 shall survive the resignation or replacement of
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Loan Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

(J)                                   Significant Modification Regulations.  For
purposes of determining withholding Taxes under FATCA, from and after the Fourth
Amendment and Restatement Date, Borrower and Administrative Agent shall treat
(and the Lenders hereby authorize Administrative Agent to treat) the Revolver
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

 

30

--------------------------------------------------------------------------------



 

1.14                        Cash Collateral.

 

(A)                               Defaulting Lender.  At any time that there
shall exist a Defaulting Lender, within one Business Day following the written
request of Administrative Agent, the Swingline Lender or any Issuing Lender
(with a copy to Administrative Agent), Borrower shall Cash Collateralize the
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Subsection 1.17(A)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(B)                               Grant of Security Interest.  Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to Administrative Agent, for the benefit of the Issuing Lenders, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to Subsection 1.14(C).  If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent and the Issuing Lenders as herein provided (other than
Permitted Encumbrances), or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(C)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Subsection 1.14 or Subsection 1.17 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(D)                               Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Lender’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Subsection 1.14 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by Administrative Agent and
each Issuing Lender that there exists excess Cash Collateral; provided that,
subject to Subsection 1.17 the Person providing Cash Collateral and each Issuing
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that, to
the extent that such Cash Collateral was provided by Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

1.15                        Term of this Agreement.  All of the Obligations
shall become due and payable as otherwise set forth herein.  This Agreement
shall remain in effect through and including, and (except with respect to
provisions hereof expressly stated herein to survive any such termination) shall
terminate immediately after, the date on which all Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payments for which
no claim has been asserted) shall have been paid and satisfied in full in cash.

 

31

--------------------------------------------------------------------------------



 

1.16                        Letter of Credit Liability.  Upon the occurrence and
during the continuance of an Event of Default and at the direction of
Administrative Agent, or in the event any Letters of Credit are outstanding at
the time that Borrower terminates the Revolver Loan Commitment, then (A) with
respect to each such Letter of Credit, Borrower shall either (i) deliver to
Administrative Agent for the benefit of all Lenders with a Revolver Loan
Commitment a letter of credit in the same currency that such Letter of Credit is
payable, with a term that extends 60 days beyond the expiration date of such
Letter of Credit, issued by a bank satisfactory to Administrative Agent and in
an amount equal to 103% of the aggregate outstanding Letter of Credit Liability
with respect to such Letter of Credit, which letter of credit shall be drawable
by Administrative Agent to reimburse payments of drafts drawn under such Letter
of Credit and to pay any fees and expenses related thereto or (ii) immediately
deposit with Administrative Agent an amount equal to the aggregate outstanding
Letter of Credit Liability to enable Administrative Agent to make payments under
the Letters of Credit when required and such amount shall become immediately due
and payable, and (B) Borrower shall prepay the fees payable under Subsection
1.4(E) with respect to all such Letters of Credit for the full remaining terms
of such Letters of Credit.  Upon termination of any such Letter of Credit, the
unearned portion of such prepaid fee attributable to such Letter of Credit shall
be refunded to Borrower.

 

1.17                        Defaulting Lenders.

 

(A)                               Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Revolver Lender becomes a Defaulting Lender, then, until such time as such
Revolver Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and Subsection 9.2.

 

(ii)                                 Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 6 or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Subsections 6.6 or 6.7 shall be
applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Subsection
1.14; fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Revolver Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Revolver Loans under this Agreement and (y) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this

 

32

--------------------------------------------------------------------------------



 

Agreement, in accordance with Subsection 1.14; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Revolver Lender, the Issuing Lenders or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’sLender’s breach of its obligations
under this Agreement; and eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that, if (x) such
payment is a payment of the principal amount of any Revolver Loans or Letter of
Credit Liabilities in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Revolver Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Subsection 7.2 were satisfied or waived, such payment shall be applied solely to
pay the Revolver Loans of, and Letter of Credit Liabilities owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Liabilities owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letter of
Credit Liabilities and Swingline Loans are held by the Lenders pro rata in
accordance with the Loan Commitments under the applicable Facility without
giving effect to Subsection 1.17(A)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Subsection 1.17(A)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Revolver Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(a)                                 No Defaulting Lender shall be entitled to
receive any Revolver Commitment Fee for any period during which that Revolver
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(b)                                 Each Defaulting Lender shall be entitled to
receive fees pursuant to Subsection 1.4(E) for any period during which that
Revolver Lender is a Defaulting Lender only to the extent allocable to its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Subsection 1.14.

 

(c)                                  With respect to any Revolver Commitment Fee
or fee pursuant to Subsection 1.4(E) not required to be paid to any Defaulting
Lender pursuant to clause (a) or (b) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to

 

33

--------------------------------------------------------------------------------



 

such Defaulting Lender to the extent allocable to such Issuing Lender’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s  Loan Commitment) but
only to the extent that (x) the conditions set forth in Subsection 7.2 are
satisfied at the time of such reallocation (and, unless Borrower shall have
otherwise notified Administrative Agent at such time, Borrower shall be deemed
to have represented and warranted that such conditions are satisfied at such
time), and (y) such reallocation does not cause the aggregate Revolving Credit
Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolver Loan Commitment.  No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Revolver Lender having become a Defaulting Lender, including
any claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, Borrower shall, without prejudice to any right or remedy
available to it hereunder or under Applicable Law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in Subsection 1.14.

 

(B)                               Defaulting Lender Cure.  If Borrower,
Administrative Agent and each Swingline Lender and Issuing Lender agree in
writing that a Revolver Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Revolver
Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolver Loans of the other Revolver Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the
Revolver Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Revolver Lenders in accordance with
the Loan Commitments under the Revolver Facility (without giving effect to
Subsection 1.17(A)(iv)), whereupon such Revolver Lender will cease to be a
Defaulting Lender; provided that, no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Revolver Lender was a Defaulting Lender; and provided further that, that except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Revolver Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Revolver Lender’s
having been a Defaulting Lender.

 

(C)                               New Swingline Loans/Letters of Credit.  So
long as any Revolver Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline

 

34

--------------------------------------------------------------------------------



 

Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

(D)                               Reduction of RevolvingRevolver Loan Commitment
of Defaulting Lender.  Borrower may terminate the unused amount of the Revolver
Loan Commitment of any RevolvingRevolver Lender that is a Defaulting Lender upon
not less than 15 Business Days’ prior notice to Administrative Agent (which
shall promptly notify the Revolver Lenders thereof), and in such event the
provisions of Subsection 1.17(A)(ii) will apply to all amounts thereafter paid
by Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that, (i) no Event of Default shall have occurred and be continuing,
and (ii) such termination shall not be deemed to be a waiver or release of any
claim Borrower, Administrative Agent, any Issuing Revolver Lender, the Swingline
BankLender or any Lender may have against such Defaulting Lender.

 

1.18                        Extension of Revolver Expiration Date.

 

(A)                               Requests for Extension.  Borrower may, by
notice to Administrative Agent (who shall promptly notify the Lenders) not
earlier than 45 days and not later than 30 days prior to the Revolver Expiration
Date then in effect hereunder (the “Existing Revolver Expiration Date”), request
that any Lender extend such Lender’s Revolver Expiration Date with respect to
the Revolver Facility (or subfacilities).  Such notice to Administrative Agent
shall set forth the requested extended Revolver Expiration Date.

 

(B)                               Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to Administrative
Agent given not earlier than 30 days prior to the Existing Revolver Expiration
Date and not later than the date (the “Notice Date”) that is 20 days prior to
the Existing Revolver Expiration Date, advise Administrative Agent whether or
not such Lender agrees to such extension or extensions (and each Lender that
determines not to so extend its Revolver Expiration Date with respect to the
Revolver Facility (a “Non-Extending Lender”) shall notify Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise Administrative Agent on
or before the Notice Date shall be deemed to be a Non-Extending Lender.  The
election of any Lender to agree to such extension or extensions shall not
obligate any other Lender to so agree.

 

(C)                               Notification by Administrative Agent. 
Administrative Agent shall notify Borrower of each Lender’s determination under
this Subsection 1.18 no later than the date 15 days prior to applicable Existing
Revolver Expiration Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(D)                               Additional Commitment Revolver Lenders. 
Borrower shall have the right on or before the applicable Existing Revolver
Expiration Date to replace each Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Revolver Lender”), each of which Additional Commitment
Revolver Lenders shall have entered into an agreement in form and substance

 

35

--------------------------------------------------------------------------------



 

reasonably satisfactory to Borrower and Administrative Agent pursuant to which
such Additional Commitment Revolver Lender shall, effective as of the Existing
Revolver Expiration Date, undertake a Revolver Loan Commitment (and, if any such
Additional Commitment Revolver Lender is already a Lender, its Revolver Loan
Commitment shall be in addition to such Lender’s exiting Revolver Loan
Commitment hereunder on such date).

 

(E)                                Conditions to Effectiveness of Extensions. 
Notwithstanding the foregoing, the extension of the Existing Revolver Expiration
Date pursuant to this Subsection 1.18 shall not be effective with respect to any
Lender unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing immediately prior to such extension and
immediately after giving effect thereto;

 

(ii)                                  the representations and warranties
contained in this Agreement are true and correct in all material respects
immediately prior to and immediately after giving effect thereto (if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 

(iii)                               on or before the Existing Revolver
Expiration Date of each Non-Extending Lender, (a) Borrower shall have paid in
full the principal of and interest on all of the Revolver Loans or Swingline
Loans made by such Non-Extending Lender to Borrower hereunder and (2) Borrower
shall have paid in full all other amounts owing to such Non-Extending Lender
hereunder (other than contingent indemnity, expense reimbursement and tax
gross-up payments for which no claim has been asserted); and

 

(iv)                              the terms of such extended RevolvingRevolver
Loan Commitments shall comply with Subsection 1.18(G).

 

(F)                                 Term of Extension.  The terms of each
extension of the Existing Revolver Expiration Date shall be determined by
Borrower and the applicable extending Lenders and set forth in an Extension
Amendment; provided that, (i) the extended RevolvingRevolver Loans and the
extended Swingline Loans will rank pari passu in right of payment and with
respect to security with the existing RevolvingRevolver Loans and the existing
Swingline Loans and Borrower and Guarantors of the extended RevolvingRevolver
Loan Commitments shall be the same as Borrower and Guarantors with respect to
the existing RevolvingRevolver Loans or Swingline Loans, (ii) the interest rate
margin, rate floors, fees, original issue discount and premium applicable to any
extended RevolvingRevolver Loan Commitment (and the extended RevolvingRevolver
Loans thereunder) shall be determined by Borrower and the applicable extending
Lenders, (iii) borrowing and prepayment of extended RevolvingRevolver Loans, or
reductions of extended RevolvingRevolver Loan Commitments, and participation in
Letters of Credit and Swingline Loans, shall be on a pro rata basis with the
other RevolvingRevolver Loans or RevolvingRevolver Loan Commitments (other than
upon the maturity of the non-extended RevolvingRevolver Loans and
RevolvingRevolver Loan Commitments), and (iv) the terms of the extended
RevolvingRevolver Loan Commitments shall be substantially identical to the terms
set forth herein (except (x) to the extent any such terms apply only after the
expiration of the

 

36

--------------------------------------------------------------------------------



 

Revolver Loan Commitments not so extended and (y) as otherwise set forth in
clauses (i) through (iii) above).

 

(G)                               Extension Amendment.  In connection with any
extension of the Existing Revolver Expiration Date, Borrower, Administrative
Agent and each applicable extending Lender shall execute and deliver to
Administrative Agent an Extension Amendment and such other documentation as
Administrative Agent shall reasonably specify to evidence the extension of the
Existing Revolver Expiration Date.  Administrative Agent shall promptly notify
each Lender as to the effectiveness of each extension of the Existing Revolver
Expiration Date.  Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of Administrative
Agent and Borrower, to implement the terms of any such extension of the Existing
Revolver Expiration Date, including any amendments necessary to establish
extended RevolvingRevolver Loan Commitments as a new class or tranche of
RevolvingRevolver Commitments, and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of Administrative Agent and
Borrower in connection with the establishment of such new class or tranche
(including to preserve the pro rata treatment of the extended and non-extended
classes or tranches and to provide for the reallocation of Revolving Credit
Obligations upon the expiration or termination of the commitments under any
class or tranche), in each case on terms consistent with this Subsection 1.18.

 

(H)                              The parties hereby agree that, notwithstanding
anything to the contrary contained herein, the borrowing notice, minimum
borrowing, amendment, pro rata borrowing, and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this Subsection 1.18.

 

1.19                        Incremental Term Loans.

 

(A)                               Borrower may from time to time prior to the
latest Maturity Date, request that term loans be made to it in accordance with
this Subsection 1.19 (each, an “Incremental Term Loan”) by delivering a Notice
of Incremental Term Loan Borrowing to Administrative Agent, specifying (subject
to the restrictions set forth in Subsection 1.19(B)) therein (v) the amount of
the Tranche of Incremental Term Loans requested (which Tranche shall be in a
minimum principal amount of $25,000,000 and integral multiples of $2,500,000 in
excess thereof), (w) the requested advance date of the proposed Incremental Term
Loans comprising such Tranche (which shall be not less than 10 Business Days
from the date of delivery of the Notice of Incremental Term Loan Borrowing (or
such shorter period of time as to which Administrative Agent may agree in its
sole discretion)), (x) the interest rate option(s) and the applicable
margin(s) to be applicable to all Incremental Term Loans in such Tranche and any
applicable unused commitment fees, (y) the amortization for all Incremental Term
Loans in such Tranche, and (z) the amount of any upfront or closing fees to be
paid by Borrower to the Lender(s) funding the Tranche of Incremental Term Loans
requested.  Subject to the last sentence in Subsection 1.19(D), each Notice of
Incremental Term Loan Borrowing delivered by Borrower shall be irrevocable and
shall be binding upon all Loan Parties.

 

(B)                               The aggregate principal amount of all
Incremental Term Loan Commitments of all Tranches of Incremental Term Loans made
pursuant to this Subsection 1.19

 

37

--------------------------------------------------------------------------------



 

shall not exceed the Maximum Aggregate Incremental Increase Amount.  Repayments
of the principal of any Incremental Term Loans may not be reborrowed.  Each
Tranche of Incremental Term Loans shall bear interest at the Base Rate or LIBOR
Rate plus such applicable margin as is set forth in the Notice of Incremental
Term Loan Borrowing related to such Tranche, and shall be subject to the
amortization set forth in the applicable Notice of Incremental Term Loan
Borrowing relating to such Tranche.  The weighted average life to maturity of
any Tranche of Incremental Term Loans shall be equal to or greater than the
remaining life of the Revolver Facility and the weighted average life to
maturity of any then existing Incremental Term Loan Facility, determined as of
the effective date of the Incremental Term Loan Commitment for such Tranche of
Incremental Term Loans.  The Maturity Date of any Tranche of Incremental Term
Loans shall not be prior to the then current Maturity Date of the Revolver
Facility.  Any covenant (other than with respect to mandatory repayments and
prepayments) or Event of Default applicable to any Tranche of Incremental Term
Loans that is more restrictive than the equivalent covenant or Event of Default
set forth in this Agreement shall be deemed to be applicable to all Loans
hereunder.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, all Incremental Term Loans shall for all purposes be
Obligations hereunder and under the Loan Documents.

 

(C)                               Administrative Agent shall deliver a copy of
each Notice of Incremental Term Loan Borrowing to such Lenders or other Persons
that qualify as an Eligible Assignee as may be determined by Administrative
Agent in its reasonable discretion with the approval of Borrower or as may be
specified by Borrower with the consent of Administrative Agent (such consent not
to be unreasonably withheld or delayed).  Each Lender or new lender that fails
to respond to such a notice in writing in a form reasonably acceptable to
Administrative Agent within the period of time provided therein (as such period
may be extended at the request of Borrower with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed))
shall be deemed to have elected not to participate in such Tranche of
Incremental Term Loans.  No Lender or new lender shall have any obligation to
fund any Incremental Term Loan, and any decision by a Lender or new lender to
fund any Incremental Term Loan shall be made in its sole discretion
independently from any other Lender or new lender.

 

(D)                               If in response to the offer to participate in
such Tranche made by Administrative Agent pursuant to Subsection 1.19(C),
Administrative Agent receives commitments from Lenders and/or from any other
Person that (x) qualifies as an Eligible Assignee and (y) has agreed to become a
Lender in respect of all or a portion of the applicable Incremental Term Loan
(an “Additional Incremental Term Lender”), in excess of the requested
Incremental Term Loan, the Administrative Agent shall, with the consent of
Borrower, reduce and reallocate (within the minimum and maximum amounts
specified by each such Lender or Additional Incremental Term Lender in its
notice to Administrative Agent) the shares of the Incremental Term Loan of the
Lenders or Additional Incremental Term Lenders willing to fund (or commit to
fund) such Incremental Term Loan so that the total committed Incremental Term
Loan equals the requested Incremental Term Loan.  If Administrative Agent does
not receive commitments from Lenders or Additional Incremental Term Lenders in
an amount sufficient to fund the requested Incremental Term Loan, Administrative
Agent shall so notify Borrower and the request for such Incremental Term Loan
shall either (1) if the amount of the

 

38

--------------------------------------------------------------------------------



 

commitments received is equal to or more than the minimum amount specified in
subclause (A)(v) of this Subsection 1.19, at the election of the Borrower,
either be reduced to equal the amount of the commitments received or be
rescinded (in the absence of direction from Borrower, the request for such
Incremental Term Loan shall be rescinded), or (2) if the amount of the
commitments received is less than the minimum amount specified in subclause
(A)(v) of this Subsection 1.19, be automatically rescinded.

 

(E)                                An agreement to fund Incremental Term Loans
(an “Incremental Term Loan Funding Agreement”) pursuant to this Subsection 1.19
shall become effective upon the receipt by Administrative Agent of an agreement
in form and substance reasonably satisfactory to Administrative Agent and
Borrower signed by each Loan Party, by each Additional Incremental Term Lender
who has agreed to fund such Incremental Term Loans and by each existing Lender
who has agreed to fund such Incremental Term Loans, setting forth the new
Incremental Term Loans of such Lenders and setting forth the agreement of each
Additional Incremental Term Lender, as applicable, to become a party to this
Agreement as a Lender and to be bound by all the terms and provisions hereof,
together with officer’s certificates and ratification agreements executed by
each Loan Party, appropriate corporate authorization on the part of each Loan
Party with respect to the requested Incremental Term Loan, amendments to this
Agreement and any other Loan Document reasonably requested by Administrative
Agent in relation to the requested Incremental Term Loan (which amendments to
the Loan Documents Administrative Agent is hereby authorized to execute on
behalf of the Lenders), such opinions of counsel for the Loan Parties with
respect to the requested Incremental Term Loan and other assurances as
Administrative Agent may reasonably request.

 

(F)                                 The principal of the Incremental Term Loans
of each Tranche may be prepaid or repaid on such scheduled dates or such
customary events (and with customary sharing and order of prepayment) and in
such amounts as may be set forth in the Notice of Incremental Term Loan
Borrowing for such Tranche of Incremental Term Loans, to be applied to the
unpaid principal amount of the Incremental Term Loans for such Tranche for which
such payment relates (for purposes of this sentence, the Administrative Agent
shall determine “customary” in its reasonable determination); provided, that
notwithstanding anything to the contrary contained herein, and for the avoidance
of doubt, the prepayment and repayment provisions set forth in Subsection 1.7 of
this Agreement (as the same was in effect on May 18, 2012) shall be deemed to be
“customary” to the Administrative Agent.  Notwithstanding anything herein to the
contrary, the entire outstanding principal balance of the Incremental Term Loans
shall be due and payable in full in cash on the applicable Maturity Date.

 

(G)                               Administrative Agent shall record relevant
information regarding each Tranche of Incremental Term Loans (including
information with respect to Additional Incremental Term Lenders) in the Register
in accordance with Subsection 8.1(C); provided, however, that failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s obligations in respect of any Incremental Term Loan Commitment or
Incremental Term Loan.

 

(H)                              The obligation of Borrower to repay the
aggregate unpaid principal amount of any Incremental Term Loans made to it by
each Lender, together with interest thereon, shall, at the request of the
applicable Lender, be evidenced by an Incremental Term

 

39

--------------------------------------------------------------------------------



 

Loan Note, dated the effective date or the date of such request, as applicable,
payable to the order of such Lender in a face amount equal to the Incremental
Term Loan Commitment of such Lender.

 

(I)                                   On the date of advance of the any
Incremental Term Loan, both immediately before and immediately after giving
effect to such Incremental Term Loan, (1) Borrower shall be in compliance on a
Pro formaForma Basis with Subsection 4.1, and (2) no Event of Default under
clauses (A), (F) or (G) of Subsection 6.1 shall have occurred and be continuing,
and Borrower shall deliver to Administrative Agent an officer’s certificate
certifying to the immediately preceding clauses (1) and (2).

 

(J)                                   The parties agree that, notwithstanding
anything to the contrary contained herein, the amendment requirements contained
elsewhere herein including Subsection 9.2, shall not apply to the transactions
effected pursuant to this Subsection 1.19.

 

SECTION 2
AFFIRMATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payments for which no claim
has been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, it shall perform and comply, and shall cause each of its
respective Restricted Subsidiaries to perform and comply, with all covenants in
this Section 2.

 

2.1                               Compliance With Laws; Material Licenses;
Material Contracts.  The Loan Parties will (A) comply with and will cause their
respective Restricted Subsidiaries to comply with the requirements of all
Applicable Laws other than as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (B) comply with and
will cause their respective Restricted Subsidiaries, Affiliates, officers,
directors, employees and agents to comply with, in all material respects, all
applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and
(iii) Sanctions, (C) implement and maintain in effect policies and procedures
designed to ensure compliance by the Loan Parties and their respective
Restricted Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and
(iii) Sanctions, (D) obtain and maintain and will cause  their respective
Restricted Subsidiaries to obtain and maintain all licenses, qualifications and
permits now held or hereafter required for the Loan Parties or any of their
respective Restricted Subsidiaries to operate other than as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (CE) obtain and maintain and will cause their respective
Restricted Subsidiaries to obtain and maintain all Material Licenses, and (DF)
comply in all material respects with and will cause their respective Restricted
Subsidiaries to comply in all material respects with all Material Contracts
beyond any applicable notice, cure and grace periods.  This Subsection 2.1 shall
not preclude the Loan Parties or any of their respective Restricted Subsidiaries
from contesting any taxes or other payments, if they are being diligently
contested in good faith and if adequate reserves therefor are maintained in
conformity with GAAP.

 

40

--------------------------------------------------------------------------------



 

2.2                               Maintenance of Books and Records; Properties;
Insurance.  The Loan Parties will keep and will cause their respective
Restricted Subsidiaries to keep adequate records and books of account, in which
full, true and correct entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of such Persons to the extent
required by GAAP.  The Loan Parties will maintain or cause to be maintained and
will cause their respective Restricted Subsidiaries to maintain or cause to be
maintained in good repair, working order and condition all of their properties
used in the business of the Loan Parties and their respective Restricted
Subsidiaries, and will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except for (A) Asset Dispositions permitted
hereunder or (B) as would not reasonably, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Loan Parties will
and will cause their respective Restricted Subsidiaries to maintain or cause to
be maintained, with financially sound and reputable insurers, insurance with
respect to their business and properties and the business and properties of
their respective Restricted Subsidiaries against loss and damage of the kinds
and of such types, with such insurers, in such amounts, with such limits and
deductibles and otherwise on such terms and conditions as customarily carried or
maintained by companies of established reputation engaged in similar businesses,
and to the extent not previously delivered to the Administrative Agent, will
deliver evidence thereof to Administrative Agent on or prior to the Fourth
Amendment and Restatement Date and thereafter prior to or upon any expiration
thereof, evidence of renewal of such insurance.  The Loan Parties will name
Administrative Agent, pursuant to endorsements and assignments in form and
substance reasonably satisfactory to Administrative Agent, (i) as a lender loss
payee and mortgagee, if applicable, in the case of casualty insurance with
respect to the Collateral, (ii) as an additional insured in the case of all
liability insurance, and (iii) as an additional insured in the case of any flood
insurance, if applicable.  Unless Administrative Agent otherwise agrees, all
insurance policies required hereunder shall include effective waivers by the
insurer of subrogation.  Unless Administrative Agent otherwise agrees, Borrower
shall use commercially reasonable efforts to obtain for all insurance policies
of the Loan Parties required hereunder, endorsements providing that each such
insurance policy is non-cancelable except upon 30 days’ (and 10 days’ for
non-payment of premiums) prior written notice given by the insurer to
Administrative Agent.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of the Loan Parties and
their respective Restricted Subsidiaries carried and maintained with respect to
the Loan Parties’ obligations under this Subsection 2.2.  Notwithstanding
anything to the contrary herein, no provision of this Subsection 2.2 or any
provision of this Agreement shall impose on Administrative Agent and the Lenders
any duty or obligation to verify the existence or adequacy of the insurance
coverage maintained by the Loan Parties and their respective Restricted
Subsidiaries, nor shall Administrative Agent and the Lenders be responsible for
any representations or warranties made by or on behalf of the Loan Parties and
their respective Restricted Subsidiaries to any insurance broker, company or
underwriter.  Administrative Agent, at its sole option, may obtain any insurance
required hereunder if not provided by the Loan Parties and, in such event, the
Loan Parties shall reimburse Administrative Agent upon demand for the cost
thereof.

 

2.3                               Inspection.  The Loan Parties will permit, and
will cause each of their respective Restricted Subsidiaries to permit, at the
expense of Loan Parties, any authorized representatives

 

41

--------------------------------------------------------------------------------



 

of Administrative Agent (together with any authorized representatives of any
Lender that desires to have its authorized representatives accompany
Administrative Agent’s authorized representatives) (A) to visit and inspect any
of the properties of the Loan Parties and their respective Restricted
Subsidiaries, including their financial and accounting records, and to make
copies and take extracts therefrom, and (B) to discuss their affairs, finances
and business with their officers, employees and certified public accountants, in
each case upon reasonable prior notice at such reasonable times during normal
business hours and as often as may be reasonably requested; provided that,
except during the continuance of an Event of Default, each visit or inspection
by Administrative Agent in excess of one visit or inspection during a calendar
year shall not be at the Loan Parties’ expense but shall be at the sole expense
of Administrative Agent or Lenders; provided further that, during the
continuance of an Event of Default, the authorized representatives of
Administrative Agent and any Lender may conduct such visits and inspections and
engage in such discussions without notice and as frequently and at such times as
they may specify.

 

2.4                               Legal Existence, Etc.  Except as otherwise
permitted by Subsections 3.6 or 3.7 or as contemplated on Schedule 5.17 of this
Agreement, the Loan Parties will, and will cause their respective Restricted
Subsidiaries (other than Excluded Subsidiaries) to at all times preserve and
keep in full force and effect, their legal existence and good standing, except,
in each case, as permitted hereunder and as would not reasonably be expected to
have a Material Adverse Effect.

 

2.5                               Use of Proceeds.  Borrower will use the
proceeds of the Revolver Loan (including the proceeds of any Revolver
Increases), and will cause any of its Restricted Subsidiaries who receive
(directly or indirectly) proceeds of such Revolver Loans to use such proceeds,
to refinance the outstanding principal balance (if any) of the Existing Revolver
Loans as of the Fourth Amendment and Restatement Date, together with accrued
interests and fees, and for working capital, to finance capital expenditures
permitted hereunder, to finance acquisitions and Investments permitted hereunder
(including Permitted Acquisitions and Investments), to finance Restricted Junior
Payments permitted hereunder, to support the issuance of Letters of Credit, to
finance certain transactionstransaction costs in connection with all of the
foregoing, and other lawful corporate purposes of Borrower and its Restricted
Subsidiaries permitted hereunder.  NoThe Loan Parties will use the Letters of
Credit as permitted by applicable Law.  Notwithstanding anything herein to the
contrary, no part of any Loan or Letter of Credit will be used (directly or
indirectly) to purchase any “margin stock” as defined in, or otherwise in
violation of, the regulations of the Federal Reserve System.

 

2.6                               Further Assurances; Notices.  The Loan Parties
will, and will cause each of their respective Restricted Subsidiaries (other
than Excluded Subsidiaries) to, from time to time, do, execute, authorize and
deliver, as the case may be, all such additional and further acts, documents and
instruments as Administrative Agent reasonably requests in writing to consummate
the transactions contemplated hereby and to vest in and assure Administrative
Agent and the other Secured Parties of their respective rights under this
Agreement and the other Loan Documents, including such financing statements,
documents, security agreements and reports to evidence, perfect or otherwise
implement the security for repayment of the Secured Obligations, in each case,
to the extent contemplated by the Loan Documents.  Borrower will notify
Administrative Agent in each Compliance Certificate delivered pursuant to
Subsection

 

42

--------------------------------------------------------------------------------



 

4.2(C) of any commercial tort claim known to a Loan Party (such that a senior
officer of such Loan Party has actual knowledge of the existence of a tort cause
of action and not merely of the existence of the facts giving rise to such cause
of action and known to involve an amount in controversy in excess of $3,000,000
individually or $10,000,000 in the aggregate).  Each Loan Party, promptly upon
the request of Administrative Agent, also will authenticate or execute and
deliver UCC financing statements (including fixture filings), and obtain control
agreements with respect to accounts other than Excluded Accounts.

 

2.7                               CoBank Equity.

 

(A)                               For so long as CoBank is a Lender hereunder,
Borrower will acquire equity in CoBank in such amounts and at such times as
CoBank may require in accordance with CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
Borrower may be required to purchase in CoBank in connection with the Revolver
Loans made by CoBank hereunder may not exceed the maximum amount permitted by
CoBank’s Bylaws and Capital Plan at the time this Agreement is entered into. 
Borrower acknowledges receipt of a copy of (i) CoBank’s most recent annual
report, and if more recent, CoBank’s latest quarterly report, (ii) CoBank’s
Notice to Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan,
which describe the nature of all of Borrower’s stock and other equities in
CoBank acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.

 

(B)                               Each party hereto acknowledges that CoBank’s
Bylaws and Capital Plan (as each may be amended from time to time) shall govern
(x) the rights and obligations of the parties with respect to the CoBank
Equities and any patronage refunds or other distributions made on account
thereof or on account of Borrower’s patronage with CoBank, (y) Borrower’s
eligibility for patronage distributions from CoBank (in the form of CoBank
Equities and cash) and (z) patronage distributions, if any, in the event of a
sale of a participation interest.  CoBank reserves the right to assign or sell
participations in all or any part of its Revolver Loans or Revolver Loan
Commitments on a non-patronage basis.

 

(C)                               Each party hereto acknowledges that CoBank has
a statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all CoBank Equities that Borrower may now own or hereafter
acquire, which statutory lien shall be for CoBank’s sole and exclusive benefit. 
The CoBank Equities shall not constitute security for the Secured Obligations
due to any other Secured Party.  To the extent that any of the Loan Documents
create a Lien on the CoBank Equities or on patronage accrued by CoBank for the
account of Borrower (including, in each case, proceeds thereof), such Lien shall
be for CoBank’s sole and exclusive benefit and shall not be subject to pro rata
sharing hereunder.  Neither the CoBank Equities nor any accrued patronage shall
be offset against the Secured Obligations except that, in the event of an Event
of Default, CoBank may elect at CoBank’s sole discretion to apply the cash
portion of any patronage distribution or retirement of equity to amounts
 dueowed to CoBank under this Agreement, whether or not such amounts are
currently due and payable.  Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of
Borrower.  CoBank shall have no obligation to retire the CoBank Equities upon

 

43

--------------------------------------------------------------------------------



 

any Event of Default or any other default by Borrower or at any other time,
either for application to the Secured Obligations or otherwise.

 

2.8                               Investment Company Act.  None of the Loan
Parties nor any of their respective Restricted Subsidiaries shall be or become
an “investment company” as that term is defined in the Investment Company Act of
1940, as amended.

 

2.9                               Payment of Obligations.  The Loan Parties
will, and will cause each of their respective Restricted Subsidiaries to,
(A) pay, discharge or otherwise satisfy at or before maturity all liabilities
and obligations as and when due (subject to any applicable subordination
provisions), and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except to
the extent failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (B) pay and discharge all taxes, assessments, claims and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto or a lien would attach to any of the properties of the Loan Parties or
their respective Restricted Subsidiaries if unpaid unless, in each case, with
respect to clauses (A) and (B) above, the same (i) constitutes a Permitted
Encumbrance or (ii) is being contested in good faith and by appropriate
proceedings and then only if and to the extent reserves required by GAAP have
been set aside therefore, except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

2.10                        Environmental Laws.  The Loan Parties will, and will
at all times, cause each of their respective Restricted Subsidiaries to:

 

(A)                               Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect;

 

(B)                               Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws as would not reasonably be expected to have a Material
Adverse Effect; and

 

(C)                               Defend, indemnify and hold harmless
Administrative Agent and Lenders, and their respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party or any of its
respective Restricted Subsidiaries or their respective properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, reasonable attorney’s and consultant’s fees, investigation and

 

44

--------------------------------------------------------------------------------



 

laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing is determined by a final and nonappealable
judgment of a court of competent jurisdiction to have resulted from the
negligence or willful misconduct of the party seeking indemnification therefor. 
The agreements in this Subsection 2.10 shall survive repayment of the
Obligations and the termination of this Agreement.

 

2.11                        Designation of Subsidiaries.

 

(A)                               On or after the Fourth Amendment and
Restatement Date, Borrower may at any time and from time to time designate (or
re-designate) any of its direct or indirect Subsidiaries (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, Borrower or any Restricted Subsidiary of Borrower; provided that,
(i) no Event of Default shall have occurred and be continuing immediately before
and immediately after giving effect to such designation, (ii) Borrower shall be
in compliance on a Pro formaForma Basis immediately after giving effect to such
designation with Subsection 4.1, and (iii) such designation complies with
Subsection 3.3(N).

 

(B)                               Borrower may designate (or re-designate) any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that, (i) no
Event of Default shall have occurred and be continuing immediately before and
immediately after giving effect to such designation and (ii) Borrower shall be
in compliance on a Pro formaForma Basis immediately after giving effect to such
designation with Subsection 4.1; provided further that, any Indebtedness of the
applicable Subsidiary and any Liens encumbering its property existing as of the
time of such designation shall be deemed incurred or established, as applicable,
at the time of such designation.

 

(C)                               For the avoidance of doubt, for purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated will be deemed to be
Investments in an amount determined as set forth in the definition of
Investment.

 

(D)                               Any such designation by Borrower shall be
notified by Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a certificate of an authorized officer of Borrower
certifying that such designation complies with the foregoing provisions of this
Subsection 2.11, whereupon such designation shall be immediately effective.

 

2.12                        Creation or Acquisition of Restricted Subsidiaries.

 

(A)                               Promptly upon (and in any event within 30 days
after (or such later date as Administrative Agent shall agree to in writing in
its sole discretion)) (AI) the creation or acquisition of any new Subsidiary
(other than an Excluded Subsidiary, an Unrestricted Subsidiary or, a Material
Foreign Subsidiary, or a Less Material Subsidiary) by any Loan Party or any
Subsidiary (other than an Excluded Subsidiary, an Unrestricted Subsidiary or a
Material Foreign Subsidiary) of any Loan Party, or (BII) any Unrestricted
Subsidiary becomesbecoming a Restricted Subsidiary (other than an Excluded
Subsidiary or, a Material Foreign Subsidiary, or a Less Material Subsidiary) or
if any Restricted Subsidiary (other than a Less Material Subsidiary)

 

45

--------------------------------------------------------------------------------



 

that was an Excluded Subsidiary or a Material Foreign Subsidiary ceasesceasing
to be an Excluded Subsidiary or a Material Foreign Subsidiary, each such
Subsidiary will execute and deliver to Administrative Agent a Joinder Agreement,
pursuant to which such Subsidiary (i) shall become a party hereto as a Guarantor
and (ii) shall become a party to the Pledge and Security Agreement and shall
deliver to Administrative Agent all such other Security Documents as required by
the terms of the Pledge and Security Agreement or this Agreement and such
customary legal opinions as Administrative Agent shall reasonably request, and
shall grant to Administrative Agent a Lien upon and security interest in its
Collateral, to the extent provided in the Security Documents, for the Secured
Obligations.

 

(B)                               Upon (I) the creation or acquisition of any
new Less Material Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary) by any Loan Party or any Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) of any Loan Party, or
(II) any Less Material Subsidiary that was an Unrestricted Subsidiary becoming a
Restricted Subsidiary (other than an Excluded Subsidiary) or any Less Material
Subsidiary that was an Excluded Subsidiary ceasing to be an Excluded Subsidiary,
each such Subsidiary will, by the end of the fiscal quarter in which such
Subsidiary was acquired, created, became a Restricted Subsidiary, or ceased to
be an Excluded Subsidiary (or, (x) in the event the then-current fiscal quarter
ends less than 30 days after the date such Subsidiary was acquired, created,
became a Restricted Subsidiary, or ceased to be an Excluded Subsidiary, by the
end of the subsequent fiscal quarter, or (y) by such later date as
Administrative Agent shall agree to in writing in its sole discretion), execute
and deliver to Administrative Agent a Joinder Agreement, pursuant to which such
Subsidiary (i) shall become a party hereto as a Guarantor and (ii) shall become
a party to the Pledge and Security Agreement and shall deliver to Administrative
Agent all such other Security Documents as required by the terms of the Pledge
and Security Agreement or this Agreement and such customary legal opinions as
Administrative Agent shall reasonably request, and shall grant to Administrative
Agent a Lien upon and security interest in its Collateral, to the extent
provided in the Security Documents, for the Secured Obligations.

 

(C)                               Promptly upon (and in any event within 30 days
after (or such later date as Administrative Agent shall agree to in writing in
its sole discretion)) (I) the creation or acquisition of a new Restricted
Subsidiary (other than an Excluded Subsidiary (other than CAH Holdco) or a Less
Material Subsidiary) by any Loan Party or any Restricted Subsidiary of any Loan
Party (other than an Excluded Subsidiary), or (II) any Unrestricted Subsidiary
becoming a Restricted Subsidiary (other than an Excluded Subsidiary, a Material
Foreign Subsidiary, or a Less Material Subsidiary) or any Restricted Subsidiary
(other than a Less Material Subsidiary) that was an Excluded Subsidiary or a
Material Foreign Subsidiary ceasing to be an Excluded Subsidiary or a Material
Foreign Subsidiary, in each case, all capital stock or other equity interest in
such Subsidiary owned by any Loan Party or any Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) of any Loan Party will be
pledged to Administrative Agent as follows (provided that, any equity interests
in any Material Foreign Subsidiary which, when aggregated with all of the other
shares of equity interests in such Material Foreign Subsidiary pledged to
Administrative Agent, would result in more than 65% of the total equity
interests entitled to vote of such Material Foreign Subsidiary being pledged to
Administrative Agent, shall not be pledged): (i) if a Loan Party directly owns
any of the capital stock of or other equity interest in such new Subsidiary,
such Loan Party will execute and deliver to

 

46

--------------------------------------------------------------------------------



 

Administrative Agent an amendment or supplement to the Pledge and Security
Agreement pursuant to which all such capital stock or other equity interest
shall be pledged to Administrative Agent, together with any certificates
evidencing such capital stock or other equity interest and undated stock or
transfer powers duly executed in blank as Administrative Agent may reasonably
request; and (ii) if any of the capital stock of or other equity interest in
such new Subsidiary is owned by a Restricted Subsidiary (other than an Excluded
Subsidiary), to the extent not already covered by the Pledge and Security
Agreement, such Restricted Subsidiary will execute and deliver to Administrative
Agent an appropriate joinder, amendment or supplement to the Pledge and Security
Agreement, pursuant to which all of the capital stock of or other equity
interest in such new Subsidiary owned by such Restricted Subsidiary shall be
pledged to Administrative Agent, together with, to the extent applicable, the
certificates evidencing such capital stock or other equity interest and undated
stock or transfer powers duly executed in blank as Administrative Agent may
reasonably request.

 

(D)                               Upon (I) the creation or acquisition of any
new Less Material Subsidiary (other than an Excluded Subsidiary (other than CAH
Holdco) or an Unrestricted Subsidiary) by any Loan Party or any Restricted
Subsidiary of any Loan Party (other than an Excluded Subsidiary), or (II) any
Unrestricted Subsidiary that is also a Less Material Subsidiary becoming a
Restricted Subsidiary (other than an Excluded Subsidiary) or any Restricted
Subsidiary that is also a Less Material Subsidiary and an Excluded Subsidiary
ceasing to be an Excluded Subsidiary, in each case, all capital stock or other
equity interest in such Less Material Subsidiary owned by any Loan Party or any
Restricted Subsidiary of any Loan Party (other than an Excluded Subsidiary) will
be pledged to Administrative Agent by the end of the fiscal quarter in which
such Subsidiary was acquired, created, became a Restricted Subsidiary, or ceased
to be an Excluded Subsidiary (or, (x) in the event the then-current fiscal
quarter ends less than 30 days after the date such Subsidiary was acquired,
created, became a Restricted Subsidiary, or ceased to be an Excluded Subsidiary,
by the end of the subsequent fiscal quarter, or (y) by such later date as
Administrative Agent shall agree to in writing in its sole discretion) as
follows: (i) if a Loan Party directly owns any of the capital stock of or other
equity interest in such new Less Material Subsidiary, such Loan Party will
execute and deliver to Administrative Agent an amendment or supplement to the
Pledge and Security Agreement pursuant to which all such capital stock or other
equity interest shall be pledged to Administrative Agent, together with any
certificates evidencing such capital stock or other equity interest and undated
stock or transfer powers duly executed in blank as Administrative Agent may
reasonably request; and (ii) if any of the capital stock of or other equity
interest in such new Less Material Subsidiary is owned by a Restricted
Subsidiary (other than an Excluded Subsidiary), to the extent not already
covered by the Pledge and Security Agreement, such Restricted Subsidiary will
execute and deliver to Administrative Agent an appropriate joinder, amendment or
supplement to the Pledge and Security Agreement, pursuant to which all of the
capital stock of or other equity interest in such new Less Material Subsidiary
owned by such Restricted Subsidiary shall be pledged to Administrative Agent,
together with, to the extent applicable, the certificates evidencing such
capital stock or other equity interest and undated stock or transfer powers duly
executed in blank as Administrative Agent may reasonably request.

 

(E)                                Administrative Agent may elect by notice to
Borrower to exempt (i) any new Subsidiary which is not wholly owned directly or
indirectly by the Loan Parties and/or (ii)

 

47

--------------------------------------------------------------------------------



 

any Loan Party that owns capital stock or other equity interest in such
Subsidiary from the requirements of all or any portion of this Subsection 2.12
if it determines in its sole discretion that the costs to the Loan Parties of
complying with all or such portion of this Subsection 2.12 exceed the relative
benefit afforded the Secured Parties.  Notwithstanding the above, so long as any
Partnership is not wholly owned directly or indirectly by the Loan Parties, such
Partnership shall not be required to execute and deliver to Administrative Agent
a Joinder Agreement.

 

2.13                        ERISA.  With respect to any Plan, other than a
Multi-employer Plan, that is intended to qualify under Section 401(a) of the
IRC, the Loan Parties will apply for and obtain a favorable determination letter
within the period provided by Applicable Law, unless the Plan was adopted by
means of a master or prototype plan that has received a favorable opinion letter
from the Internal Revenue Service upon which the Loan Parties are entitled to
rely.

 

2.14                        USA Patriot Act and OFAC[Reserved].

 

(A) To the extent applicable, each of the Loan Parties and their Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, by any Loan Party or
any of its Subsidiaries for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

(B) None of the Loan Parties or any of their Subsidiaries, nor, to the knowledge
of Borrower, any director, officer, agent, employee or Affiliate of any of the
Loan Parties or any of their Subsidiaries, (i) is a person on the list of
“Specially Designated Nationals and Blocked Persons” or (ii) is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and (ii) the Loan Parties will
not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or otherwise knowingly make available such proceeds to any person, for
the purpose of financing the activities of any person currently subject to any
United States sanctions administered by OFAC.

 

2.15                        Post-Closing Covenant.  The Loan Parties shall take
each of the actions specified below within the time periods specified therein:

 

(A)                               the Loan Parties hereby agree to deliver or
cause to be delivered to Administrative Agent, within 60 days after the Fourth
Amendment and Restatement Date (or such later date as Administrative Agent in
its reasonable discretion may agree to in writing), central filing Lien searches
with respect to Choice Communications, LLC, in the United States Virgin Islands,
in form and substance reasonably acceptable to Administrative Agent;

 

(B)                               the Loan Parties hereby agree to deliver or
cause to be delivered to Administrative Agent, within 60 days after the Fourth
Amendment and Restatement Date (or such later date as Administrative Agent in
its reasonable discretion may agree to in writing),

 

48

--------------------------------------------------------------------------------



 

local Lien searches with respect to SoVerNet, Inc., in Rockingham Town, Vermont,
in form and substance reasonably acceptable to Administrative Agent; and

 

(C)                               the Loan Parties hereby agree to deliver or
cause to be delivered to Administrative Agent, within 60 days after the Fourth
Amendment and Restatement Date (or such later date as Administrative Agent in
its reasonable discretion may agree to in writing), in accordance with
Subsection 7.1(C)(iv), certificates of insurance in the form required under
Subsection 2.2 and the Security Documents, together with all endorsements and
assignments in form and substance reasonably satisfactory to Administrative
Agent naming Administrative Agent as an additional insured in the case of all
liability insurance and as a lender loss payee and mortgagee, if applicable, in
the case of casualty insurance with respect to the Collateral.

 

SECTION 3
NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that so long as this
Agreement is in effect and until payment in full of all Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payments for which
no claim has been asserted), unless Requisite Lenders shall otherwise give their
prior written consent, such Loan Party shall perform and comply, and shall cause
each of its respective Restricted Subsidiaries to perform and comply, with all
covenants in this Section 3.

 

3.1                               Indebtedness.  The Loan Parties will not, and
will not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guaranty or otherwise become or remain liable
with respect to any Indebtedness other than:

 

(A)                               the Loans and the other Obligations;

 

(B)                               the Contingent Obligations permitted by
Subsection 3.4;

 

(C)                               Indebtedness incurred in connection with any
Hedge Agreement permitted by Subsection 3.14;

 

(D)                               unsecured Indebtedness among the Loan Parties;

 

(E)                                Indebtedness in respect of Investments
permitted pursuant to Subsection 3.3(D) (excluding Indebtedness of a Person or
Indebtedness attaching to the assets of a Person that, in either case, becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person) or Indebtedness attaching to assets that are acquired by Borrower
or any Restricted Subsidiary, in each case after the Fourth Amendment and
Restatement Date as the result of a Permitted Acquisition and Investment, each
of which are addressed in clause (F) below);

 

(F)                                 without duplication of Indebtedness
permitted by clause (E) above, (i) (i) Indebtedness of a Person or Indebtedness
attaching to the assets of a Person that, in either case, becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person) or Indebtedness attaching to assets that are acquired by Borrower or any
Restricted

 

49

--------------------------------------------------------------------------------



 

Subsidiary, in each case after the Fourth Amendment and Restatement Date as the
result of a Permitted Acquisition and Investment; provided that

 

(I)                                   such Indebtedness existed at the time such
Person became a Restricted Subsidiary or at the time such assets were acquired
and, in each case, was not created in anticipation thereof, and

 

(II)                              unless otherwise permitted by Subsection 3.4,
such Indebtedness is not guaranteed in any respect by Borrower or any Restricted
Subsidiary (other than by any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person, or any of its
Restricted Subsidiaries), and

 

(III)                         (a) immediately after giving effect to the
incurrence of such Indebtedness and the application of proceeds thereof,
Borrower is in compliance on a Pro formaForma Basis with Subsection 4.1 and
(b) except for Indebtedness consisting of Capital Lease obligations, purchase
money Indebtedness or mortgages or other Liens on specific assets (x) no portion
of such Indebtedness matures prior to the latest maturity date of any of the
Loans, and (y) no portion of such Indebtedness is issued or guaranteed by a
Person that is, or as a result of such acquisition becomes, a Restricted
Subsidiary that is not a Guarantor; and

 

(ii)                                  any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above, provided that, except to the extent otherwise expressly
permitted hereunder, (1) the principal amount of any such Indebtedness does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension, (2) the
direct and contingent obligors with respect to such Indebtedness are not changed
and (3) if the Indebtedness being refinanced, or any guarantee thereof,
constitutes subordinated indebtedness, then such replacement or refinancing
Indebtedness, or such guarantee, respectively, shall be subordinated to the
Secured Obligations to substantially the same extent;

 

(G)                               Indebtedness with respect to cash management
and similar arrangements in the ordinary course of business;

 

(H)                              Indebtedness arising from agreements of
Borrower or any Restricted Subsidiary providing for indemnification, adjustment
of purchase price or similar obligations, in each case entered into in
connection with the disposition of any business, assets or stock permitted
hereunder, other than Contingent Obligations incurred by any Person acquiring
all or any portion of such business, assets or equity interests for the purpose
of financing such acquisition, provided that, such amount is not Indebtedness
required to be reflected on the balance sheet of Borrower or any Restricted
Subsidiary in accordance with GAAP (contingent

 

50

--------------------------------------------------------------------------------



 

obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected on such
balance sheet for purposes of this proviso);

 

(I)                                   Indebtedness representing deferred
compensation to officers or employees of Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business or pursuant to the AWCC
Equity Incentive Plan;

 

(J)                                   Indebtedness in respect of Permitted
Stimulus Indebtedness;

 

(K)                               if applicable, Indebtedness incurred in the
ordinary course of business for the financing of insurance premiums;

 

(L)                                Indebtedness incurred by Foreign Restricted
Subsidiaries which constitutes Investments permitted by Subsection 3.3(P);

 

(M)                            Indebtedness under purchase money security
agreements incurred in the acquisition of real or personal property and Capital
Leases, the aggregate principal amount of which shall not exceed $10,000,000 at
any time outstanding;

 

(N)                               other unsecured Indebtedness of Borrower in an
amount not to exceed $150,000,000 at any time; provided that, (i) no Event of
Default exists immediately before or will result immediately after the
incurrence of such Indebtedness (except in the case of Indebtedness incurred or
assumed in connection with financing a Permitted Acquisition and Investment or
other Investment, in which case no Event of Default pursuant to clauses (A),
(F) or (G) of Subsection 6.1 shall exist immediately before or will result
immediately after the incurrence of such Indebtedness), (ii) Borrower shall be
in compliance on a Pro formaForma Basis immediately after giving effect to such
Indebtedness with Subsection 4.1, and (iii) the average life of any such
Indebtedness, determined as of the date of such incurrence or assumption, is at
least six months longer than that of the Revolver Facility, and (iv) the
applicable covenants and events of default with respect to such Indebtedness
(taken as a whole) are no more restrictive than the applicable covenants and
events of default with respect to the Revolver Facility (taken as a whole), as
reasonably determined by Borrower; andSecured Net Leverage Ratio shall not
exceed 2.25:1.00 at all times while such unsecured Indebtedness of Borrower is
outstanding; provided, however, upon the occurrence of a Qualifying Acquisition,
during the fiscal quarter in which such Qualifying Acquisition occurred and for
the subsequent three fiscal quarters, the Borrower shall maintain at all times
while such unsecured Indebtedness of Borrowing is outstanding, measured at each
such fiscal quarter end, a Secured Net Leverage Ratio of less than 2.75:1.00;

 

(O)                               Indebtedness incurred by Foreign Restricted
Subsidiaries (other than GTT and its Subsidiaries, One Communications and its
Subsidiaries, and CAH Holdco and its Subsidiaries), the aggregate amount of
which shall not exceed $10,000,000 at any time;

 

(P)                                 (O) the RTFC Indebtedness and the HSBC
Indebtedness and any refinancing Indebtedness therefor refinanced on terms
consistent with those in Subsection 3.1(F)(ii).; and

 

51

--------------------------------------------------------------------------------



 

(Q)          Indebtedness (i) incurred by GTT and its Subsidiaries, the
aggregate amount of which shall not exceed at any time an amount equal to
(w) EBITDA of GTT and its Subsidiaries on a consolidated basis for the then most
recently completed four (4) fiscal quarters multiplied by (x) 1.5; and
(ii) incurred by One Communications and its Subsidiaries, the aggregate amount
of which shall not exceed at any time an amount equal to (y) EBITDA of One
Communications and its Subsidiaries on a consolidated basis for the then most
recently completed four (4) fiscal quarters multiplied by (z) (i) 1.5 or,
(ii) to the extent One Communications or its Affiliates use all or any portion
of such Indebtedness to redeem or repurchase, through a tender offer or
otherwise, all or any portion of the outstanding shares of capital stock of One
Communications not indirectly owned by Borrower, 2.0.

 

3.2          Liens and Related Matters.

 

(A)          No Liens.  The Loan Parties will not, and will not permit any of
their respective Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset (including any document or instrument with respect to goods or accounts
receivable) of the Loan Parties or their respective Restricted Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom,
except Permitted Encumbrances.

 

(B)          No Negative Pledges.  The Loan Parties will not and will not permit
their respective Restricted Subsidiaries (other than Excluded Subsidiaries and
Material Foreign Subsidiaries) directly or indirectly to enter into or assume
any agreement (other than the Loan Documents) prohibiting the creation or
continuation of the Security Interest upon its or their properties or assets,
whether now owned or hereafter acquired, except (i) operating leases, Licenses
and Capital Leases and agreements evidencing purchase money Indebtedness
permitted pursuant to Subsection 3.1(F) or (M), in each case which only prohibit
Liens upon the assets that are subject thereto and proceeds thereof, (ii) loan
and security documentation evidencing Permitted Stimulus Indebtedness or grant
documentation evidencing a grant obtained from a Stimulus Source Agency, in each
case, which only prohibit Liens upon the assets of the applicable Stimulus
Recipient Subsidiary, (iii) loan and security documentation evidencing
Indebtedness (x) in favor of a Loan Party or (y) permitted pursuant to
Subsection 3.1(D), (iv) customary non-assignment clauses in agreements entered
into in the ordinary course of business, (v) contracts for the sale of assets
permitted by Subsection 3.7, and (vi) restrictions imposed by Applicable Law.

 

3.3          Investments.  The Loan Parties will not, and will not permit any of
their respective Restricted Subsidiaries to, directly or indirectly, make or own
any Investment in any Person except:

 

(A)          Investments in Cash Equivalents;

 

(B)          CoBank Equities, as set forth in Subsection 2.7;

 

(C)          existing Investments set forth on Schedule 3.3(C) and any
extensions, renewals or reinvestments thereof, so long as the amount of any such
Investment pursuant to this clause (C) is not increased at any time above the
amount of such Investment existing on the date

 

52

--------------------------------------------------------------------------------



 

hereofAmendment Effective Date (other than because of capitalization of interest
pursuant to the terms thereof on the date hereofAmendment Effective Date or as
amended with the consent of Administrative Agent);

 

(D)          Permitted Acquisitions and Investments;

 

(E)           Hedge Agreements permitted by Subsection 3.14;

 

(F)           Investments in Loan Parties or permitted by Subsection 3.1(D);

 

(G)          loans and advances to officers, directors and employees of Borrower
or any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes (including employee payroll advances), (ii) in connection with
such Person’s purchase of equity interests of Borrower to the extent that the
cash proceeds of such loans and advances are directly or indirectly contributed
to Borrower in cash and (iii) for purposes not described in the foregoing
subclauses (i) and (ii), in an aggregate principal amount outstanding pursuant
to this subclause (iii) not to exceed $1,000,000;

 

(H)          Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(I)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(J)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(K)          advances of payroll payments to employees in the ordinary course of
business; business;

 

(L)           guarantee obligations of any Loan Party of leases (other than
Capital Leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;

 

(M)         Investments held by a Person acquired, or Investments constituting
part of the assets acquired (including, in each case, by way of merger or
consolidation), after the Fourth Amendment and Restatement Date and otherwise in
accordance with this Subsection 3.3 to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

53

--------------------------------------------------------------------------------



 

(N) Investments in Unrestricted Subsidiaries in an aggregate amount at any time
not in excess of the result of (i) $400,000,000 minus (ii) the aggregate amount
of dividends, distributions and redemptions made by Borrower pursuant to clause
(C) of the proviso to Subsection 3.5;

 

(N)          any Investment not otherwise permitted by this Section 3.3,
including an Investment in an Unrestricted Subsidiary and/or designation of an
existing Subsidiary as an Unrestricted Subsidiary, (i) made prior to the Toggle
Date, and (ii) made on or after the Toggle Date, provided that, with respect to
clause (ii), (I) the sum of (1) the aggregate amount of such Investment and/or
designation, plus (2) any prior Investments or designations made on or after the
Toggle Date pursuant to this Subsection 3.3(N) (excluding all such prior
Investments made by Borrower or its Subsidiaries on or after the Toggle Date in
Unrestricted Subsidiaries which Unrestricted Subsidiaries subsequent to the date
of such Investments have been re-designated as Restricted Subsidiaries and such
Restricted Subsidiaries are in compliance with the requirements of Subsection
2.12), plus (3) any Restricted Junior Payment made or paid on or after the
Toggle Date pursuant to Subsection 3.5(D), does not exceed (II) the sum of
(1) $200,000,000 plus (2) 12.5% of the EBITDA of the Borrower and the Restricted
Subsidiaries on a consolidated basis (and excluding any Unrestricted
Subsidiaries) from the beginning of the first full fiscal quarter following the
Amendment Effective Date to the date of such Investment;

 

(O)          Investments in a Stimulus Recipient Subsidiary upon terms and
conditions (including as to any proposed limitation on distributions or
dividends to be made by such Stimulus Recipient Subsidiary) reasonably
acceptable to Administrative Agent; provided that, the aggregate outstanding
amount of Investments in Stimulus Recipient Subsidiaries and the amount of
Contingent Obligations entered into by Borrower or any of its Restricted
Subsidiaries (other than Stimulus Recipient Subsidiaries) in respect of
Permitted Stimulus Indebtedness shall not exceed $30,000,000 at any time; and

 

(P)           without duplication of Investments permitted by clause
(D) above, Investments by a Loan Party in a Foreign Restricted Subsidiary which
constitute Indebtedness in an aggregate principal amount not to exceed
$75,000,000 at any time outstanding.

 

3.4          Contingent Obligations.  The Loan Parties will not, and will not
permit any of their respective Restricted Subsidiaries to, directly or
indirectly, create or become or be liable with respect to any Contingent
Obligation except those:

 

(A)          resulting from endorsement of negotiable instruments for collection
in the ordinary course of business;

 

(B)          arising with respect to customary indemnification obligations
incurred in connection with Permitted Acquisitions and Investments and permitted
dispositions of assets (provided that, such obligations shall in no event exceed
the amount of proceeds received in connection therewith, subject to carve outs
from such limitation on such obligations for fraud and

 

for other customary reasons);

 

54

--------------------------------------------------------------------------------



 

(C)          arising in the ordinary course of business with respect to
customary indemnification obligations incurred in connection with liability
insurance coverage;

 

(D)          incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return-of-money bonds and other similar
obligations not exceeding at any time outstanding $5,000,000 in aggregate
liability;

 

(E)           incurred as a guaranty of Indebtedness permitted by Subsection 3.1
(provided that such guaranty obligation shall in no event exceed the amount of
such Indebtedness plus other related costs and expenses of collection as set
forth in such guaranty);

 

(F)           constituting Investments permitted pursuant to Subsection 3.3
(including commitments to make Permitted Acquisitions and Investments);

 

(G)          Contingent Obligations arising with respect to deferred
compensation to officers or employees of Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business or pursuant to the AWCC
Equity Incentive Plan;

 

(H)          Contingent Obligations arising under the Loan Documents and under
Hedge Agreements;

 

(I)            Contingent Obligations arising with respect to Permitted Stimulus
Indebtedness upon terms and conditions (including as to any proposed limitation
on distributions or dividends to be made by any Loan Party or Restricted
Subsidiary providing such Contingent Obligation) reasonably acceptable to
Administrative Agent; provided that the aggregate outstanding amount of
Investments in Stimulus Recipient Subsidiaries and the amount of Contingent
Obligations entered into by Borrower or any of its Restricted Subsidiaries
(other than Stimulus Recipient Restricted Subsidiaries) in respect of Permitted
Stimulus Indebtedness shall not exceed $30,000,000 at any time;

 

(J)            Contingent Obligations incurred by Foreign Restricted
Subsidiaries in an aggregate amount outstanding at any time not to exceed
$40,000,000 minus outstanding Indebtedness incurred pursuant to Subsection
3.1(L); and

 

(K)          Contingent Obligations with respect to cash management.

 

3.5          Restricted Junior Payments.  The Loan Parties will not, and will
not permit their respective Restricted Subsidiaries to, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Junior
Payment; provided that, (A) any Loan Party or Restricted Subsidiary may make,
declare or pay lawful cash dividends or distributions to, or redeem capital
stock held by, any Loan Party,; (B) any Restricted Subsidiary may make, declare
or pay lawful, pro rata cash dividends or distributions,; (C) Borrower may make,
declare or pay lawful other cash dividends or distributions or redeem capital
stock, provided that, so long as no Event of Default exists immediately before
or will result immediately after giving effect to such Restricted Junior
Payment, Borrower or any of its Restricted Subsidiaries may redeem, repurchase,
retire, or otherwise acquire for value it capital stock in connection with
(I) the termination of an employee or pursuant to any Board approved plan, and
(II) the exercise of

 

55

--------------------------------------------------------------------------------



 

options to purchase the Borrower’s capital stock or the vesting of other equity
awards if such shares of capital stock represent a portion of the exercise price
of such options or taxes payable in connection with the vesting of such awards,
provided that the aggregate amount of redemptions, repurchases, retirements or
acquisitions under this clause (C) made during any fiscal year shall not exceed
$5,000,000; and (D) the Borrower may declare, order, pay, make or set apart any
sum for any Restricted Junior Payment so long as (i) no Event of Default exists
immediately before or will result immediately after giving such effect to such
dividend, distribution or redemptionRestricted Junior Payment, (ii) Borrower
shall be in compliance on a Pro formaForma Basis immediately after giving effect
to such dividend, distribution or redemptionRestricted Junior Payment with
Subsection 4.1, and (iii) theif such Restricted Junior Payment is made on or
after the Toggle Date, (I) the sum of (1) the aggregate amount of such dividend,
distribution or redemption shall not exceed the result of (x) $125,000,000 minus
(y) the sum of (I)Restricted Junior Payment, plus (2) any prior dividends,
distributions or redemptions actually made or paid, or still required to be made
or paid, on or after the Fourth Amendment and RestatementToggle Date pursuant to
this clause (CD), plus (II) the aggregate amount of all Investments in
Unrestricted Subsidiaries at such time in excess of $275,000,000, and (D) so
long as no Default under Subsections 6.1(A) or (F) or any Event of Default
exists immediately before or will result immediately after giving effect to such
distribution, Borrower or any of its Restricted Subsidiaries may redeem or
repurchase capital stock in connection with the termination of an employee or
pursuant to any Board approved plan, in an aggregate amount during each fiscal
year not to exceed $1,000,000.3) Investments and/or designations made on or
after the Toggle Date pursuant to Subsection 3.3(N), does not exceed (II) the
sum of (1) $200,000,000 plus (2) 12.5% of the EBITDA of the Borrower and the
Restricted Subsidiaries on a consolidated basis (and excluding any Unrestricted
Subsidiaries) from the beginning of the first full fiscal quarter following the
Amendment Effective Date to the date of declaration of such Restricted Junior
Payment.

 

3.6          Restriction on Fundamental Changes.  The Loan Parties will not, and
will not permit their respective Restricted Subsidiaries (other than Excluded
Subsidiaries) to, directly or indirectly: (A) unless and only to the extent
required by law or as would not be reasonably expected to be materially adverse
to the interests of Lenders, amend, modify or waive any term or provision of
their respective articles of organization, operating agreements, management
agreements, articles of incorporation, certificates of designations pertaining
to preferred stock, by-lawsby-laws, articles of formation or partnership
agreement (provided that, 10 days prior notice will be delivered to
Administrative Agent of any modification that results in a Loan Party, any
Subsidiary of a Loan Party (other than an Excluded Subsidiary) or any entity
whose equity interest is pledged by a Loan Party pursuant to the Pledge and
Security Agreement opting into Article 8 of the UCC); (B) consummate any
transaction of merger or consolidation, except that (i) any Subsidiary of
Borrower may be merged with or into Borrower (provided that, Borrower is the
surviving entity), (ii) any Loan Party other than Borrower may merge or
consolidate with any other Loan Party other than Borrower, (iii) any Subsidiary
that is not a Loan Party may merge, dissolve, liquidate or consolidate with or
into any Loan Party, provided that, such Loan Party shall be the continuing or
surviving corporation, (iv) any Restricted Subsidiary which is not a Loan Party
may merge, dissolve, liquidate, consolidate with or into any other Restricted
Subsidiary, (v) any Excluded Subsidiary may merge, dissolve, liquidate or
consolidate with or into any other Person, and (vi) any Permitted Acquisition
and Investment or any other

 

56

--------------------------------------------------------------------------------



 

Investment or Asset Disposition permitted hereunder may be structured as merger,
consolidation or amalgamation; (C) liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution), except in connection with another
transaction permitted under clause (B) above or any Asset Disposition permitted
under Subsection 3.7; or (D) acquire by purchase or otherwise all or any
substantial part of the business, assets or equity interests of or in any Person
(whether by stock purchase or otherwise) other than pursuant to a Permitted
Acquisition and Investment or any other Investment permitted hereunder; provided
that 10 days after (or such earlier date, which need not be more than 10 days
prior to, as is required to maintain the perfection or priority of
Administrative Agent’s security interests) the effective date of such merger,
consolidation, dissolution, liquidation, or amalgamation in the case of clause
(B) or clause (C), such acquisition in the case of clause (D), or such
amendment, modification or waiver in the case of clause (A), Borrower shall
provide notice and a copy thereof or the documentation relating thereto to
Administrative Agent.

 

3.7          Disposal of Assets or Subsidiary Stock.  The Loan Parties will not,
and will not permit their respective Restricted Subsidiaries to, directly or
indirectly, convey, sell (including, pursuant to a sale and leaseback
transaction, except those that would be permitted under Subsection
3.1(M) deeming any such sale-leaseback to be Indebtedness, subject to
documentation reasonably satisfactory to Administrative Agent), lease
(including, pursuant to a lease or sale and leaseback transaction), sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any of their respective property, business or assets, or the
capital stock of or other equity interests in any such Restricted Subsidiary,
whether now owned or hereafter acquired (any such transaction, an “Asset
Disposition”), except for (A) sales or leases of inventory to customers in the
ordinary course of business, dispositions of surplus, worn out or obsolete
equipment by an Loan Party or any Restricted Subsidiary of any Loan Party, any
conveyance, lease, sublease, transfer or other disposition of assets among two
or more of the Loan Parties, and any conveyance, transfer or other disposition
of any capital stock or equity interests of any Person among two or more of the
Loan Parties; (B) fair market value sales of Cash Equivalents; (C) leasing or
subleasing of their respective property in the ordinary course of business;
(D) to the extent required by law; (E) any Asset Disposition of non-core assets
of any Person acquired pursuant to a Permitted Acquisition and Investment,
provided that, such Asset Disposition occurs within 18 months of such Permitted
Acquisition and Investment; (F) asset swaps of domestic wireless assets in an
aggregate market value amount not to exceed $50,000,000 and asset swaps of
foreign wireless assets in an aggregate market value amount not to exceed
$15,000,000 if, in each case, (i) immediately after giving effect to such asset
swap, Borrower is in compliance on a Pro formaForma Basis with Subsection 4.1
recomputed, and (ii) no Default or Event of Default then exists or shall result
from such asset swap; (G) the issuance of the Choice Non-Voting Equity, the
issuance of up to 10.5% of the common stock of AWCC to the officers or employees
of AWCC or its Restricted Subsidiaries pursuant to the AWCC Equity Incentive
Plan, the issuance of common stock of Borrower pursuant to the Atlantic
Tele-Network, Inc. 2008 Equity Incentive Plan, and the issuance of up to 5% of
the common equity interest of any Loan Party (other than Borrower) or its
Restricted Subsidiaries to the management of such Loan Party or Subsidiary (to
the extent such Loan Party’s or Restricted Subsidiary’s governing documents
permit a Loan Party or its Restricted Subsidiary to approve the sale of the
assets or merger of such Loan Party or Restrictive Subsidiary without the
consent of such management shareholders, in each case, for so long as this
Agreement is in effect and until

 

57

--------------------------------------------------------------------------------



 

payment in full of all Obligations (other than contingent indemnity, expense
reimbursement and tax gross-up payments for which no claim has been asserted)
and a certificate of an authorized officer of such Loan Party or Subsidiary
certifying to the same is delivered to Administrative Agent and the Lenders in
form and substance satisfactory to Administrative Agent); (H) the issuance or
other disposition by any Excluded Subsidiary of its own capital stock or other
equity interests; (I) the disposition by a Loan Party or any Restricted
Subsidiary of the capital stock or other equity interests in any Excluded
Subsidiary (other than the capital stock or other equity interests in CAH
Holdco); (J) Asset Dispositions permitted by Subsection 3.3(N); and (K) other
Asset Dispositions in an aggregate amount during each fiscal year not to exceed
$5,000,000; and (L) all other Asset Dispositions (but excluding any Asset
Disposition of any equity interest in any Loan Party or any Restricted
Subsidiary of a Loan Party other than an Excluded Subsidiary) if all of the
following conditions are met: (i) no Event of Default exists immediately before
or will result immediately after such Asset Disposition, (ii) Borrower shall be
in compliance on a Pro formaForma Basis immediately after giving effect to such
Asset Disposition with Subsection 4.1, and (iii) except as to Asset Dispositions
pursuant to call options existing on the Fourth Amendment and Restatement Date
or Asset Dispositions of assets acquired after the Fourth Amendment and
Restatement Date pursuant to call options entered into after the Fourth
Amendment and Restatement Date by Borrower or any of its Restricted Subsidiaries
that are consistent with the practices of Borrower and its Restricted
Subsidiaries on or prior to the Fourth Amendment and Restatement Date, at least
60% of the EBITDA of all of Borrower’s Restricted Subsidiaries (but excluding
the EBITDA of Borrower) is attributable to Contributing Qualifying Subsidiaries,
determined on a Pro Forma Basis immediately after giving effect to any such
Asset Disposition pursuant to this clause (L).

 

3.8          Transactions with Affiliates.  The Loan Parties will not, and will
not permit their respective Restricted Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate or with any director or officer of the Loan Parties or any Affiliate,
except (A) as set forth on Schedule 3.8; (B) as permitted pursuant to
Subsections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7 or 3.9; (C) transactions upon fair
and reasonable terms which (in the case of transactions requiring payments by
any Loan Party or its Restricted Subsidiaries in the aggregate in excess of
$2,500,000 in any fiscal year) are fully disclosed to Lenders and are not
substantially less favorable to such Loan Party or such Restricted Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate (it being understood that disclosure of such
transactions in Borrower’s filings with the SEC shall constitute disclosure to
the Lenders); (D) transactions among the Loan Parties; (E) transactions among
Excluded Subsidiaries; (F) payment of compensation to directors, officers and
employees in the ordinary course of business for services actually rendered in
their capacities as directors, officers and employees; or (G) shared services
agreements among the Loan Parties and their Restricted Subsidiaries entered into
in the ordinary course of business; provided that, with respect to any such
shared services agreements under which any Loan Party has any monetary
liability, the terms and conditions with respect to such monetary liability are
not substantially less favorable to such Loan Party than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

58

--------------------------------------------------------------------------------



 

3.9          Management Fees.  The Loan Parties will not, and will not permit
their respective Restricted Subsidiaries to, directly or indirectly, pay any
management or other similar fees to any Person; except management fees paid
(A) to any Loan Party, (B) management fees paid by Excluded Subsidiaries in an
aggregate amount per fiscal year for each Excluded Subsidiary not to exceed 7.5%
of the gross revenue for such fiscal year for such Excluded Subsidiary, or
(C) other management or similar fees reasonably satisfactory to Requisite
Lenders.

 

3.10        Conduct of Business.  The Loan Parties will not, and will not permit
their respective Restricted Subsidiaries to, directly or indirectly, engage in
any business other than businesses of owning, constructing, managing, operating
and investing (subject to Subsection 3.3) in Communications Systems or other
businesses related or incidental thereto.

 

3.11        Fiscal Year.  The Loan Parties will not, and will not permit their
respective Restricted Subsidiaries to, change their fiscal year from a fiscal
year ending on December 31 of each year.

 

3.12        Modification of Agreements.  The Loan Parties will not amend, modify
or change, or consent or agree to any amendment, modification, change or consent
to or regarding, any of the terms of any Material Contracts, except to the
extent such change, amendment, modification or consent would not reasonably be
expected to have a Material Adverse Effect.

 

3.13        Inconsistent Agreements.  The Loan Parties will not, and will not
permit their respective Restricted Subsidiaries to, enter into any material
agreement containing any provision which would (A) be violated or breached by
any borrowing by Borrower hereunder or by the performance by the Loan Parties or
their respective Restricted Subsidiaries of any of their obligations hereunder
or under any other Loan Document (other than permitted Capital Leases and
purchase money security agreements) or (B) create or permit to exist or become
effective any consensual material encumbrance or restriction on the ability of
such Loan Party or Restricted Subsidiary to (i) pay dividends or make other
distributions to its parent or any other applicable Restricted Subsidiary of its
parent, or pay any Indebtedness owed to its parent or any Subsidiary of its
parent, (ii) make loans or advances to its parent or (iii) transfer any of its
assets or properties to its parent; in each case, other than (x) restrictions
contained in loan and security documentation evidencing Permitted Stimulus
Indebtedness, (y) solely in the case of Clause (B), restrictions contained in
loan and security documentation evidencing Indebtedness permitted by Subsection
3.1 with respect to dividends, distributions, loans or advances or transfers of
assets to Borrower, or (z) restrictions affecting non-wholly owned Restricted
Subsidiaries.

 

3.14        Hedge Agreements.  The Loan Parties will not, and will not permit
their respective Restricted Subsidiaries to, engage in any speculative
transactions or in any transaction involving a Hedge Agreement except for the
sole purpose of hedging in the normal course of business.

 

3.15        Ownership of Licenses.  Except as noted on Schedule 5.13(A) or
pursuant to a permitted Asset Disposition, the Loan Parties will not permit any
Material License to be issued, assigned or transferred to any Subsidiary or
Affiliate of a Loan Party who is not a Loan Party or is not a wholly owned
Domestic Restricted Subsidiary of a Loan Party whose ownership interests

 

59

--------------------------------------------------------------------------------



 

are subject to a valid and perfected first priority Lien in favor of the Secured
Parties pursuant to the Pledge and Security Agreement.

 

3.16        Anti-Terrorism Laws.  Each of the Loan Parties covenants and agrees
that it shall not, and shall not permit any of its Subsidiaries to, knowingly,
directly or indirectly, (A) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person subject to Executive Order No 13,224, 66 Fed. Reg. 49,079 (2001),
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions Persons Who Commit, Threaten to Commit or Support
Terrorism) (the “Executive Order”), (B) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (C) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and Borrower shall deliver to the
Administrative Agent any certification or other evidence requested from time to
time by the Administrative Agent in its reasonable discretion, confirming
Borrower’s compliance with this Section 3.16).

 

3.17        Use of Proceeds.  The Loan Parties will not (a) use the proceeds of
the Facility or any Letter of Credit hereunder, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose or (b) request any Facility or
use (or permit the use by an of its Restricted Subsidiaries or its or their
respective Affiliates, directors, officers, employees or agents) the proceeds of
any Facility, whether directly or indirectly, in violation of Anti-Corruption
Laws, Anti-Terrorism Laws, Sanctions or other applicable Law.

 

3.18        Anti-Corruption; Anti-Terrorism; Sanctions.

 

(A)          The Loan Parties will not, and will not permit their respective
Restricted Subsidiaries, Affiliates, officers, directors, employees or agents to
engage in any dealings or transactions with any Sanctioned Person or in
violation of any applicable Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.

 

(B)          The Loan Parties will not fund all or any part of any payment under
this Agreement or any other Loan Document out of proceeds derived from
transactions that violate Sanctions, or with any Sanctioned Person, or with or
connected to any Sanctioned Country.

 

SECTION 4
FINANCIAL COVENANTS AND REPORTING

 

The Loan Parties hereby covenant and agree that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, the Loan Parties shall perform and comply with, and shall cause
each of their respective Restricted Subsidiaries to perform and comply with, all
covenants in this Section 4.  For the purposes of this Section 4, all covenants

 

60

--------------------------------------------------------------------------------



 

calculated for Borrower shall be calculated on a consolidated basis for Borrower
and its Restricted Subsidiaries (and excluding any Unrestricted Subsidiaries).

 

4.1          Total Net Leverage Ratio.  Commencing on the Fourth Amendment and
RestatementEffective Date, Borrower shall maintain at all times, for any
trailing four quarter period, measured at each fiscal quarter end, a Total Net
Leverage Ratio of less than or equal to 2.22.75:1.00; provided, however, upon
the occurrence of a Qualifying Acquisition, during the fiscal quarter in which
such Qualifying Acquisition occurred and for the subsequent three fiscal
quarters, the Borrower shall maintain at all times, measured at each such fiscal
quarter end, a Total Net Leverage Ratio of less than or equal to 3.25:1.00.

 

4.2          Financial Statements and Other Reports.  The Loan Parties will
maintain, and will cause their respective Restricted Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP consistently applied (it being understood that quarterly financial
statements are not required to have footnote disclosures or reflect year end
adjustments).  Borrower will deliver or cause to be delivered each of the
financial statements and other reports described below to Administrative Agent.

 

(A)          Quarterly Financials; Other Quarterly Reports.  As soon as
available and in any event no later than the earlier to occur of (i) 10 days
after the date that Borrower is required to file its quarterly report with the
Securities and Exchange Commission (the “SEC”) as part of its periodic reporting
(if Borrower is subject to such reporting requirements) and (ii) 55 days after
the end of the first three fiscal quarters of each fiscal year of Borrower,
Borrower will deliver consolidated and consolidating balance sheets of Borrower
and its Restricted Subsidiaries, as at the end of such fiscal quarter and the
then elapsed portion of the applicable fiscal year, and the related consolidated
and consolidating statements of income, shareholders’ equity and cash flows for
such fiscal quarter and for the period from the beginning of the then current
fiscal year of Borrower to the end of such quarter (which requirement shall be
deemed satisfied by the delivery of Borrower’s quarterly report on Form 10-Q (or
any successor form) for such quarter).

 

(B)          Year-End Financials.  As soon as available and in any event no
later than the earlier to occur of (i) 10 days after the date that Borrower is
required to file its annual report with the SEC as part of its periodic
reporting (if Borrower is subject to such reporting requirements), and (ii) 100
days after the end of each fiscal year of Borrower, Borrower will deliver
(a) consolidated and consolidating balance sheets of Borrower and its Restricted
Subsidiaries, as at the end of such year, and the related consolidated and
consolidating statements of income, shareholders’ equity and cash flows for such
fiscal year (which requirement shall be deemed satisfied by the delivery of
Borrower’s Annual Report on Form 10-K (or any successor form) for such year) and
(b) a report with respect to the financial statements received pursuant to this
Subsection from PricewaterhouseCoopers LLP or another firm of independent
certified public accountants of recognized national standing selected by
Borrower and reasonably acceptable to Administrative Agent, which report shall
be prepared in accordance with Statement of Auditing Standards No. 58 (the
“Statement”), as amended, entitled “Reports on Audited Financial Statements” and
such report shall be without any material qualification or exception as to the
scope of such audit or any “going concern” qualification.

 

61

--------------------------------------------------------------------------------

 



 

(C)          Compliance Certificates.  Together with each delivery of financial
statements of Borrower and its Restricted Subsidiaries pursuant to Subsections
4.2(A) and (B), Borrower will deliver or cause to be delivered a fully and
properly completed compliance certificate in substantially the same form as
Exhibit 4.2(C) (each, a “Compliance Certificate”) signed by two of the chief
executive officer, the chief financial officer and, the chief accounting
officer, the chief operating officer, the treasurer and the controller of
Borrower and noting any changes to the most recently delivered list of Excluded
Subsidiaries.

 

(D)          Accountants’ Reports.  Promptly upon receipt thereof, Borrower will
deliver or cause to be delivered copies of all significant reports submitted by
Borrower’s firm of certified public accountants in connection with each annual,
interim or special audit or review of any type of financial statements or
related internal control systems of Borrower made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their services (which requirement shall be deemed satisfied by the filing
of such reports with the SEC).

 

(E)           Management Report.  Together with each delivery of financial
statements of Borrower and its Restricted Subsidiaries pursuant to Subsections
4.2(A) and 4.2(B), Borrower will deliver or cause to be delivered (i), if
Borrower is no longer subject to reporting requirements of the Act, reports in
scope and content substantively similar to its present SEC reporting and
(ii) quarterly operational data in scope and content substantially similar to
that data now provided to Borrower’s Board of Directors as its monthly
“Dashboard.”.  The information above shall be presented in reasonable detail and
shall be certified by the chief executive officer, the chief financial officer
or, the chief accounting officer, the chief operating officer of, the treasurer
or the controller of Borrower to the effect that, to his or her knowledge after
reasonable diligence, such information fairly presents the results of operations
and financial condition of Borrower and its Restricted Subsidiaries as at the
dates and for the periods indicated.

 

(F)           Budget.  (i) As soon as reasonably available, but in any event
within 60 days after the first day of each fiscal year of Borrower,
respectively, occurring during the term hereof, Borrower shall deliver or cause
to be delivered operating and capital spending budgets (the “Budgets”) of
Borrower and its Restricted Subsidiaries for such fiscal year, quarter by
quarter and (ii) promptly after becoming aware thereof, Borrower will deliver or
cause to be delivered any material amendment to or deviation from such Budgets.

 

(G)          SEC Filings.  Promptly upon their becoming available, Borrower will
deliver or cause to be delivered copies of (i) all financial statements,
reports, notices and proxy statements sent or made available by any Loan Party
or any of their respective Restricted Subsidiaries to any of their security
holders generally, and (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Loan Party or any
of their respective Restricted Subsidiaries with the SEC.

 

(H)          Events of Default, Etc.  Promptly upon any executive officer of any
Loan Party obtaining knowledge of any of the following events or conditions,
Borrower shall deliver copies of all notices given or received by any Loan Party
or any of their respective Restricted Subsidiaries with respect to any such
event or condition and a certificate of Borrower’s chief executive officer or
chief operating officer specifying the nature and period of existence of such

 

62

--------------------------------------------------------------------------------



 

event or condition and what action, if any, such Loan Party or such Restricted
Subsidiary has taken, is taking and proposes to take with respect thereto:
(i) any Event of Default or Default; or (ii) any notice that any Person has
given to any Loan Party or any of their respective Restricted Subsidiaries or
any other action taken with respect to a claimed default or event or condition
of the type referred to in Subsection 6.1(B).

 

(I)            Litigation.  Promptly upon any officer of any Loan Party
obtaining knowledge of (i) the institution of any action, suit, proceeding,
governmental investigation or arbitration against or affecting any Loan Party or
any of its respective Restricted Subsidiaries not previously disclosed by
Borrower to Administrative Agent or (ii) any material development in any action,
suit, proceeding, governmental investigation or arbitration at any time pending
against or affecting any Loan Party or any of its respective Restricted
Subsidiaries which, in each case, would reasonably be expected to have a
Material Adverse Effect, Borrower will promptly give notice thereof to
Administrative Agent and provide such other information as may be requested by
Administrative Agent and reasonably available to any Loan Party to enable
Administrative Agent and its counsel to evaluate such matter.

 

(J)            Regulatory and Other Notices.  Promptly after filing, receiving
or becoming aware thereof, Borrower will deliver or cause to be delivered copies
of any filings or communications sent to, or notices and other communications
received by, any Loan Party or any of its respective Restricted Subsidiaries
from any Governmental Authority, including the FCC, any applicable PUC and the
SEC, relating to any noncompliance by any Loan Party or any of its respective
Restricted Subsidiaries with any law or with respect to any matter or proceeding
the effect of which, in each case, would reasonably be expected to have a
Material Adverse Effect.

 

(K)          Material Adverse Effect.  Promptly after becoming aware thereof,
Borrower will give notice to Administrative Agent and Lenders of any change in
events or changes in facts or circumstances affecting any Loan Party or any of
their respective Restricted Subsidiaries which individually or in the aggregate
have had or would reasonably be expected to have a Material Adverse Effect.

 

(L)           Environmental Notices.  Promptly after becoming aware of any
material violation by any Loan Party or any of its respective Restricted
Subsidiaries of Environmental Laws or promptly upon receipt of any notice that a
Governmental Authority has asserted that any Loan Party or any of its respective
Restricted Subsidiaries is not in compliance with Environmental Laws or that its
compliance is being investigated, and, in either case, the same would reasonably
be expected to have a Material Adverse Effect, Borrower will give notice to
Administrative Agent and Lenders thereof and provide such other information as
may be reasonably available to any Loan Party or any of its respective
Restricted Subsidiaries to enable Administrative Agent and Lenders to reasonably
evaluate such matter.

 

(M)         ERISA Events.  Immediately after becoming aware of any ERISA Event,
accompanied by any materials required to be filed with the PBGC with respect
thereto; immediately after any Loan Party’s or any of its respective Restricted
Subsidiaries’ receipt of any notice concerning the institution of proceedings by
the PBGC pursuant to Section 4042 of ERISA to involuntarily terminate any
Pension Plan or to appoint a trustee to administer any

 

63

--------------------------------------------------------------------------------



 

Pension Plan; immediately upon the establishment of any Pension Plan not
existing at the Closing Date or the commencement of contributions by any Loan
Party or any of its respective Restricted Subsidiaries to any Pension Plan to
which any Loan Party or any of its respective Restricted Subsidiaries was not
contributing at the Closing Date; and immediately upon becoming aware of any
other event or condition regarding a Plan or any Loan Party’s or any of its
respective Restricted Subsidiaries’ or an ERISA Affiliate’s compliance with
ERISA which, in each case, would reasonably be expected to have a Material
Adverse Effect, Borrower will give notice to Administrative Agent and Lenders
thereof and provide such other information as may be reasonably available to any
Loan Party or any such Subsidiary to enable Administrative Agent and Lenders to
reasonably evaluate such matter.

 

(N)          Other Information.  With reasonable promptness, Borrower will
deliver such other information and data with respect to any Loan Party or any of
its respective Restricted Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender.

 

4.3          Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Except as otherwise expressly provided, financial
statements and other information furnished to Administrative Agent pursuant to
this Agreement shall be prepared in accordance with GAAP as in effect at the
time of such preparation.  In the event of an Accounting Change (as defined
below) that results in a change in any calculations required by Section 4 of
this Agreement that would not have resulted had such Accounting Change not
occurred, the parties hereto agree to enter into negotiations in good faith in
order to amend such provisions so as to equitably reflect such Accounting Change
such that the criteria for evaluating compliance with such covenants shall be
the same after such Accounting Change as if such Accounting Change had not been
made; provided that, no change in GAAP that would affect a calculation that
measures compliance with Section 4 of this Agreement shall be given effect until
such provisions are amended to reflect such change in GAAP.  “Accounting Change”
means any change in accounting principles that is required or permitted
hereafterafter the Amendment Effective Date by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto) and
such change is adopted by Borrower and the other Loan Parties with the agreement
of their accountants.

 

SECTION 5
REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent and the Lenders to enter into this
Agreement and to make Loans, each of the Loan Parties hereby represents and
warrants to Administrative Agent and each Lender on the Fourth Amendment and
RestatementEffective Date and on the date of each request for a Loan or the
issuance of a Letter of Credit that the following statements are true, correct
and complete:

 

5.1          Disclosure.  The written information furnished by or on behalf of
the Loan Parties or any of their respective Restricted Subsidiaries contained in
this Agreement, the financial statements referred to in Subsection 5.8 and any
other document, certificate, opinion or written

 

64

--------------------------------------------------------------------------------



 

statement furnished to Administrative Agent or any Lender pursuant to this
Agreement or any other Loan Document (other than projections), taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which the
same was made.  Any projections provided by or on behalf of the Loan Parties or
any of their respective Subsidiaries have been prepared by management in good
faith and based upon assumptions believed by management to be reasonable at the
time the projections were prepared. As of the Amendment Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

5.2          No Material Adverse Effect.  Since December 31, 20132018, there has
been no event or change in facts or circumstances affecting the Loan Parties or
any of their respective Restricted Subsidiaries which individually or in the
aggregate have had or would reasonably be expected to have a Material Adverse
Effect that have not been disclosed herein, in Borrower’s SEC filings made prior
to the date hereofAmendment Effective Date, or in the attached Schedules.

 

5.3          Organization, Powers, Authorization and Good Standing.

 

(A)          Organization and Powers.  Each of the Loan Parties and their
respective Restricted Subsidiaries (other than Excluded Subsidiaries) is a
limited liability company, corporation, partnership or foreign equivalent (with
respect to Material Foreign Subsidiaries) duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization or
incorporation (which jurisdiction, as of the Fourth Amendment and
RestatementEffective Date, is set forth on Schedule 5.3(A)).  Except as
disclosed on Schedule 5.3(A), each of the Loan Parties and their respective
Restricted Subsidiaries (other than Subsidiaries which are Excluded Subsidiaries
pursuant to clause (A) of the definition thereof) has all requisite legal power
and authority to own and operate its properties, to carry on its business as now
conducted and proposed to be conducted, to enter into each Loan Document to
which it is a party and to carry out its respective obligations with respect
thereto.

 

(B)          Authorization; Binding Obligation.  Each of the Loan Parties and
their respective Restricted Subsidiaries has taken all necessary limited
liability company, partnership, corporate or other equivalent action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party.  This Agreement is, and the
other Loan Documents when executed and delivered will be, the legally valid and
binding obligations of the applicable parties thereto (other than Administrative
Agent and Lenders), each enforceable against each of such parties, as
applicable, in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and general principles of
equity.

 

(C)          Qualification.  Each of the Loan Parties and their respective
Restricted Subsidiaries is duly qualified and authorized to do business and in
good standing in each jurisdiction where the nature of its business and
operations requires such qualification and authorization, except where the
failure to be so qualified, authorized and in good standing would not reasonably
be expected to have a Material Adverse Effect.  As of the Fourth Amendment and

 

65

--------------------------------------------------------------------------------



 

RestatementEffective Date, all jurisdictions in which each Loan Party is
qualified and authorized to do business are set forth on Schedule 5.3(C).

 

5.4          Compliance of Loan Documents and Borrowings.  The execution,
delivery and performance by the Loan Parties and their respective Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, the
borrowings hereunder and the transactions contemplated hereby and thereby do not
and will not, by the passage of time, the giving of notice or otherwise,
(A) require any Governmental Approval or violate any Applicable Law relating to
the Loan Parties or any of their respective Restricted Subsidiaries except as
would not reasonably be expected to have a Material Adverse Effect,
(B) materially conflict with, result in a material breach of or constitute a
material default under the articles of incorporation, bylaws or other
organizational documents of the Loan Parties or any of their respective
Restricted Subsidiaries or any Material Contract to which such Person is a party
or by which any of its properties may be bound, (C) conflict with, result in a
breach of or constitute a default under any Governmental Approval relating to
such Person except as would not reasonably be expected to have a Material
Adverse Effect or (D) except as required or permitted under the Loan Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by such Person.

 

5.5          Compliance with Applicable Law; Governmental Approvals.  (A) Each
of the Loan Parties and their respective Restricted Subsidiaries has, or has the
right to use, all Material Licenses and is in material compliance with the
Material Licenses, (B) each of the Loan Parties and their respective Restricted
Subsidiaries has, or has the right to use, all Governmental Approvals (other
than Material Licenses) and is in material compliance with all Governmental
Approvals (other than Material Licenses) except, in each case, as would not
reasonably be expected to have a Material Adverse Effect, and (C) each of the
Loan Parties and their respective Restricted Subsidiaries is in compliance with
all other Applicable Laws relating to it or any of its respective properties
except as would not reasonably be expected to have a Material Adverse Effect.

 

5.6          Tax Returns and Payments.  Each of the Loan Parties and their
respective Restricted Subsidiaries have duly filed or caused to be filed all
federal, state, local and other tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal
and all material state, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable, except (i) in connection with Permitted Encumbrances or
(ii) where the payment of such tax is being diligently contested in good faith
and adequate reserves therefor have been established in compliance with GAAP. 
The charges, accruals and reserves on the books of the Loan Parties and their
respective Restricted Subsidiaries in respect of all material federal, state,
local and other taxes for all fiscal years and portions thereof are in
compliance with the requirements of GAAP.

 

5.7          Environmental Matters.  Each of the Loan Parties and their
respective Restricted Subsidiaries is in compliance in all material respects
with all applicable Environmental Laws, and there is no material violation of
applicable Environmental Laws at, under or about such properties or such
operations of the Loan Parties and their respective Restricted Subsidiaries
which would interfere in any material respect with the continued operation of
such properties or

 

66

--------------------------------------------------------------------------------



 

impair in any material respect the fair saleable value thereof or with such
operations, except for any such violations or contamination as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.8          Financial Statements.

 

(A)          All financial statements concerning the Loan Parties and their
respective Subsidiaries which have been furnished to Administrative Agent and
Lenders pursuant to this Agreement have been prepared in accordance with GAAP
consistently applied (except as disclosed therein and, in the case of unaudited
financial statements, except for the absence of notes and for year-end
adjustments) and present fairly in all material respects the financial condition
of the Persons covered thereby as of the date thereof and the results of their
operations for the periods covered thereby and do and will disclose all material
liabilities and Contingent Obligations of any of the Loan Parties or their
respective Subsidiaries as at the dates thereof.

 

(B)          All Budgets concerning the Loan Parties and their respective
Restricted Subsidiaries which have been furnished to Administrative Agent or
Lenders were prepared in good faith by or on behalf of such Loan Party and such
Subsidiaries.

 

5.9          Intellectual Property.  Each of the Loan Parties and their
respective Restricted Subsidiaries owns, or possesses the right to use all
patents, copyrights, trademarks, trade names, service marks, technology know-how
and processes necessary for the conduct of its business as currently or
anticipated to be conducted (collectively, the “Intellectual Property Rights”)
without infringing upon any validly asserted rights of others, except for any
Intellectual Property Rights the absence of which would not reasonably be
expected to have a Material Adverse Effect.  No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such rights except to the extent the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Neither the Loan Parties nor any of their respective Restricted
Subsidiaries have been threatened in writing with any litigation regarding
Intellectual Property Rights which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect.

 

5.10        Litigation, Investigations, Audits, Etc.  There is no action, suit,
proceeding or investigation pending against, or, to the knowledge of the Loan
Parties, threatened against the Loan Parties or any of their respective
Restricted Subsidiaries or any of their respective properties, including the
Material Licenses, in any court or before any arbitrator of any kind or before
or by any Governmental Authority (including the FCC or any PUC), except such as
(A) affect the telecommunications industry generally, (B) do not call into
question the validity or enforceability of this Agreement or any other Loan
Document or any lien or security interest created hereunder, or (C) individually
or collectively would not reasonably be expected to have a Material Adverse
Effect.  To the Loan Parties’ knowledge, none of the Loan Parties or any of
their respective Restricted Subsidiaries are the subject of any review or audit
by the Internal Revenue Service or any investigation by any Governmental
Authority concerning the violation or possible violation of any law (other than
routine IRS audits) which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.

 

67

--------------------------------------------------------------------------------



 

5.11        Employee Labor Matters.  Except as set forth on Schedule 5.11,
(A) none of the Loan Parties, their respective Restricted Subsidiaries or their
respective employees are subject to any collective bargaining agreement, (B) no
petition for certification or union election is pending with respect to the
employees of any such Person and no union or collective bargaining unit has
sought such certification or recognition with respect to the employees of any
such Person and (C) there are no strikes, slowdowns, unfair labor practice
complaints, work stoppages or controversies pending or, to the best knowledge of
the Loan Parties after due inquiry, threatened between any such Person and its
respective employees, other than employee grievances arising in the ordinary
course of business that would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.12        ERISA Compliance.

 

(A)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and other federal or state law except
for any noncompliance that would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Each Plan, other
than a Multi-employer Plan, which is intended to qualify under Section 401(a) of
the IRC has received a favorable determination letter from the Internal Revenue
Service or is adopted by means of a master or prototype plan that has received a
favorable opinion letter upon which the Loan Parties are entitled to rely and to
the best knowledge of the Loan Parties, nothing has occurred that would cause
the loss of such qualification.  The Loan Parties and each ERISA Affiliate have
made all required contributions to any Plan subject to Section 412 of the IRC,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the IRC has been made with respect to any
Plan.

 

(B)          There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted in or would reasonably be expected
to have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted in or would reasonably be expected to have a Material Adverse
Effect.

 

(C)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any unfunded liability; (iii) neither the Loan Parties
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multi-employer Plan; and (v) neither the Loan
Parties nor any ERISA Affiliate has engaged in a transaction that could subject
any Person to Section 4069 or 4212(c) of ERISA.

 

5.13        Communications Regulatory Matters.

 

(A)          As of the  Fourth Amendment and RestatementEffective Date, Schedule
5.13(A) sets forth a true and complete list of the following information for
each Material License

 

68

--------------------------------------------------------------------------------



 

issued to or utilized by the Loan Parties or their respective Restricted
Subsidiaries: the name of the licensee, the type of service, the expiration date
and the geographic area covered by such Material License.  Other than as set
forth in Schedule 5.13(A) or pursuant to an Asset Disposition permitted hereby,
each Material License is held by a Loan Party or a wholly-owned, domestic
Restricted Subsidiary of a Loan Party whose equity interests are subject to a
valid and perfected first priority Lien in favor of the Secured Parties pursuant
to the Pledge and Security Agreement.

 

(B)          The Material Licenses are valid and in full force and effect
without conditions except for such conditions as are generally applicable to
holders of such Material Licenses.  Each Loan Party or Restricted Subsidiary of
a Loan Party has all requisite power and authority required under the
Communications Act and PUC Laws to hold the Material Licenses and to own and
operate the Communications Systems.  The Material Licenses constitute in all
material respects all of the Material Licenses necessary for the operation of
the Communications Systems in the same manner as it is presently conducted.  No
event has occurred and is continuing which could reasonably be expected to
(i) result in the suspension, revocation, or termination of any such Material
License or (ii) materially and adversely affect any rights of the Loan Parties
or their respective Restricted Subsidiaries thereunder.  Neither the Loan
Parties nor any of their Restricted Subsidiaries have actual knowledge that any
Material License will not be renewed in the ordinary course.  Neither the Loan
Parties nor any of their respective Restricted Subsidiaries are a party to any
investigation, notice of apparent liability, notice of violation, order or
complaint issued by or before the FCC, PUC or any applicable Governmental
Authority with respect to a Material License, and there are no proceedings
pending by or before the FCC, PUC or any applicable Governmental Authority which
would reasonably be expected to adversely affect the validity of any Material
License.

 

(C)          All of the material properties, equipment and systems owned, leased
or managed by the Loan Parties or their respective Restricted Subsidiaries are,
and (to the best knowledge of the Loan Parties and their Restricted
Subsidiaries) all such property, equipment and systems to be acquired or added
in connection with any contemplated system expansion or construction will be, in
good repair, working order and condition (reasonable wear and tear excepted) and
are and will be in compliance with all terms and conditions of the Material
Licenses and all standards or rules imposed by any Governmental Authority or as
imposed under any agreements with telecommunications companies and customers.

 

(D)          Each of the Loan Parties and their respective Restricted
Subsidiaries has made all material filings which are required to be filed by it,
paid all material franchise, license or other fees and charges related to the
Material Licenses or which have become due pursuant to any Governmental Approval
in respect of its business and has made appropriate provision as is required by
GAAP for any such fees and charges which have accrued.

 

5.14        Solvency.  After taking into account the rights of each Loan Party
under the third paragraph of Subsection 9.20(A), the Loan Parties, on a
consolidated basis: (A) own and will own assets the present fair saleable value
of which are (i) greater than the total amount of liabilities (including
contingent liabilities) of the Loan Parties, on a consolidated basis, and
(ii) greater than the amount that will be required to pay the probable
liabilities of their then existing debts and liabilities as they become absolute
and matured considering all financing alternatives

 

69

--------------------------------------------------------------------------------



 

and potential asset sales reasonably available to the Loan Parties, on a
consolidated basis; (B) have capital that is not unreasonably small in relation
to their business as presently conducted or after giving effect to any
contemplated transaction; and (C) do not intend to incur and does not believe
that they will incur debts and liabilities beyond their ability to pay such
debts and liabilities as they become due.

 

5.15        Investment Company Act.  None of the Loan Parties or any of their
respective Restricted Subsidiaries is an “investment company” as that term is
defined in the Investment Company Act of 1940, as amended.

 

5.16        Title to Properties.  The Loan Parties and their respective
Restricted Subsidiaries have such title or leasehold interest in and to the real
property or interests therein, and easements, licenses and similar rights in
real estate, owned or leased by them as is necessary to the conduct of their
business and valid and legal title or leasehold interest in and to all of their
personal property, except as would not adversely affect the operation of a
material line of business with which such personal property is associated in a
material manner.

 

5.17        Subsidiaries.  Schedule 5.17 sets forth a complete and accurate list
of all direct or indirect Subsidiaries of the Loan Parties as of the Fourth
Amendment and RestatementEffective Date, including for each such Subsidiary
(A) whether such Subsidiary is wholly owned by the applicable Loan Party, and if
not, the percentage ownership of such Loan Party or its Subsidiary in such
Subsidiary; and (B) whether such Subsidiary is an Excluded Subsidiary and/or a
Material Foreign Subsidiary.

 

5.18        Transactions with Affiliates.  No Affiliate of any Loan Party is a
party to any agreement, contract, commitment or transaction with such Loan Party
or has any material interest in any material property used by such Loan Party,
except as permitted by Subsections 3.8 and 3.9.

 

5.19        Anti-Corruption; Anti-Terrorism and Sanctions.

 

(A)          5.19 Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries is, Affiliates, and to the knowledge of Borrower, their officers,
directors, employees and agents are in compliance, in all material respects,
with the laws, regulations and executive orders referred to in Subsection
2.14(B)all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and
(iii) Sanctions.

 

(B)          The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and
(iii) Sanctions.

 

(C)          None of the Loan Parties or their respective Subsidiaries,
Affiliates, and to the knowledge of Borrower, their officers, directors,
employees or agents are Sanctioned Persons or have engaged in, or are now
engaged in, or will engage in, any dealings or transactions with any Sanctioned
Person.

 

70

--------------------------------------------------------------------------------

 



 

(D)                               No Loan, Letter of Credit, use of proceeds or
other transaction contemplated by this Agreement will violate any applicable
(i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws or (iii) Sanctions.

 

(E)                                The Loan Parties have provided to the
Administrative Agent and the Lenders all information requested by the
Administrative Agent and the Lenders regarding the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
that is necessary for the Administrative Agent and the Lenders to collect to
comply with applicable Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions and
other Laws.

 

5.20                        Qualified ECP Guarantor.  Borrower is a Qualified
ECP Guarantor.

 

SECTION 6
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

6.1                               Event of Default.  “Event of Default” shall
mean the occurrence or existence of any one or more of the following:

 

(A)                               Payment.  (i) Failure to repay any outstanding
principal amount of the Loans at the time required pursuant to this Agreement or
to reimburse any Issuing Lender when due for any payment made by such Issuing
Lender under any Letter of Credit Liability, or (ii) failure to pay any interest
on any Loan, any other amount due under this Agreement or any of the other Loan
Documents, or any other Secured Obligation, and in the case of this clause
(ii) such failure continues for three (3) Business Days; or

 

(B)                               Default in Other Agreements.  (i) Failure of
any Loan Party or any of its respective Restricted Subsidiaries to pay when due
or within any applicable grace period any principal or interest on Indebtedness
(other than the Loans) or any Contingent Obligation; or (ii) any other breach or
default of any Loan Party or any of its respective Restricted Subsidiaries with
respect to any Indebtedness (other than the Loans), in each case to the extent
the effect of such non-payment, breach or default (either individually or in the
aggregate with any other non-payment, breaches or defaults under this clause
(B)) is to cause or to permit the holder or holders then to cause any
Indebtedness or Contingent Obligation having an aggregate principal amount for
one or more of the Loan Parties in excess of $20,000,000 (but excluding
permitted intercompany debt) or an aggregate principal amount for one or more of
the Loan Parties and their respective Restricted Subsidiaries in excess of
$40,000,000 (but excluding permitted intercompany debt) to become or be declared
due prior to its stated maturity; or

 

(C)                               Breach of Certain Provisions.  Failure of any
Loan Party or any of its respective Restricted Subsidiaries to perform or comply
with any term or condition contained in that portion of Subsection 2.2 relating
to such Loan Party’s or its respective Restricted Subsidiaries’ obligation to
maintain insurance, Subsection 2.5, Subsection 2.15, Section 3 or Section 4
(excluding Subsection 4.2); or

 

(D)                               Breach of Warranty.  Any representation,
warranty, certification or other statement made by any Loan Party or any of its
respective Restricted Subsidiaries in any Loan Document or in any statement or
certificate at any time given by any Loan Party or any of its

 

71

--------------------------------------------------------------------------------



 

respective Restricted Subsidiaries in writing pursuant to any Loan Document is
false in any material respect on the date made or deemed made; or

 

(E)                                Other Defaults Under Loan Documents.  Any
Loan Party or any of its respective Restricted Subsidiaries breaches or defaults
in the performance of or compliance with any term contained in this Agreement or
the other Loan Documents not specifically covered in Subsections 6.1(A), (B),
(C) or (D) and such default is not remedied or waived within 45 days after
receipt by any Loan Party or such other party of notice from Administrative
Agent or Requisite Lenders of such default (other than occurrences described in
other provisions of this Subsection 6.1 for which a different grace or cure
period is specified or which constitute immediate Events of Default); or

 

(F)                                 Involuntary Bankruptcy; Appointment of
Receiver; Etc.  (i) A court enters a decree or order for relief with respect to
any Loan Party or any of its respective Restricted Subsidiaries in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed or other similar relief is not granted under any applicable federal or
state law within 60 days; or (ii) the continuance of any of the following events
for 60 days unless dismissed, bonded or discharged: (1) an involuntary case is
commenced against any Loan Party or any of its respective Restricted
Subsidiaries under any Debtor Relief Law now or hereafter in effect; or (2) a
decree or order of a court for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Loan Party or any of its respective Restricted Subsidiaries or over all or a
substantial part of its property, is entered; or (3) an interim receiver,
trustee or other custodian is appointed without the consent of any Loan Party or
any of its respective Restricted Subsidiaries, for all or a substantial part of
the property of any Loan Party or any of its respective Restricted Subsidiaries;
or

 

(G)                               Voluntary Bankruptcy; Appointment of Receiver;
Etc.  Any Loan Party or any of its respective Restricted Subsidiaries
(i) commences a voluntary case under the Bankruptcy Code, files a petition
seeking to take advantage of any Debtor Relief Law, or consents to, or fails to
contest in a timely and appropriate manner, the entry of an order for relief in
an involuntary case, the conversion of an involuntary case to a voluntary case
under any such law, or the appointment of or taking possession by a receiver,
trustee or other custodian of all or a substantial part of the property; or
(ii) makes any assignment for the benefit of creditors; or (iii) the Board of
Directors of any Loan Party or any of its respective Restricted Subsidiaries
adopts any resolution or otherwise authorizes action to approve any of the
actions referred to in this Subsection 6.1(G); or

 

(H)                              Governmental Liens.  Any Lien, levy or
assessment (other than Permitted Encumbrances) is filed or recorded with respect
to or otherwise imposed upon all or any part of the Collateral or the other
assets of any Loan Party or any of its respective Restricted Subsidiaries by the
United States or any other country or any department or instrumentality thereof
or by any state, county, municipality or other Governmental Authority and
remains undischarged, unvacated, unbonded or unstayed for a period of 30 days or
in any event later than five Business Days prior to the date of any proposed
sale thereunder; or

 

(I)                                   Judgment and Attachments.  Any money
judgment, writ or warrant of attachment or similar process (other than those
described in Subsection 6.1(H)) involving an

 

72

--------------------------------------------------------------------------------



 

amount in any individual case or in the aggregate for or against one or more of
the Loan Parties in excess of $10,000,000 or for or against one or more of the
Loan Parties and their respective Restricted Subsidiaries in excess of
$30,000,000 (in either case not adequately covered by insurance as to which the
insurance company has not denied coverage) is entered or filed against any Loan
Party or any of its respective Restricted Subsidiaries and/or any of its
respective assets and remains undischarged, unvacated, unbonded or unstayed for
a period of 60 days or in any event later than five Business Days prior to the
date of any proposed sale thereunder; or

 

(J)                                   Dissolution.  Any order, judgment or
decree is entered against any Loan Party or any of its respective Restricted
Subsidiaries decreeing the dissolution or split up of any Loan Party or any of
its respective Restricted Subsidiaries (other than Excluded Subsidiaries) and
such order remains undischarged or unstayed for a period in excess of 30 days;
or

 

(K)                               Solvency.  The Loan Parties (after giving
effect to any rights of contribution), on a consolidated basis, cease to be
solvent or the Loan Parties and their Restricted Subsidiaries admit in writing
their present inability to pay their debts as they become due; or

 

(L)                                Injunction.  Any Loan Party or any of its
respective Restricted Subsidiaries are enjoined, restrained or in any way
prevented by the order of any court or any Governmental Authority from
conducting all or any substantial part of the business of the Loan Parties and
their Restricted Subsidiaries, taken as a whole, and such order continues for
more than 15 days; or

 

(M)                            ERISA; Pension Plans.  (i) Any Loan Party or any
of its respective Restricted Subsidiaries fails to make full payment when due of
all amounts which, under the provisions of any Plans or any applicable
provisions of the IRC, any such Person is required to pay as contributions
thereto and such failure results in or would reasonably be expected to have a
Material Adverse Effect; or (ii) an accumulated funding deficiency occurs or
exists, whether or not waived, with respect to any such Plans; or (iii) any Plan
of any Loan Party or any of its respective Restricted Subsidiaries loses its
status as a qualified plan under the IRC and such loss results in or would
reasonably be expected to have a Material Adverse Effect; or

 

(N)                               Environmental Matters.  Any Loan Party or any
of its respective Restricted Subsidiaries fails to: (i) obtain or maintain any
operating licenses or permits required by environmental authorities; (ii) begin,
continue or complete any remediation activities as required by any environmental
authorities; (iii) store or dispose of any hazardous materials in accordance
with applicable Environmental Laws; or (iv) comply with any other Environmental
Laws, if in any such case such failure would reasonably be expected to have a
Material Adverse Effect; or

 

(O)                               Invalidity of Loan Documents.  Any of the Loan
Documents for any reason, other than a partial or full release in accordance
with the terms thereof, ceases to be in full force and effect or is declared to
be null and void, or any Loan Party or any of its respective Restricted
Subsidiaries denies that it has any further liability under any Loan Documents
to which it is party, or gives notice to such effect; or

 

73

--------------------------------------------------------------------------------



 

(P)                                 Failure of Security.  Administrative Agent,
for the benefit of itself, and Lenders, does not have or ceases to have a valid
and perfected first priority security interest (subject to Permitted
Encumbrances) in all of the Collateral or any substantial portion thereof, or
any Loan Party denies the validity, perfection or first priority of such
security interest or gives notice to such effect; or

 

(Q)                               Change in Control.  A Change of Control
occurs; or

 

(R)                               Expropriation.  Any federal, state or local
Governmental Authority takes any action which would reasonably be expected to
result in the expropriation or condemnation of all or any substantial portion of
the assets of (i) Borrower, (ii) GTT, (iii) BDC Holdings, (iv) BDC, any Loan
Party, or any other Subsidiaries of Borrower, if the assets of BDC Holdings,
BDC, any such Loan Party or any such Subsidiary, individually or in the
aggregate, account for 25% or more of Borrower’s consolidated EBITDA; or

 

(S)                                 FCC and PUC Matters.  Any Material License
shall be cancelled, expired, revoked, terminated, rescinded, annulled,
suspended, or modified or shall no longer be in full force and effect.

 

6.2                               Termination of Revolver Loan Commitments. 
Upon the occurrence and during the continuation of any Event of Default, and
without limiting any other right or remedy hereunder, Administrative Agent, upon
the request of the Requisite Lenders (subject to the first sentence of
Subsection 6.3 below), shall declare that all or any portion of the Revolver
Loan Commitments be terminated, whereupon the obligations of each Lender to make
any Revolver Loan, and each Issuing Lender to issue any Letter of Credit, in
each case, shall terminate.

 

6.3                               Acceleration.  Upon the occurrence of any
Event of Default described in the foregoing Subsections 6.1(F) or 6.1(G), the
unpaid principal amount of and accrued interest and fees on the Revolver Loans,
all Letter of Credit Liability and all other Obligations shall automatically
become immediately due and payable, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other requirements of any
kind, all of which are hereby expressly waived by Borrower, and the obligations
of Lenders to make Revolver Loans and each Issuing Lender to issue Letters of
Credit shall thereupon terminate.  Upon the occurrence and during the
continuance of any other Event of Default, Administrative Agent may, with the
consent of Requisite Lenders, and, upon demand by Requisite Lenders, shall, by
notice to Borrower, declare all or any portion of the Revolver Loans, all or
some portion of the Letter of Credit Liability and all or some of the other
Obligations to be, and the same shall forthwith become, immediately due and
payable together with accrued interest thereon, and upon such acceleration the
obligations of Administrative Agent and Lenders to make any Revolver Loan and
each Issuing Lender to issue any Letter of Credit, in each case, shall
terminate.

 

6.4                               Rights of Collection.  Upon the occurrence and
during the continuation of any Event of Default and at any time thereafter,
unless and until such Event of Default is cured, or waived or removed by
Requisite Lenders, Administrative Agent may exercise on behalf of the Secured
Parties all of their other rights and remedies under this Agreement, the other
Loan Documents and Applicable Law, in order to satisfy all of the Secured
Obligations.

 

74

--------------------------------------------------------------------------------



 

6.5                               Consents.  Borrower acknowledges that certain
transactions contemplated by this Agreement and the other Loan Documents and
certain actions which may be taken by Administrative Agent or Lenders in the
exercise of their respective rights under this Agreement and the other Loan
Documents may require the consent of a Governmental Authority.  If
Administrative Agent reasonably determines that the consent of a Governmental
Authority is required in connection with the execution, delivery and performance
of any of the aforesaid Loan Documents or any Loan Documents delivered to
Administrative Agent or Lenders in connection therewith or as a result of any
action which may be taken pursuant thereto, then Borrower, at Borrower’s cost
and expense, agrees to use reasonable efforts, and to cause its Subsidiaries to
use their reasonable efforts, to secure such consent and to cooperate with
Administrative Agent and Lenders in any action commenced by Administrative Agent
or any Lender to secure such consent.

 

6.6                               Set Off and Sharing of Payments.  If an Event
of Default shall have occurred and be continuing, each Lender, each Issuing
Lender, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other property at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
such Issuing Lender or any such Affiliate, to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Lender or their
respective Affiliates, irrespective of whether or not such Lender, Issuing
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Subsection
1.17 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of Administrative
Agent, the Issuing Lenders, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Subsection 6.6 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have.  Each Lender and Issuing Lender
agrees to notify Borrower and Administrative Agent promptly after any such
setoff and application; provided that, the failure to give such notice shall not
affect the validity of such setoff and application.

 

6.7                               Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolver Loans
or other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Revolver Loans and accrued interest
thereon or other such obligations greater than its Pro Rata Share thereof as
provided herein (other

 

75

--------------------------------------------------------------------------------



 

than pursuant to Subsections 1.1(B), 1.12(B) and 1.18), then the Lender
receiving such greater proportion shall (A) notify Administrative Agent of such
fact, and (B) purchase (for cash at face value) participations in the Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolver Loans and other amounts owing
them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Subsection 6.7
shall not be construed to apply to (x) any payment made by Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or
(y) anythe application of Cash Collateral provided for in Subsection 1.14, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolver Loans or participations in Letter
of Credit Liabilities to any assignee or participant, other than to Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

6.8                               Application of Payments.  Subsequent to the
acceleration of the Revolver Loans pursuant to Subsection 6.3, all payments
received by the Secured Parties on the Secured Obligations and on the proceeds
from the enforcement of the Secured Obligations shall be applied among
Administrative Agent and the other Secured Parties as follows: first, pro rata
to all Administrative Agent’s, and the other Secured Parties’ fees and expenses
then due and payable; second pro rata to all other expenses then due and payable
by the Loan Parties under the Loan Documents; third pro rata to all indemnitee
obligations then due and payable by the Loan Parties under the Loan Documents;
fourth to all commitment and other fees and commissions then due and payable by
the Loan Parties under the Loan Documents; fifth pro rata to (A) accrued and
unpaid interest on the Revolver Loans (pro rata) in accordance with all such
amounts due on the Revolver Loans and (B) any scheduled payments (excluding
termination, unwind and similar payments) due to a Secured Party on any Related
Secured Hedge Agreement (pro rata with all such amounts due); sixth pro rata to
(i) the principal amount of the Revolver Loans (pro rata among all Revolver
Loans) and (ii) any termination, unwind and similar payments due to a Secured
Party under a Related Secured Hedge Agreement (pro rata with all such amounts
due); seventh pro rata to any scheduled payments (excluding termination, unwind
and similar payments) due to a Secured Party on any Secured Hedge Agreement
other than a Related Secured Hedge Agreement (pro rata with all such amounts
due); eighth pro rata to any termination, unwind and similar payments due to a
Secured Party under a Secured Hedge Agreement other than a Related Secured Hedge
Agreement (pro rata with all such amounts due); and ninth to any remaining
amounts due under the Secured Obligations, in that order.  Any

 

76

--------------------------------------------------------------------------------



 

remaining monies not applied as provided in this Subsection 6.8 shall be paid to
Borrower or any Person lawfully entitled thereto.

 

6.9                               Right to Cure.  In the event that Borrower
fails to comply with Subsection 4.1, until the 20th day after delivery of the
related Compliance Certificate, Borrower shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to the capital
of Borrower, and apply the amount of the proceeds thereof to increase EBITDA
with respect to such applicable fiscal quarter, and the applicable calculation
periods that include such fiscal quarter (the “Cure Right”); provided that,
(a) such proceeds are actually received by Borrower no later than 20 days after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder, (b) such proceeds do not exceed the aggregate
amount necessary to cure (by addition to EBITDA) such Event of Default under
Subsection 4.1 for such period, (c) the Cure Right shall not be exercised more
than five times during the term of the Loans, and (d) in each period of four
consecutive fiscal quarters, there shall be at least two fiscal quarters during
which the Cure Right is not exercised.  If, after giving effect to the foregoing
pro forma adjustment (but not, for the avoidance of doubt, giving pro forma
effect to any repayment of Indebtedness in connection therewith), the Loan
Parties are in compliance with Subsection 4.1, the Loan Parties shall be deemed
to have satisfied the requirements of such Subsection as of the relevant date of
determination with the same effect as though there had been no failure to comply
on such date, and the applicable breach or default of such Subsection that had
occurred shall be deemed cured for all purposes of this Agreement and any other
Loan Document.  The parties hereby acknowledge that this Subsection may not be
relied on for purposes of calculating any financial ratios other than as
applicable to Subsection 4.1 and shall not result in any adjustment to any
amounts other than the amount of the EBITDA referred to in the immediately
preceding sentence and shall be disregarded for purposes of the calculation of
EBITDA for all other purposes, including calculating basket levels, pricing and
other items (including compliance with affirmative and negative covenants)
governed by reference to EBITDA or the financial covenant in Subsection 4.1.

 

SECTION 7
CONDITIONS TO REVOLVER LOANS

 

The effectiveness of this Agreement and the obligations of Lenders to make
Revolver Loans and the Issuing Lender to issue Letters of Credit (in the case of
Subsection 7.2) are subject to satisfaction of all of the applicable conditions
set forth below.

 

7.1                               Conditions to Effectiveness.  The
effectiveness hereof is subject to the satisfaction of each of the following
conditions:

 

(A)                               Executed Loan Documents.  (i) This Agreement,
(ii) to the extent requested, Revolver Notes, (iii) to the extent requested, the
Swingline Note, (iv) the Pledge and Security Agreement, and (v) all other
documents, financing statements and instruments required by such agreements to
be executed and delivered on or prior to such date, shall have been duly
authorized and executed by the Loan Parties or other Persons party thereto, as
applicable, in form and substance satisfactory to Administrative Agent.

 

77

--------------------------------------------------------------------------------



 

(B)                               Closing Certificates; Opinions.

 

(i)                                     Officer’s Certificate.  Administrative
Agent shall have received a certificate from the chief executive officer, chief
operating officer or chief financial officer of Borrower on behalf of Borrower
and in form and substance reasonably satisfactory to Administrative Agent, to
the effect that, to their knowledge, after giving effect to this Agreement, all
representations and warranties of the Loan Parties and their respective
Subsidiaries contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects; that, after giving effect to this
Agreement, no Default or Event of Default has occurred and is continuing; that
the Loan Parties and their respective Subsidiaries have satisfied each of the
closing conditions to be satisfied by them hereby; calculating the Total Net
Leverage Ratio as of the Fourth Amendment and Restatement Date; and listing all
Excluded Subsidiaries and Restricted Subsidiaries as of the Fourth Amendment and
Restatement Date.

 

(ii)                                  Certificates of Secretaries of the Loan
Parties.  Administrative Agent shall have received a certificate of the
secretary or assistant secretary of each Loan Party, dated as of the Fourth
Amendment and Restatement Date, on behalf of such Loan Party and in form and
substance reasonably satisfactory to Administrative Agent, certifying that no
amendments have been made to the articles of incorporation or organization, as
the case may be, or to the bylaws, partnership agreement or operating agreement,
as the case may be, of such Person since the date of the Existing Credit
Agreement (or such later date if applicable); that attached thereto is a true
and complete copy of resolutions or consents duly adopted by the board of
directors, members or managers of such Person, as applicable, authorizing the
borrowings, pledges or guarantees contemplated hereunder, the execution,
delivery and performance of this Agreement, the execution of the Pledge and
Security Agreement and the other Loan Documents, and the regranting of the
Security Interest; and as to the incumbency and genuineness of the signature of
each officer of such Person executing Loan Documents.

 

(iii)                               Certificates of Good Standing. 
Administrative Agent shall have received long form certificates as of a recent
date (or such other form or other date as Administrative Agent may agree to in
its sole discretion) of the good standing of each Loan Party under the laws of
its respective jurisdiction of incorporation or organization, and, to the extent
requested by Administrative Agent, standard certificates of good standing in
such other jurisdictions where such Loan Party has material assets or where the
failure of such Loan Party to be in good standing would reasonably be expected
to have a Material Adverse Effect.

 

(iv)                              Opinions of Counsel.  Administrative Agent
shall have received favorable opinions of Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo P.C. addressed to Administrative Agent and Lenders, dated as of the
Fourth Amendment and Restatement Date, with respect to the Loan Parties,
covering such matters as may be reasonably requested by Administrative Agent,
including, the Loan Documents, the Security Interest, due authorization and
other corporate matters and which are reasonably satisfactory in form and
substance to Administrative Agent.

 

78

--------------------------------------------------------------------------------



 

(C)                               Collateral.

 

(i)                                     Collateral Pledge.  Other than as
provided in Subsection 2.15, to the extent required by the Loan Documents, the
Loan Parties shall have effectively and validly pledged and perfected the
Collateral contemplated by the Security Documents.

 

(ii)                                  Filings and Recordings.  To the extent
required by the Loan Documents, all filings and recordings (including, all
mortgages, fixture filings and transmitting utility filings) that are necessary
to perfect the Security Interest in the Collateral described in the Security
Documents shall have been filed or recorded in all appropriate locations and
Administrative Agent shall have received evidence satisfactory to Administrative
Agent that such Security Interest constitutes a valid and perfected first
priority Lien therein to the extent required by the Loan Documents.

 

(iii)                               Lien Searches Against Loan Parties.  Other
than as provided in Subsection 2.15, the Loan Parties shall have delivered to
Administrative Agent the results of (1) central filing Lien searches against
each of the Loan Parties in the jurisdiction in which such Loan Party is
organized or in the District of Columbia, as applicable pursuant to
Section 9-307(c) of the Uniform Commercial Code, and (2) federal and state tax,
fixture, pending suit and judgment Lien searches against each of the Loan
Parties (other than Choice) in any jurisdiction in which such Loan Party has
assets and (a) the aggregate value of such assets in such jurisdiction is in
excess of $2,000,000 (or such higher threshold as Administrative Agent may agree
to in its sole discretion), or (b) the loss of the assets in such jurisdiction
would reasonably be expected to have a Material Adverse Effect or (c) such Loan
Party has its chief executive office or principle place of business in such
jurisdiction, indicating, among other things, that the Loan Parties’ assets and
the ownership interests of the Loan Parties are free and clear of any Lien,
except for Permitted Encumbrance.

 

(iv)                              Insurance.  To the extent not previously
received and other than as provided in Subsection 2.15, Administrative Agent
shall have received certificates of insurance in the form required under
Subsection 2.2 and the Security Documents and otherwise in form and substance
reasonably satisfactory to Administrative Agent.

 

(D)                               Consents.

 

(i)                                     Governmental Approvals.  The Loan
Parties shall have delivered to Administrative Agent evidence that all required
material permits, and authorizations, if any, of all Governmental Authorities,
including the FCC and all applicable PUCs, necessary to consummate the
transactions contemplated by this Agreement and such other Loan Documents shall
have been obtained and shall be in full force and effect.

 

(ii)                                  Permits and Licenses.  To the extent not
previously received, Administrative Agent shall have received copies of all
Material Licenses.

 

(iii)                               No Injunction, Etc.  No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before, nor any adverse ruling received from, any Governmental
Authority to enjoin, restrain or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this

 

79

--------------------------------------------------------------------------------



 

Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, and which, as determined by Administrative Agent
in its reasonable discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement and such other Loan Documents.

 

(E)                                Fees, Expenses, Taxes, Etc.  There shall have
been paid by Borrower to Administrative Agent the fees set forth or referenced
in Subsection 1.4.

 

(F)                                 Proceedings and Documents.  All opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to Administrative Agent.

 

(G)                               Litigation, Investigations, Audits, Etc. 
There shall be no action, suit, proceeding or investigation pending against, or,
to the knowledge of any Loan Party, threatened against any Loan Party, any of
its respective Subsidiaries or any of its respective properties, including the
Material Licenses, in any court or before any arbitrator of any kind or before
or by any Governmental Authority (including the FCC and any applicable PUC),
except such as affect the telecommunications industry generally, that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

(H)                              No Material Adverse Effect.  Since December 31,
2013, there shall not have occurred any event or condition affecting the Loan
Parties, which individually or in the aggregate has had or could reasonably be
expected to have a Material Adverse Effect.

 

(I)                                   Anti-Terrorism.  Borrower shall deliver
all documentation and other information requested by (or on behalf of) any
Lender in order to comply with requirements of Anti-Terrorism Laws.

 

7.2                               Conditions to All Loans.  The several
obligations of Lenders to make any Revolver Loans, of any Issuing Lender to
issue Letters of Credit on any date (each such date, a “Funding Date”) are
subject to the further conditions precedent set forth below:

 

(A)                               Administrative Agent shall have received, in
accordance with the provisions of Subsection 1.3, a Notice of Borrowing
requesting an advance of a Revolver Loan (other than a Swingline Loan), or, in
accordance with the provisions of Subsection 1.1(E)(ivv), a notice requesting
the issuance of a Letter of Credit.

 

(B)                               The representations and warranties contained
in Section 5 and elsewhere herein and in the Loan Documents shall be (and each
request by Borrower for a Loan or the issuance of a Letter of Credit shall
constitute a representation and warranty by the Loan Parties that such
representations and warranties are) true, correct and complete in all material
respects on and as of such Funding Date to the same extent as though made on and
as of that date, except for any representation or warranty limited by its terms
to a specific date.

 

(C)                               No event shall have occurred and be continuing
or would result from the consummation of the borrowing contemplated that would
constitute an Event of Default or a Default.

 

80

--------------------------------------------------------------------------------



 

(D)                               No order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport to enjoin or restrain any
Lender from making any Revolver Loan or an Issuing Lender from  Issuingissuing
any Letter of Credit.

 

(E)                                Since the Fourth Amendment and Restatement
Date, there shall not have occurred any event or condition has had or would
reasonably be expected to have a Material Adverse Effect.

 

(F)                                 Other than in connection with the making of
a Swingline Loan, Administrative Agent shall receive a certificate of the chief
executive officer, chief operating officer or, chief financial officer,
controller or treasurer of Borrower stating that Borrower shall be in compliance
on a Pro formaForma Basis, immediately after giving effect to such Revolver
Loan, with a Total Net Leverage Ratio not in excess of 2.25:1.00or the issuance
of such Letter of Credit, with the financial covenant set forth in Subsection
4.1.

 

Notwithstanding the above, at any time that the CoBank Cash Management Agreement
is in effect, Swingline Lender may waive, in its sole discretion, any one or
more of the conditions precedent in this Subsection 7.2 with respect to the
making of any Swingline Loan.

SECTION 8
ASSIGNMENT AND PARTICIPATION

 

8.1                               Assignments and Participations in Loans and
Notes.

 

(A)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Subsection 8.1(B), (ii) by way of
participation in accordance with the provisions of Subsection 8.1(A), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Subsection 8.1(E) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (including Voting Participants) to the extent
provided in Subsection 8.1(D) and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(B)                               Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolver
Loan Commitment and the Revolver Loans at the time owing to it); provided that;
any such assignment shall be subject to the following conditions:

 

81

--------------------------------------------------------------------------------



 

(i)                                     Minimum Amounts.

 

(a)                                 in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolver Loan Commitment and/or the
Revolver Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in Subsection
8.1(B)(i)(b) in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(b)                                 in any case not described in paragraph of
this Subsection 8.1(B)(i)(a), the aggregate amount of the Revolver Loan
Commitment (which for this purpose includes Revolver Loans outstanding
thereunder) or, if the applicable Revolver Loan Commitment is not then in
effect, the principal outstanding balance of the Revolver Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolver Loan or the Revolver Loan Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by Subsection
8.1(B)(i)(b) and, in addition:

 

(a)                                 the consent of Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that, Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by notice to Administrative Agent
within 3 Business Days after having received notice thereof;

 

(b)                                 the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the  RevolvingRevolver Facility if such assignment is
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund
with respect to a Lender; and

 

(c)                                  the consent of each Issuing Lender and the
Swingline Lender shall be required for any assignment in respect of the
RevolvingRevolver Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to Administrative Agent an Assignment
and Assumption, together

 

82

--------------------------------------------------------------------------------



 

with a processing and recordation fee of $3,500; provided that, Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) Borrower or any of Borrower’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle, or trust for, or owned or operated for the primary benefit of, a
natural Person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the applicable Pro Rata Share of Revolver Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, each Issuing Lender, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4, 1.11 and 9.1 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or

 

83

--------------------------------------------------------------------------------



 

obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
8.1(D).

 

(C)                               Register.  Administrative Agent, acting solely
for this purpose as an agent of Borrower, shall maintain at one of its offices
in Greenwood Village, Colorado a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolver Loan Commitments of, and principal amounts (and
stated interest) of the Revolver Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(D)                               Participations.  Any Lender may at any time,
without the consent of, or notice to, Borrower or Administrative Agent, sell
participations to any Person (other than a natural Person or a holding company,
investment vehicle, or trust for, or owned or operated for the primary benefit
of, a natural Person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Loan Commitment and/or the Loans owing to it); provided that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) Borrower, Administrative Agent, the
Issuing Lenders and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Subsection 8.2 with respect to any payments made by such Lender
to its Participant(s).  CoBank reserves the right to assign or sell
participations in all or any part of its Pro Rata Share of each Revolver Loan
Commitment and/or Revolver Loans on a non-patronage basis.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2(A) through
(H) that affects such Participant (which in the case of Subsection 9.2 (D), (E),
(F), (G) and (H) shall be all Participants).  Borrower agrees that each
Participant shall be entitled to the benefits of Subsections 1.8, 1.11, 1.13 and
9.1 (subject to the requirements and limitations therein, including the
requirements under Subsection 1.13(G) (it being understood that the
documentation required under Subsection 1.13(G) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (B) of this
Subsection; provided that, such Participant (A) agrees to be subject to the
provisions of Subsection 1.12 as if it were an assignee under Subsection 8.1(B);
and (B) shall not be entitled to receive any greater payment under Subsections
1.11 or 1.13, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the

 

84

--------------------------------------------------------------------------------



 

extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at Borrower’sBorrower’s request
and expense, to use reasonable efforts to cooperate with Borrower to effectuate
the provisions of Subsection 1.12 with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Subsections 6.6 and 6.7 as though it were a Lender; provided that, such
Participant agrees to be subject to Subsections 6.6 and 6.7 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a
Participant’sParticipant’s interest in any commitments, loans, letters of credit
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender (including
any existing Voting Participant) to Administrative Agent and (iii) receives,
prior to becoming a Voting Participant, the consent of Administrative Agent and
Borrower (each such consent to be required only to the extent and under the
circumstances it would be required if such Voting Participant were to become a
Lender pursuant to an assignment in accordance with Subsection 8.1(B) and such
consent is not required for an assignment to an existing Voting Participant
listed on Schedule 8.1(D)), shall be entitled to vote as if such Voting
Participant were a Lender on all matters subject to a vote by the Lenders and
the voting rights of the selling Lender (including any existing Voting
Participant) shall be correspondingly reduced, on a dollar-for-dollar basis. 
Each Voting Participant Notice shall include, with respect to each Voting
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption.  The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify Administrative
Agent and Borrower within three Business Days of any termination, reduction or
increase of the amount of, such participation.  Borrower and Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto.  The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant that is not a Farm Credit Lender.

 

(E)                                Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such

 

85

--------------------------------------------------------------------------------



 

Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(F)                                 Issuing Lender.  (i) (i) Subject to the
terms and conditions of this Subsection 8.1, an Issuing Lender may assign to an
Eligible Assignee all or a portion of its rights and obligations under the
undrawn portion of its Letter of Credit Commitment at any time; provided that,
(i) each such assignment shall be to an Eligible Assignee and (ii) the parties
to each such assignment shall execute and deliver to Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Assumption.

 

(G)                               Swingline Lender.  Subject to the terms and
conditions of this Subsection 8.1, the Swingline Lender may assign to an
Eligible Assignee all of its rights and obligations under the undrawn portion of
its Swingline Loan Commitment at any time; provided that, (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to Administrative Agent, for its acceptance
and recording in the Register, an Assignment and Assumption.

 

8.2                               Administrative Agent.

 

(A)                               Appointment and Authority.  Each of the
Lenders, the Issuing Lenders and each other Secured Party on behalf of itself
and its Affiliates hereby irrevocably appoints CoBank, ACB to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Subsection 8.2 are solely for the
benefit of Administrative Agent, the Lenders, the Issuing Lenders and the other
Secured Parties, and neither Borrower nor any other Loan Party nor any of their
Subsidiaries shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(B)                               Rights as a Lender.  The Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

 

(C)                               Exculpatory Provisions.  (a) Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents,

 

86

--------------------------------------------------------------------------------



 

and its duties hereunder shall be administrative in nature.  Without limiting
the generality of the foregoing, Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that,
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

(a)                                 Administrative Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Subsection 9.2 and
Section 6), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent in writing by Borrower, a Lender or an Issuing
Lender.

 

(b)                                 Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Section 7 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

 

87

--------------------------------------------------------------------------------



 

(D)                               Reliance by Administrative Agent. 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any facsimile,
e-mail, Platform, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless Administrative Agent shall have received notice
to the contrary from such Lender or Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  Administrative Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

(E)                                Delegation of Duties.  Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by Administrative Agent.  Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 8 shall apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the
Facilities as well as activities as Administrative Agent.  Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

(F)                                 Resignation of Administrative Agent.

 

(i)                                     Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, in consultation with Borrower, to appoint a successor.  If
no such successor shall have been so appointed by the Requisite Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Requisite Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(ii)                                  If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (D) of the definition thereof,
the Requisite Lenders may, to the extent permitted by Applicable Law, by notice
in writing to Borrower and such Person remove such Person as Administrative
Agent and, in consultation with Borrower, appoint

 

88

--------------------------------------------------------------------------------



 

a successor.  If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Requisite Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(iii)                               With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Administrative Agent on behalf of the Lenders or the
Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender and
Issuing Lender directly, until such time, if any, as the Requisite Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 8 and Subsections 1.4(D) and 9.1 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

(G)                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and Issuing Lender acknowledges that it has, independently
and without reliance upon Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

(H)                              No Other Duties, etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Lead Arranger, Joint Lead
Arranger listed on the cover page hereof

 

89

--------------------------------------------------------------------------------



 

shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender or an Issuing Lender hereunder.

 

(I)                                   Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Liabilities and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lenders and Administrative Agent under Subsections 1.4(D), 1.4(E) and
9.1 allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lenders, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Subsections 1.4 and 9.1.

 

(J)                                   Agency for Perfection; Enforcement of
Security By Administrative Agent.  Administrative Agent and each Lender hereby
appoint each other Lender as agent for the purpose of perfecting Administrative
Agent’s security interest in assets which, in accordance with Article 9 of the
Uniform Commercial Code in any applicable jurisdiction, can be perfected only by
possession or control.  Should any Lender (other than Administrative Agent)
obtain possession of any such Collateral, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor, shall deliver such Collateral (or control thereof) to Administrative
Agent or in accordance with Administrative Agent’s instructions without
affecting any Lender’s rights of set-off.  Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Security Document
or to realize upon any collateral security for the Loans, it being understood
and agreed that such rights and remedies may be exercised only by Administrative
Agent.

 

90

--------------------------------------------------------------------------------



 

(K)                               Collateral and Guaranty Matters.

 

(i)                                     The Secured Parties irrevocably
authorize Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by Administrative Agent under any Loan Document (x) upon termination
of all  Loan Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to Administrative Agent and the applicable Issuing Lender shall
have been made pursuant to Subsection 1.16), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(z) subject to Subsection 9.2, if approved, authorized or ratified in writing by
the Requisite Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held by Administrative Agent under any Loan Document to the holder
of any Permitted Encumbrance; and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by Administrative Agent at any time, the Requisite Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Subsection
8.2(K).

 

(ii)                                  Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

(L)                                Indemnification.  Lenders will reimburse and
indemnify Administrative Agent and all other Agent Parties on demand (to the
extent not actually reimbursed by the Loan Parties, but without limiting the
obligations of the Loan Parties under this Agreement) for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including, reasonable attorneys’ fees and expenses),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Administrative Agent or any other Agent
Party (i) in any way relating to or arising out of this Agreement or any of the
Loan Documents or any action taken or omitted by Administrative Agent or any
other Agent Parties under this Agreement or any of the Loan Documents, and
(ii) in connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents in proportion to each Lender’s Pro Rata Share; provided that, no

 

91

--------------------------------------------------------------------------------



 

Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements resulting from Administrative Agent’s or any other Agent Parties’
gross negligence, bad faith or willful misconduct.  If any indemnity furnished
to Administrative Agent or any other Agent Party for any purpose shall, in the
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The obligations of Lenders under this Subsection 8.2(L) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(M)                            Resignation of Issuing Lender.  Any Issuing
Lender may resign at any time by giving 30 days’ prior notice to Administrative
Agent, the Lenders and Borrower.  After the resignation of an Issuing Lender
hereunder, the retiring Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit or to extend, renew or increase any existing Letter of Credit.

 

(N)                               Resignation of Swingline Lender.  The
Swingline Lender may resign at any time by giving notice to Administrative
Agent, the Lenders and Borrower.  After the resignation of the Swingline Lender
hereunder, the retiring Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement and the other Loan Documents with respect to Swingline Loans made
by it prior to such resignation, but shall not be required to make any
additional Swingline Loans.

 

8.3                               Disbursement of Funds.  Excluding Swingline
Loans until such time as Borrower has failed to reimburse Swingline Lender upon
demand pursuant to Subsection 1.1(F)(iv), Administrative Agent shall advise each
Lender by facsimile, e-mail or other method of delivery of notice permitted by
Subsection 9.3 of the amount of such Lender’s Pro Rata Share of any Revolver
Loan requested by Borrower no later than 11:00 a.m. (Denver, Colorado time) at
least two Business Days immediately preceding the Funding Date applicable
thereto (in the case of LIBOR Loans), otherwise no later than 2:00 p.m. (Denver,
Colorado time) on the Business Day immediately preceding the Funding Date
applicable thereto, and each such Lender shall pay Administrative Agent such
Lender’s Pro Rata Share of such requested Revolver Loan, in same day funds, by
wire transfer to Administrative Agent’s account by no later than 11:00
a.m. (Denver, Colorado time) on such Funding Date.  If any Lender fails to pay
the amount of its Pro Rata Share forthwith upon Administrative Agent’s demand,
Administrative Agent shall promptly notify Borrower, and Administrative Agent
shall disburse to Borrower, by wire transfer of immediately available funds,
that portion of such Loan as to which Administrative Agent has received funds. 
In such event, Administrative Agent may, on behalf of any Lender not timely
paying Administrative Agent, disburse funds to Borrower for Loans requested,
subject to the provisions of Subsection 8.4(B).  Each such Lender shall
reimburse Administrative Agent on demand for all funds disbursed on its behalf
by Administrative Agent.  Nothing in this Subsection 8.3 or elsewhere in this
Agreement or the other Loan Documents, including the provisions of Subsection
8.4, shall be deemed to require Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to

 

92

--------------------------------------------------------------------------------



 

fulfill its commitments hereunder or to prejudice any rights that Administrative
Agent or Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

8.4                               Disbursements of Advances; Payments.

 

(A)                               Pro Rata Treatment; Application.  Upon receipt
by Administrative Agent of each payment from Borrower hereunder, other than as
described in the succeeding sentence, Administrative Agent shall promptly credit
each Lender’s account with its Pro Rata Share of such payment in accordance with
such Lender’s Pro Rata Share and shall promptly wire advice of the amount of
such credit to each Lender.  Each payment to any Person (including
Administrative Agent) of fees under or in connection with any Loan Document
shall be made in like manner, but for the account of such Person (including
Administrative Agent).  Notwithstanding anything in this Agreement to the
contrary, in the event that any Lender fails to fund its Pro Rata Share of any
Revolver Loan in accordance with this Agreement (each such failing Lender, a
“Non-Funding Lender”; the portion of such Revolver Loan funded by other Lenders,
a “Non Pro Rata Loan”), until such Non-Funding Lender’s cure of such failure the
proceeds of all amounts thereafter repaid or prepaid to Administrative Agent by
or on behalf of Borrower and otherwise required to be applied to such
Non-Funding Lender’s share of any of the Obligations pursuant to the terms of
this Agreement shall be advanced to Borrower by Administrative Agent on behalf
of such Non-FundingNon-Funding Lender to cure, in full or in part, such failure
by such Non-Funding Lender, but shall nevertheless be deemed to have been paid
to such Non-Funding Lender in satisfaction of such other Obligations; provided
that, (i) the foregoing shall apply only with respect to the proceeds of
payments of Obligations and shall not affect the conversion or continuation of
Revolver Loans pursuant to Subsections 1.2(G) and 1.3; (ii) any such Non-Funding
Lender shall be deemed to have cured its failure to fund its Pro Rata Share of
any Revolver Loan at such time as an amount equal to such Non-Funding Lender’s
original Pro Rata Share of the requested principal portion of such Revolver Loan
is fully funded to Borrower, whether made by such Non-Funding Lender itself or
by operation of the terms of the foregoing, and whether or not the Non Pro Rata
Loan with respect thereto has been repaid; (iii) amounts advanced to Borrower to
cure, in full or in part, any such Non-Funding Lender’s failure to fund its Pro
Rata Share of any Revolver Loan (“Cure Loans”) shall bear interest in accordance
with Subsection 8.4(B); and (iv) regardless of whether or not a Default has
occurred or is continuing, and notwithstanding the instructions of Borrower as
to its desired application, all repayments or prepayments of principal which, in
accordance with the other terms of this Agreement, would be applied to the
outstanding Base Rate Loans shall be applied first, ratably to all Base Rate
Loans constituting Non Pro Rata Loans, second, ratably to Base Rate Loans other
than those constituting Non Pro Rata Loans or Cure Loans and, third, ratably to
Base Rate Loans constituting Cure Loans.

 

(B)                               Availability of Lender’s Pro Rata Share.

 

(i)                                     Funding by Lenders; Presumption by
Administrative Agent.  Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any borrowing that such Lender will
not make available to Administrative Agent such Lender’s share of such
borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Subsection 8.3 and may, in reliance
upon such assumption, make available to Borrower a

 

93

--------------------------------------------------------------------------------



 

corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable borrowing available to Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrower to but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the interest rate applicable to Base Rate Loans.  If
Borrower and such Lender shall pay such interest to Administrative Agent for the
same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period.  If such
Lender pays its share of the applicable borrowing to Administrative Agent, then
the amount so paid shall constitute such Lender’s Revolver Loan included in such
borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.  Nothing in this Subsection 8.4 or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Administrative
Agent (or any other Lender) to advance funds on behalf of any Lender or to
relieve any Lender from its obligations to fulfill its commitments hereunder or
to prejudice any rights that Administrative Agent or Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

(ii)                                  Nothing contained in this Subsection
8.4(B) will be deemed to relieve a Lender of its obligation to fulfill its
commitments or to prejudice any rights Administrative Agent or Borrower may have
against such Lender as a result of a default by such Lender under this
Agreement.

 

(iii)                               Without limiting the generality of the
foregoing, each Lender shall be obligated to fund its Pro Rata Share of any
RevolvingRevolver Loan made after any Event of Default or acceleration of the
Obligations with respect to any draw on a Letter of Credit or any reimbursement
of any Swingline Loan.

 

(C)                               Payments by Borrower; Presumptions by
Administrative Agent.  Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due.  In such event, if Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Lenders, as the case
may be, severally agrees to repay to Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Effective Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

94

--------------------------------------------------------------------------------



 

(D)                               Return of Payments.  If Administrative Agent
determines at any time that any amount received by Administrative Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any solvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement, Administrative Agent will not be required to
distribute any portion thereof to any Lender.  In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without set-off, counterclaim or deduction of any kind.

 

8.5                               Certain ERISA Matters.

 

(A)                               Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Lead Arranger, the Joint Lead Arrangers, the Bookrunner, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

95

--------------------------------------------------------------------------------



 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(B)                               In addition, unless either (1) Subsection
8.5(A)(i) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant as provided in Subsection 8.5(A)(iv), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arranger, the Joint Lead
Arrangers, the Bookrunner, and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that the Administrative Agent, the Lead Arranger, the Joint Lead
Arrangers, the Bookrunner, and their respective Affiliates, are not a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 

SECTION 9
MISCELLANEOUS

 

9.1                               Indemnities.  Each Loan Party agrees to
indemnify, pay, and hold each Agent Party and each Lender and its respective
Affiliates and the respective partners, officers, directors, employees, agents,
attorneys, advisors and representatives of each Lender and its respective
Affiliates (the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses (including reasonable fees of attorneys and
consultants), damages, penalties, actions, judgments, suits and claims of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Indemnitee as a result of Administrative Agent and each Lender being
a party to this Agreement or otherwise in connection with this Agreement, any of
the other Loan Documents or any of the transactions contemplated hereby or
thereby; provided that, (A) in the absence of a conflict of interest, the Loan
Parties shall only be required to pay the fees and expenses of one law firm for
Administrative Agent and the Lenders (in addition to the expenses of local and
special counsel for Administrative Agent and the Lenders) and (B) the Loan
Parties shall have no obligation to an Indemnitee hereunder with respect to
liabilities arising from the gross negligence, willful misconduct of, or breach
of any Loan Document by, that Indemnitee, in each such case as determined by a
final non appealable judgment of a court of competent jurisdiction.  To the
fullest extent permitted by Applicable Law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.  No Indemnitee referred to in this
paragraph shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.  This Subsection 9.1 and all indemnification

 

96

--------------------------------------------------------------------------------



 

provisions contained within any other Loan Document shall survive the
termination of this Agreement.

 

9.2                               Amendments and Waivers.  Except as otherwise
provided herein or therein, no amendment, modification, termination or waiver of
any provision of this Agreement, the Notes or any of the other Loan Documents
(other than any Secured Hedge Agreement or any Cash Management Agreement, which,
in each case, may only be amended, modified or terminated, or any provision
thereof waived, in accordance with the terms thereof), or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document); provided that, notwithstanding any other provision of this
Agreement to the contrary and except, with respect to an assignee or assignor
hereunder, to the extent permitted by any applicable Assignment and Assumption,
no amendment, modification, termination or waiver shall, unless in writing and
signed by all Lenders affected thereby (which in the cases of clauses (D), (E),
(F), (G) and (H) shall be all Lenders), do any of the following: (A) increase
any Revolver Loan Commitment of any Lender, increase any Lender’s Pro Rata Share
of any Revolver Loan Commitment, change a pro rata payment of any Lender, or
modify Subsections 6.6, 6.7 or 8.4; (B) reduce the principal of, rate of
interest on or fees payable with respect to any Revolver Loan (other than
indirectly by reason of an amendment to a defined term); (C) extend the Revolver
Expiration Date or extend any other scheduled date on which any Obligation is to
be paid (other than the date of any prepayment, voluntary or mandatory);
(D) change the definition of “Requisite Lenders” or change the percentage of
Lenders which shall be required for Lenders or any of them to take any action
hereunder; (E) release or subordinate Administrative Agent’s Lien on all or
substantially all of the Collateral (except if the release or subordination of
such Collateral is permitted under and effected in accordance with this
Agreement or any other Loan Document) or any material guaranty of the
Obligations (except to the extent expressly contemplated thereby or permitted
under and effected in accordance with this Agreement); (F) amend or waive this
Subsection 9.2 or the definitions of the terms used in this Subsection 9.2
insofar as the definitions affect the substance of this Subsection 9.2;
(G) amend or waive Subsection 6.2 or the priority of payments set forth in
Subsection 6.8; or (H) consent to the assignment, delegation or other transfer
by any Loan Party of any of its rights and obligations under any Loan Document;
and provided further that, no amendment, modification, termination or waiver
affecting the rights or duties of Administrative Agent under any Loan Document
shall in any event be effective, unless in writing and signed by Administrative
Agent, in addition to Lenders required hereinabove to take such action.  Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
amendment, modification, termination or waiver shall be required for
Administrative Agent to take additional Collateral pursuant to any Loan
Document.  No notice to or demand on any Loan Party or any other Person in any
case shall entitle such Loan Party or such Person to any other or further notice
or demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Subsection 9.2
shall be binding upon each holder of the Notes at the time outstanding, each
future holder of the Notes, and, if signed by Borrower, upon all the Loan
Parties.

 

97

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Revolver Loan
Commitments or Revolver Loans held or deemed held by any Defaulting Lender shall
be excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

9.3                               Notices; Effectiveness; Electronic
Communication

 

(A)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(if any), all notices and other communications provided for herein shall be in
writing (including facsimile or e-mail) and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronically mailed transmission (herein referred to as “e-mail”) as follows:

 

(i)                                     If to Borrower or any other Loan Party,
to it c/o Atlantic Tele-NetworkATN International, Inc. at 600500 Cummings
Center, Beverly, MA 01915, Attn: General Counsel (Fax No.: (978) 922-0079; Tel
No.: (978) 619-1300; E-mail: legalnotices@atni.com);

 

(ii)                                  if to Administrative Agent, or to CoBank,
ACB as Issuing Lender or Swingline Lender, to CoBank, ACB at 900 Circle 75 6340
S. Fiddlers Green Circle, Greenwood Village, Colorado 80111, Attention of Credit
Information Services (Facsimile No. (303) 224-6101; E-mail:
CIServices@cobank.com) with a copy to CoBank, ACB at 2300 Windy Ridge Parkway,
Suite 1400370S, Atlanta, Georgia 30339, Attention of Communications Banking
Group (Facsimile No. (770) 618-3202; Telephone No. (770) 618-3200; E-mail:
ghancock@cobank.com) with a copy to CoBank, ACB at 5500 S. Quebec Street,
Greenwood Village, Colorado 80111, Attention of Communications Banking Group
(Facsimile No. (303) 224-2718; Telephone No. (303) 740-4000; E-mail:
agencybank@cobank.com); gfranke@cobank.com);

 

(iii) if to CoBank in its capacity as an Issuing Lender or the Swingline Lender,
to it at CoBank, ACB at 5500 S. Quebec Street, Greenwood Village, Colorado
80111, Attention of Communications Banking Group (Facsimile No. (303) 224-2718;
Telephone No. (303) 740-4000; E-mail: ghancock@cobank.com and
agencybank@cobank.com);

 

(iii)                               (iv) if to a Lender, to it at its address
(or facsimile number or e-mail address) set forth in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender, as the case may be; and

 

(iv)                              (v) as to any party, at such other address as
shall be designated by such party in a written notice to the other parties.

 

Any party may change its address, facsimile number, telephone number, or e-mail
address, by notice to the other parties.  Notices and communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received.  Notices and communications
sent by facsimile or e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be

 

98

--------------------------------------------------------------------------------



 

deemed to have been given at the opening of business on the next Business Day
for the recipient); provided that, notices and communications sent by facsimile
or e-mail to Administrative Agent, Swingline Lender or a Issuing Lender shall
not be effective until received by Administrative Agent, Swingline Lender or
such Issuing Lender, respectively.

 

(B)                               Delivery of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart thereof.

 

(C)                               Each Loan Party, Lender and Issuing Lender
agrees that Administrative Agent may make the Communications available to the
Lenders and Issuing Lender by posting the Communications on SyndTrak or a
substantially similar electronic transmission system (the “Platform”).  Each
Lender and Issuing Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender or
Issuing Lender for purposes of the Loan Documents.  Each Lender and Issuing
Lender shall notify Administrative Agent in writing (including by e-mail) from
time to time of its e-mail address to which the foregoing notice may be sent by
e-mail and (ii) that the foregoing notice may be sent to such e-mail address. 
Nothing herein shall prejudice the right of Administrative Agent or any Lender
or any Issuing Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

(D)                               THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL ANY AGENT
PARTY HAVE ANY LIABILITY TO BORROWER, ANY LENDER, OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF BORROWER’S, JOINT ADMINISTRATIVE AGENT’S, ANY LENDER’S
OR ANY OTHER PERSON’S TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM, THE
INTERNET OR ANY OTHER TELECOMMUNICATIONS, ELECTRONIC OR INFORMATION TRANSMISSION
SYSTEM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

9.4                               Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of Administrative Agent or any
Lender to exercise, nor any partial exercise of, any

 

99

--------------------------------------------------------------------------------



 

power, right or privilege hereunder or under any other Loan Documents shall
impair such power, right, or privilege or be construed to be a waiver of any
Default or Event of Default.  All rights and remedies existing hereunder or
under any other Loan Document are cumulative to and not exclusive of any rights
or remedies otherwise available.

 

9.5                               Marshaling; Payments Set Aside.  Neither
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Secured Obligations.  To the extent that
Borrower or any other Person makes payment(s) or Administrative Agent enforces
its Liens or Administrative Agent or any Lender exercises its right of set-off,
and such payment(s) or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone (whether by demand, litigation, settlement or
otherwise), then to the extent of such recovery, the Secured Obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.

 

9.6                               Severability.  The invalidity, illegality, or
unenforceability of any provision under the Loan Documents in any jurisdiction
shall not affect or impair the remaining provisions in the Loan Documents or any
such invalid, unenforceable or illegal provision in any jurisdiction in which it
is not invalid, unenforceable or illegal.

 

9.7                               Lenders’ Obligations Several; Independent
Nature of Lenders’ Rights.  The obligation of each Lender hereunder is several
and not joint and no Lender shall be responsible for the obligation or
commitment of any other Lender hereunder.  In the event that any Lender at any
time should fail to make a Revolver Loan as herein provided, Lenders, or any of
them, at their sole option, may make the Revolver Loan that was to have been
made by the Lender so failing to make such Revolver Loan.  Nothing contained in
any Loan Document and no action taken by Administrative Agent or any Lender
pursuant hereto or thereto shall be deemed to constitute Lenders to be a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

9.8                               Headings.  Section and Subsection headings are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes or be given substantive effect.

 

9.9                               Governing Law.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR
PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.

 

100

--------------------------------------------------------------------------------



 

9.10                        Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that none of the Loan Parties may
assign their respective rights or obligations hereunder without the written
consent of all Lenders.

 

9.11                        No Fiduciary Relationship.  No provision in the Loan
Documents and no course of dealing between the parties shall be deemed to create
any fiduciary duty owing to the Loan Parties or their respective Subsidiaries or
Affiliates by Administrative Agent or any Lender.

 

9.12                        Construction.  Administrative Agent, each Lender and
Borrower acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be constructed as if
jointly drafted by Administrative Agent, each Lender and Borrower.

 

9.13                        Confidentiality.  Each of Administrative Agent, the
Lenders and the Issuing Lenders agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (A) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (B) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (C) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process; (D) to any other party hereto; (E) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (F) subject
to an agreement containing provisions substantially the same as those of this
Subsection 9.13, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to Borrower and its obligations, this Agreement or payments hereunder;
(G) on a confidential basis to (i) any rating agency in connection with rating
Borrower or its Subsidiaries or the Revolver Facility or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Revolver Facility; (H) with the consent of
Borrower; or (I) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Subsection 9.13, or (y) becomes
available to Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower.  For purposes of this Subsection 9.13, “Information” means all
information received from Borrower or any of its Subsidiaries relating to
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to Administrative Agent, any Lender
or any Issuing Lender on a nonconfidential basis prior to disclosure by Borrower
or any of its Subsidiaries; provided that, in the case of information received
from Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Subsection 9.13 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the

 

101

--------------------------------------------------------------------------------



 

confidentiality of such Information as such Person would accord to its own
confidential information.

 

9.14                        Consent to Jurisdiction and Service of Process.

 

(A)                               Jurisdiction.  Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of the State of New York sitting in New
York County, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof and agrees that all claims in
respect of any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Applicable Law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that Administrative Agent, any
Lender, the Swingline Lender or any Issuing Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

 

(B)                               Waiver of Venue.  Borrower and each other Loan
Party irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in Subsection 9.14(B).  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(C)                               Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Subsection 9.3.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

9.15                        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

102

--------------------------------------------------------------------------------



 

9.16                        Survival of Warranties and Certain Agreements.  All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement, the making of the Revolver Loans, the
issuance of the Letters of Credit and the execution and delivery of the Notes. 
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Loan Parties set forth in Subsections 1.4(D), 1.11, 1.13,
9.1, 9.9, 9.14 and 9.15 and the agreements of Lenders set forth in Subsection
8.2(L) (together with any other Sections and Subsections stated herein to so
survive) shall survive the payment of the Revolver Loans and the Letter of
Credit Liabilities and the termination of this Agreement.

 

9.17                        Entire Agreement.  This Agreement, the Notes and the
other Loan Documents referred to herein embody the final, entire agreement among
the parties hereto and supersede any and all prior commitments, agreements,
representations, understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.

 

9.18                        Counterparts; Integration; Effectiveness.

 

(A)                               This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Subsections 7.1 and 7.2, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf”‘ or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(B)                               Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

9.19                        Patriot Act.  The Lenders notify the Loan Parties
and their respective Subsidiaries that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), they are required to obtain, verify and record information
that identifies each of Borrower and its Subsidiaries, which information
includes the name and address of such entity and other information that will
allow the Lenders to identify such in accordance with the Patriot Act.  Each of
the Loan Parties and their respective Subsidiaries shall provide to the extent
commercially reasonable, such information and take such

 

103

--------------------------------------------------------------------------------



 

other actions as are reasonably requested by the Lenders in order to assist the
Lenders in maintaining compliance with the Patriot Act.

 

9.20                        Guaranty of Secured Obligations by Guarantors.

 

(A)                               The Guaranty.  In order to induce the Lenders
to enter into this Agreement and to extend credit hereunder and in recognition
of the direct benefits to be received by Guarantors from the extensions of
credit hereunder, each Guarantor hereby agrees with Administrative Agent and the
Secured Parties as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, to Administrative Agent and the other Secured Parties
of any and all Secured Obligations.  If any or all of the Secured Obligations
become due and payable hereunder, each Guarantor unconditionally promises to pay
such indebtedness to Administrative Agent and the other Secured Parties, on
order, or demand, together with any and all reasonable expenses which may be
incurred by Administrative Agent and the other Secured Parties in collecting any
of the Secured Obligations.  Each Guarantor hereby agrees that this is a
guaranty of payment and performance and not of collection only.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under Applicable Law
(including any Debtor Relief Law).  Any analysis of the provisions hereof for
purposes of laws relating to fraudulent conveyances or transfers shall take into
account the contribution agreement established in this Subsection 9.20(A).

 

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Secured Obligation exceeding the greater of (i) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Revolver Loans
and other Secured Obligations and (ii) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Secured
Obligations (excluding the amount thereof repaid by Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date of enforcement.  The contribution agreement in this
paragraph is intended only to define the relative rights of the Guarantors and
nothing set forth in this paragraph is intended to or shall impair the
obligations of the Guarantors, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms hereof.

 

Each Guarantor’s maximum obligations hereunder (the “Maximum Guarantor
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

 

104

--------------------------------------------------------------------------------



 

(i)                                     in a case or proceeding commenced by or
against such Guarantor under the Bankruptcy Code on or within two years from the
date on which any of the Secured Obligations are incurred, the maximum amount
that would not otherwise cause the obligations of such Guarantor under this
Subsection 9.20 (or any other obligations of such Guarantor to Administrative
Agent, the Lenders and any other Person holding any of the Secured Obligations)
to be avoidable or unenforceable against such Guarantor under (A) Section 548 of
the Bankruptcy Code or (B) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

 

(ii)                                  in a case or proceeding commenced by or
against such Guarantor under the Bankruptcy Code subsequent to two years from
the date on which any of the Secured Obligations of such Guarantor are incurred,
the maximum amount that would not otherwise cause the obligations of such
Guarantor under this Subsection 9.20 (or any other obligations of such Guarantor
to Administrative Agent, Lenders and any other Person holding any of the Secured
Obligations) to be avoidable or unenforceable against such Guarantor under any
state fraudulent transfer or fraudulent conveyance act or statute applied in any
such case or proceeding by virtue of Section 544 of the Bankruptcy Code;

 

(iii)                               in a case or proceeding commenced by or
against such Guarantor under any law, statute or regulation other than the
Bankruptcy Code relating to dissolution, liquidation, conservatorship,
bankruptcy, moratorium, readjustment of debt, compromise, rearrangement,
receivership, insolvency, reorganization or similar debtor relief from time to
time in effect affecting the rights of creditors generally (collectively, “Other
Debtor Relief Law”), the maximum amount that would not otherwise cause the
obligations of such Guarantor under this Subsection 9.20 (or any other
obligations of such Guarantor to Administrative Agent, the Lenders and any other
Person holding any of the Secured Obligations) to be avoidable or unenforceable
against such Guarantor under such Other Debtor Relief Law, including, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.  (The substantive state or federal laws under which the
possible avoidance or unenforceability of the obligations of such Guarantor
under this Subsection 9.20 (or any other obligations of Guarantor to
Administrative Agent, the Lenders and any other Person holding any of the
Secured Obligations) shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions.”)

 

To the extent set forth above, but only to the extent that the obligations of
such Guarantor under this Subsection 9.20, or the transfers made by such
Guarantor under the Security Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or obligations of such Guarantor under this Subsection 9.20 would
render such Guarantor insolvent, or leave such Guarantor with an unreasonably
small capital or unreasonably small assets to conduct its business, or cause
such Guarantor to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the obligations of such Guarantor are deemed to have been
incurred and

 

105

--------------------------------------------------------------------------------



 

transfers made under such Avoidance Provisions, then such obligations shall be
reduced to that amount which, after giving effect thereto, would not cause the
obligations of such Guarantor under this Subsection 9.20 (or any other
obligations of such Guarantor to Administrative Agent, the Lenders or any other
Person holding any of the Secured Obligations), as so reduced, to be subject to
avoidance under such Avoidance Provisions.  This paragraph is intended solely to
preserve the rights hereunder of Administrative Agent, the Lenders and any other
Person holding any of the Secured Obligations to the maximum extent that would
not cause the obligations of such Guarantor under this Subsection 9.20 to be
subject to avoidance under any Avoidance Provisions, and neither such Guarantor
nor any other Person shall have any right, defense, offset, or claim under this
paragraph as against Administrative Agent, the Lenders or any other Person
holding any of the Secured Obligations that would not otherwise be available to
such Person under the Avoidance Provisions.

 

Each Guarantor agrees that the obligations of such Guarantor under this
Subsection 9.20 may at any time and from time to time exceed the Maximum
Guarantor Liability, without impairing the guaranty or any provision contained
herein or affecting the rights and remedies of Administrative Agent and the
Lenders hereunder.

 

(B)                               Bankruptcy.  Additionally, each of Guarantors
unconditionally and irrevocably guarantees jointly and severally the payment of
any and all Secured Obligations whether or not due or payable upon the
occurrence of any of the events specified in Subsections 6.1(F) or (G) and
unconditionally promises to pay such Secured Obligations on demand.  Each of the
Guarantors further agrees that to the extent that Borrower or any Guarantor
shall make a payment or a transfer of an interest in any property to
Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to Borrower or any
Guarantor, the estate of Borrower or any Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

 

(C)                               Nature of Liability.  The liability of each
Guarantor hereunder is exclusive and independent of any security for or other
guaranty of the Secured Obligations whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (i) any direction as to application of payment
by Borrower or by any other party, or (ii) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Secured Obligations, or (iii) any payment on or reduction of any such
other guaranty or undertaking, or (iv) any dissolution, termination or increase,
decrease or change in personnel by Borrower or other guarantor, or (v) any
payment made to a Secured Party on the Secured Obligations which such Secured
Party repays Borrower or another guarantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of Guarantors waives, to the fullest extent permitted by
Applicable Law, any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

(D)                               Independent Obligation.  The obligations of
each Guarantor hereunder are independent of the obligations of any other
guarantor or Borrower, and a separate action or

 

106

--------------------------------------------------------------------------------



 

actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other guarantor or Borrower and whether or not any
other Guarantor or Borrower is joined in any such action or actions.

 

(E)                                Authorization.  Each of Guarantors authorizes
each Secured Party without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (i) change the terms of the Secured
Obligations or any part thereof, with the consent of Borrower, (ii) take and
hold security from any other guarantor or any other party for the payment of
this guaranty or the Secured Obligations and exchange, enforce, waive and
release any such security, and apply such security and direct the order or
manner of sale thereof as Administrative Agent and Lenders in their discretion
may determine and (iii) release or substitute any one or more endorsers,
guarantors, Borrower or other obligors.

 

(F)                                 Reliance.  It is not necessary for
Administrative Agent or the Lenders to inquire into the capacity or powers of
Borrower or any Guarantor or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

(G)                               Waiver.

 

(i)                                     Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require any Secured Party to (1) proceed against Borrower, any other guarantor
or any other party, (2) proceed against or exhaust any security held from
Borrower, any other guarantor or any other party, or (3) pursue any other remedy
in such Secured Party’s power whatsoever.  Each of the Guarantors waives any
defense based on or arising out of any defense, other than payment in full of
the Secured Obligations, based on or arising out of the disability of Borrower,
any other guarantor or any other party, or the unenforceability of the
indebtedness or any part thereof from any cause, or the cessation from any cause
of the liability of Borrower other than payment in full of the indebtedness. 
Any Secured Party may, at its election, foreclose on any security held by it by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
and conducted in accordance with Applicable Law), or exercise any other right or
remedy any Secured Party may have against Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the indebtedness has been paid.  Each
of the Guarantors waives any defense arising out of any such election by any
Secured Party, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against Borrower or any other party or any security.

 

(ii)                                  Each of the Guarantors waives, to the
fullest extent permitted by Applicable Law, all presentments, demands for
performance, protests and notices, including, notices of nonperformance, notice
of protest, notices of dishonor, notices of acceptance of this guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness.  Each of the Guarantors assumes all responsibility for being and

 

107

--------------------------------------------------------------------------------



 

keeping itself informed of Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that none of the Secured Parties shall have any
duty to advise such Guarantor of information known to it regarding such
circumstances or risks.

 

(iii)                               Until the Secured Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payment for which
no claim has been asserted) have been indefeasibly and irrevocably paid in full
in cash, each of the Guarantors hereby waives any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against Borrower,
any other Guarantor, any other guarantor of the Secured Obligations
(collectively, the “Other Parties”), or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder
or the performance by such Other Party of its obligations under its guaranty, in
each case, whether such claim, right or remedy arises under this Guaranty, in
equity, under contract, by statute, under common law or otherwise and including
(i) any right of subrogation, reimbursement or indemnification that such
Guarantor now has or may hereafter have against Borrower with respect to the
Secured Obligations, (ii) any right to enforce, or to participate in, any claim,
right or remedy that any Secured Party now has or may hereafter have against
Borrower, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Secured Party.  In addition,
until the Secured Obligations (other than contingent indemnity, expense
reimbursement and tax gross-up payment for which no claim has been asserted)
shall have been indefeasibly and irrevocably paid in full in cash and no
commitments of Administrative Agent or any Lender which would give rise to any
Obligations are outstanding each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other Guaranty or any Other
Party, including any such right of contribution as contemplated by this
Subsection 9.20.  Each Guarantor further agrees that, to the extent the waiver
or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other Guarantor or Other
Party, shall be junior and subordinate to any rights any Secured Party may have
against Borrower, to all right, title and interest any Secured Party may have in
any such collateral or security, and to any right any Secured Party may have
against such other Guarantor or Other Party.  If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Secured Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payment for which
no claim has been asserted) shall not have been indefeasibly and irrevocably
paid in full in cash and no commitments of Administrative Agent or any Lender
which would give rise to any Obligations are outstanding, such amount shall be
held in trust for Administrative Agent on behalf of Secured Parties and shall
forthwith be paid over to Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with the terms hereof.

 

108

--------------------------------------------------------------------------------



 

(H)                              Limitation on Enforcement.  Administrative
Agent and the other Secured Parties agree that the guaranties provided in this
Subsection 9.20 may be enforced only by the action of Administrative Agent
acting upon the instructions of the Requisite Lenders and that no Secured Party
shall have any right individually to seek to enforce or to enforce any such
guaranty, it being understood and agreed that such rights and remedies may be
exercised by Administrative Agent for the benefit of the Secured Parties under
the terms of this Agreement.

 

(I)                                   Confirmation of Payment.  Administrative
Agent and the Lenders will, upon request after payment of the indebtedness and
obligations which are the subject of the guaranties provided in this Subsection
9.20 and termination of the  Loan Commitments, confirm to Borrower, any
Guarantor or any other Person that the such Secured Obligations have been paid
and the commitments relating thereto terminated, subject to the provisions of
Subsection 9.20(B).

 

(J)                                   Subordination of Intercompany Debt.  Any
Indebtedness of Borrower or any Guarantor now or hereafter held by any Guarantor
(a “Subordinated Intercompany Lender”) is hereby subordinated in right of
payment to the Secured Obligations, and any such Indebtedness collected or
received by a Subordinated Intercompany Lender following the occurrence of any
Event of Default shall be held in trust for Administrative Agent on behalf of
Secured Parties and shall forthwith be paid over to Administrative Agent for the
benefit of Secured Parties to be credited and applied against the Secured
Obligations but without affecting, impairing or limiting in any manner the
liability of the Subordinated Intercompany Lender under any other provision
hereof.

 

9.21                        FCC and PUC Compliance.  Notwithstanding anything to
the contrary in this Agreement and the other Loan Documents, no party hereto or
thereto shall take any action under this Agreement or the other Loan Documents
that would constitute or result in an assignment of any License, or a change of
control of any Loan Party or Subsidiary directly or indirectly holding a
License, to the extent that such assignment or change of control would require
the prior approval by the FCC under the Communications Act and/or any applicable
PUC under the PUC Laws without first obtaining such required approval.

 

9.22                        Effectiveness of Amendment and Restatement; No
Novation.  The amendment and restatement of the Existing Credit Agreement
pursuant to this Agreement shall be effective as of the Fourth Amendment and
Restatement Date (subject to satisfaction of all of the conditions set forth in
Subsection 7.1).  All obligations and rights of the Loan Parties, Administrative
Agent, Issuing Lender, Swingline Lender and Lenders arising out of or relating
to the period commencing on the Fourth Amendment and Restatement Date shall be
governed by the terms and provisions of this Agreement; the obligations of and
rights of the Loan Parties, Administrative Agent and Lenders arising out of or
relating to the period prior to the Fourth Amendment and Restatement Date shall
continue to be governed by the Existing Credit Agreement without giving effect
to the amendment and restatements provided for herein.  This Agreement shall not
constitute a novation or termination of Loan Parties’ obligations under the
Existing Credit Agreement or any document, note or agreement executed or
delivered in connection therewith, but shall constitute an amendment and
restatement of the obligations and covenants of the Loan Parties under such
documents, notes and agreements, and the Loan Parties hereby reaffirm all such
obligations and covenants, as amended and restated hereby.

 

109

--------------------------------------------------------------------------------



 

9.23                        Waiver of Notice.  Requisite Lenders under the
Existing Credit Agreement hereby waive any notice required by the Existing
Credit Agreement of voluntary prepayment of Base Rate Loans and LIBOR Loans (as
such terms are defined in the Existing Credit Agreement) under the Existing
Credit Agreement.

 

9.24                        Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each other Loan Party as may be needed by
such Loan Party from time to time to honor all of its obligations under this
Agreement and the other Loan Documents to which it is a party with respect to
Swap Obligations permitted under this Agreement that would, in the absence of
the agreement in this Subsection 9.24, otherwise constitute Excluded Swap
Obligations (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantors’
obligations and undertakings under this Section voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations, undertakings and guaranty of the Qualified
ECP Guarantors under this Subsection 9.24 shall remain in full force and effect
until indefeasible payment in full in cash of the Obligations and termination of
all the Loan Commitments (other than contingent indemnity, expense reimbursement
and tax gross-up payments for which no claim has been asserted).  The Borrower
and the Qualified ECP Guarantors intend this Subsection 9.24 to constitute, and
this Subsection 9.24 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Loan Party for all purposes of the Commodity Exchange Act.

 

9.25                        Acknowledgment and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(A)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(B)                               the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

110

--------------------------------------------------------------------------------



 

SECTION 10
DEFINITIONS

 

10.1                        Certain Defined Terms.  The terms defined below are
used in this Agreement as so defined.  Terms defined in the preamble and
recitals to this Agreement are used in this Agreement as so defined.

 

“Accounting Change” has the meaning set forth in Section 4.3.

 

“Acquired Companies” means the 6 Delaware limited liability companies whose
ownership interests were acquired by AWCC pursuant to the Verizon Acquisition.

 

“Acquisition” means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Additional Commitment Revolver Lender” has the meaning set forth in Subsection
1.18(D).

 

“Additional Incremental Term Lender” has the meaning set forth in Subsection
1.19(D).

 

“Adjustment Date” means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
quarterly financial statements delivered by Borrower pursuant to Subsection
4.2(C) and, in the case a decrease in an applicable margin is warranted pursuant
to Subsection 1.2(B), a notice from Borrower to decrease such margin (which
notice shall be deemed given if noted on the applicable Compliance Certificate).

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” means, collectively, Administrative Agent, any of its
Affiliates, and any of its or its Affiliates’ partners, officers, directors,
employees, attorneys, agents, advisors or representatives.

 

111

--------------------------------------------------------------------------------



 

“Agreement” means this Fourth Amended and Restated Credit Agreement (including
all schedules and exhibits hereto), as amended, modified, supplemented, extended
and restated from time to time as permitted herein.

 

“Amendment Effective Date” means April 10, 2019.

 

“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any Applicable Laws of any Governmental Authority
concerning or relating to financing terrorism, “know your customer” or money
laundering, including Executive Order No. 13224, the Patriot Act, the Applicable
Laws comprising or implementing the Bank Secrecy Act and the Applicable Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control..

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Approved Fund” means any Fund that is administered or managed by (A) a Lender,
(B) an Affiliate of a Lender or (C) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” has the meaning set forth in Section 3.7.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Subsection 8.1), and accepted by Administrative Agent, in
substantially the form of Exhibit 10.1(A) or any other form approved by
Administrative Agent.

 

“Auto-Extension Letter of Credit” has the meaning set forth in Subsection
1.1(E)(v).

 

“Available Revolver Loan Commitment” means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement minus the
Revolving Credit Obligations.

 

“Avoidance Provisions” has the meaning set forth in Subsection 9.20(A).

 

“AWCC” means Allied Wireless Communications Corporation, a Delaware corporation.

 

“AWCC Equity Incentive Plan” means, collectively, that certain Allied Wireless
Communications Corporation 2011 Equity Incentive Plan delivered to
Administrative Agent by Borrower on January 10, 2011, form of Allied Wireless
Communications Corporation Stock Option Agreement Under the 2011 Equity
Incentive Plan delivered to Administrative Agent by Borrower on January 12,
2011, form of Allied Wireless Communications Corporation Stock

 

112

--------------------------------------------------------------------------------



 

2011 Equity Incentive Plan Restricted Stock Grant Agreement delivered to
Administrative Agent by Borrower on January 10, 2011, and form of Allied
Wireless Communications Corporation Shareholder Agreement delivered to
Administrative Agent by Borrower on January 10, 2011.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time.

 

“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate established by CoBankthe Administrative Agent on the first Business Day
of each week as the highest of (A) 1.00% plus the higher of (i) one-week
LIBORthe LIBOR Rate for an Interest Period of one (1) month on such day and
(ii) one-month LIBORthe LIBOR Rate for an Interest Period of one (1) week on
such day; (B) the Federal Funds Effective Rate plus one half of one percent
(0.50%) per annum and (C) the Prime Rate.  For the purpose of this definition of
“Base Rate,” “LIBOR” shall mean the one week and/or one month rate (rounded
upward to the nearest thousandth), reprinted by Bloomberg Information Services
(or on any successor or substitute service providing rate quotations or
comparable to those currently provided by such service, as determined by
Administrative Agent from time to time, for the purpose of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 AM, London time, on the first Business Day of the week
applicable to Borrower’s election of the Base Rate.; provided that, in no event
shall the Base Rate be less than 0.00%; provided further, that, if the
circumstances in clauses (i), (ii) or (iii) of Subsection 1.10(C) apply, until
such time as a LIBOR Replacement Rate is determined in accordance with
Subsection 1.10(C), the Base Rate shall be calculated as though one-month LIBOR
is zero .  Any change in the Base Rate due to a change in the calculation
thereof shall be effective at the opening of business on the first Business Day
of each week or, if determined more frequently, at the opening of business on
the first Business Day immediately following the date of such determination and
without necessity of notice being provided to the Borrower or any other Person.

 

“Base Rate Loans” means Loans (or portions thereof as permitted hereunder)
accruing interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“BDC” means Bermuda Digital Communications Ltd., a Bermuda entity.

 

“BDC Holdings” means ATN Bermuda Holdings, Ltd., a Bermuda entity.

 

113

--------------------------------------------------------------------------------



 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Breakage Fee” has the meaning set forth in Subsection 1.4(C).

 

“Budgets” has the meaning set forth in Subsection 4.2(F).

 

“Business Day” means (A) for all purposes other than as covered by clause
(B) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of Colorado or Massachusetts or is a day on
which banking institutions located in such jurisdictions are closed or which the
Federal Reserve Banks are closed, and (B) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans, any day
that is a Business Day described in clause (A) above and that is also a day for
trading by and between banks in U.S. dollar deposits in the applicable interbank
LIBOR market.

 

“CAF II” means the Connect America Fund Phase II Auction (Auction 903), as
administered by the FCC for the purposes of using competitive bidding to support
deployment of networks providing both voice and broadband services.

 

“CAF II Letter(s) of Credit” has the meaning set forth in Subsection
1.1(E)(i)(B).

 

“CAF II Letter of Credit Sublimit” means $30,000,000, as such amount may be
adjusted in accordance with this Agreement.

 

“CAF II Letter of Credit Usage” means, as to each CAF II Letter of Credit issued
for the account of NTUA Wireless LLC, all reimbursement obligations of Borrower
to the issuer of the CAF II Letter of Credit consisting of (A) the amount
available to be drawn or which may become available to be drawn; and (B) all
amounts which have been paid and made available by the Issuing Lender to the
extent not reimbursed by Borrower, whether by the making of a Revolver Loan or
otherwise. In the case of any CAF II Letter of Credit that is issued in a
currency other than United States Dollars, the corresponding Letter of Credit
Usage shall be determined in United States Dollars based on the currency
exchange rate from time to time applicable to the issuer of such CAF II Letter
of Credit. For the avoidance of doubt, the CAF II Letter of Credit Usage may be
reduced by the providing of cash collateral in a manner set forth in Subsection
1.16 but only to the extent that such reduction does not permit the Revolving
Credit Obligations to exceed the Revolver Loan Commitment at any time; provided
that, the CAF II Letter of Credit Usage shall not be reduced by any Cash
Collateral provided pursuant to Subsections 1.14 or 1.17.

 

114

--------------------------------------------------------------------------------



 

“CAH Holdco” means ATNI VI Holdings, LLC, a Delaware limited liability company.

 

“CAH Holdco Subsidiaries” means the direct and indirect Subsidiaries of CAH
Holdco.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to Administrative Agent, for the benefit of one or more
of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Liabilities or obligations of Lenders to fund participations in respect of
Letter of Credit Liabilities, cash or deposit account balances or, if
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to Administrative Agent and each applicable
Issuing Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means: (A) cash; (B) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
if not so backed, then having a rating of at least A+ from Standard & Poor’s
Rating Service and at least A1 from Moody’s Investors Service, Inc., in each
case maturing within two years from the date of acquisition thereof; (C) with
the written consent of the Requisite Lenders which is hereby given, until such
time as such consent is revoked, commercial paper maturing no more than 270 days
from the date issued and, at the time of acquisition, having a rating of at
least A-1 from Standard & Poor’s Rating Service or at least P-1 from Moody’s
Investors Service, Inc.; (D) certificates of deposit or bankers’ acceptances
maturing within one year from the date of issuance thereof issued by, or
overnight reverse repurchase agreements from, any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia having combined capital and surplus of not less than
$500,000,000; (E) time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks having membership in the Federal Deposit
Insurance Corporation in amounts at any one such institution not exceeding the
lesser of $250,000 or the maximum amount of insurance applicable to the
aggregate amount of the Loan Party’s deposits at such institution; and
(F) Investments in CoBank or other Investments satisfactory to Administrative
Agent.

 

“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including ACH funds transfer services) and other cash management
services that is between a Loan Party and a Lender or an Affiliate of a Lender. 
On the Fourth Amendment and RestatementEffective Date, the CoBank Cash
Management Agreement is a Cash Management Agreement.

 

115

--------------------------------------------------------------------------------



 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

 

“Change of Control” means: (A) a report on Schedule 13D shall be filed with the
SEC pursuant to Section 13(d) of the Act disclosing that any person other than
Borrower or any employee benefit plan sponsored by Borrower, is the beneficial
owner (as the term is defined in Rule 13d-3 under the Act) directly or
indirectly, of 30% or more of the total voting power represented by Borrower’s
then outstanding voting securities (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire voting securities); or
(B) any person, other than Borrower or any employee benefit plan sponsored by
Borrower, shall purchase shares pursuant to a tender offer or exchange offer to
acquire any voting securities of Borrower (or securities convertible into such
voting securities) for cash, securities or any other consideration, provided
that, after consummation of the offer, the person in question is the beneficial
owner directly or indirectly, of 30% or more of the total voting power
represented by Borrower’s then outstanding voting securities (all as calculated
under clause (A)); or (C) the occurrence of (i) any consolidation or merger of
Borrower in which Borrower is not the continuing or surviving corporation (other
than a merger of Borrower in which holders of more than 51% of the outstanding
common shares of Borrower immediately prior to the merger have the same
proportionate ownership of common shares of the surviving corporation
immediately after the merger as immediately before or a merger effected pursuant
to Section 251(g) of the Delaware General Corporation Law), or pursuant to which
common shares of Borrower will be converted into cash, securities or other
property, or (ii) any sale, lease exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
Borrower; or (D) there shall have been a change in the composition of the Board
of Directors of Borrower at any time during any consecutive 24 month period such
that “continuing directors” or individuals whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group cease for any reason to constitute at least a majority of the Board (for
purposes of this clause, “continuing directors” means those members of the Board
who either were directors at the beginning of such consecutive 24 month period
or were elected by or on the nomination or recommendation of at least a majority
of the then-existing “continuing directors”).  Notwithstanding the foregoing, no
“Change of Control” shall have occurred or be deemed to be continuing during
such time as Cornelius B. Prior, Jr., his spouse or his lineal descendents,
directly or in trust for their benefit, shall have voting control of (1) 50% or
more of the outstanding shares entitled to vote, or (2) 35% or more of the
outstanding shares entitled to vote at a time when no other shareholders

 

116

--------------------------------------------------------------------------------



 

described in clause (A) or (B) above owns in the aggregate 35% or more of the
outstanding shares entitled to vote.

 

“Choice” means Choice Communications, LLC, a United States Virgin Islands
limited liability company.

 

“Choice Non-Voting Equity” means a non-voting, non-participating equity interest
in Choice to be issued to an indirect, wholly-owned Subsidiary of the government
of the United States Virgin Islands for the purposes of permitting Choice to
participate in the RTPark Program, which will have a liquidation value of $1,000
and which can be redeemed at any time with a purchase price of $1,000.

 

“Closing Date” means September 10, 2008.

 

“CoBank Cash Management Agreement” means the Electronic Commerce Master Service
Agreement, between CoBank and Borrower, including all exhibits, schedules and
annexes thereto and including all related forms delivered by Borrower to CoBank
related thereto, including the CoBank Cash Manager Initial Rules Sets and
similar documents; provided that, Borrower has elected pursuant to its rule set
instructions or similar document to have its accounts that are subject to the
CoBank Cash Management Agreement settle against the Swingline Loan and such
election has not been modified.

 

“CoBank Equities” has the meaning set forth in Section 2.7(A).

 

“Collateral” means, collectively: (A) all “Collateral” as defined in the
Security Documents; and (B) any property or interest provided in addition to or
in substitution for any of the foregoing.

 

“Commitment Fee Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“Commitments” means collectively, the Incremental Term Loan Commitment, the
Revolver Loan Commitment, the Swingline Loan Commitment, and the Letter of
Credit Commitment, or each of them individually, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” means collectively all information, documents and other
materials that any Loan Party or any Subsidiary of any Loan Party is obligated
to furnish to Administrative Agent pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), or (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor.

 

117

--------------------------------------------------------------------------------



 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Communications System” means a system or business providing voice, data or
video transport, connection or monitoring services, through any means or medium,
and the provision of marketing, management, technical and financial (including
call rating) or other services to companies providing such transport, connection
or monitoring services or constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
the business described above.

 

“Compliance Certificate” has the meaning set forth in Subsection 4.2(C).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability of that Person: (A) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; or (C) under any
foreign exchange contract, currency swap agreement, interest rate swap agreement
or other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (ii) the obligation to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, and (iii) any liability of such Person (including
pursuant to a right of contribution) for the obligations of another through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another.  The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed.

 

“Contributing Qualifying Subsidiary” means any (A) Domestic Restricted
Subsidiary, (B) any Restricted Subsidiary that is organized and existing under
the laws of Bermuda and (C) any other Restricted Subsidiary that is organized
and existing under the laws of other jurisdictions designated by Borrower as a
“Contributing Qualifying Subsidiary” and otherwise consented to by the
Administrative Agent in its sole discretion.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

118

--------------------------------------------------------------------------------



 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
Administrative Agent and each applicable Issuing Lender.

 

“Cure Loans” has the meaning set forth in Subsection 8.4(A).

 

“Cure Right” has the meaning set forth in Section 6.9.

 

“Debtor Relief Law” means, collectively, the Bankruptcy Code and all Other
Debtor Relief Laws.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Defaulting Lender” means, subject to Subsection 1.17(B), any Lender that
(A) has failed to (i) fund all or any portion of its Revolver Loans within two
Business Days of the date such Revolver Loans were required to be funded
hereunder unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, any
Issuing Lender, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (B) has notified Borrower, Administrative Agent or any Issuing Lender
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Revolver Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (C) has
failed, within three Business Days after written request by Administrative Agent
or Borrower, to confirm in writing to Administrative Agent and Borrower that it
will comply with its prospective funding obligations hereunder (provided that,
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(C) upon receipt of such written confirmation by Administrative Agent and
Borrower), (D) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of

 

119

--------------------------------------------------------------------------------



 

judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (E) that has (or its Parent Company or a
financial institution affiliate thereof has) notified Administrative Agent, or
has stated publicly, that it will not comply with its funding obligations under
any other loan agreement or credit agreement or other similar/other financing
agreement.  Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (A) through (E) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Subsection 1.17(B)) upon delivery of
notice of such determination to Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interest into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(A) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations under the Loan Documents that are accrued and payable
and the termination of the Revolver Loan Commitments), (B) is redeemable at the
option of the holder thereof, in whole or in part, (C) provides for the
scheduled payments of dividends or distributions in cash, or (D) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is 180 days after the Revolver Expiration Date.

 

“Division” shall mean, in reference to any Person which is an entity, the
division of such Person into two (2) or more separate Persons with the dividing
Person either continuing or terminating its existence as part of the division
including as contemplated under Section 18-217 of the Delaware Limited Liability
Company Act for limited liability companies formed under Delaware Law or any
analogous action taken pursuant to any Applicable Law with respect to any
corporation, limited liability company, partnership or other entity.  The word
“Divide”, when capitalized shall have correlative meaning.

 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state, commonwealth or territory thereof or
under the laws of the District of Columbia.

 

“EBITDA” means (A) the result of (i) the sum without duplication of (1) net
income or deficit, as the case may be, excluding gains or losses on the sale of
assets and extraordinary (non-recurringnonrecurring, one-time) gains and losses,
(2) total interest expense (including non-cash interest), (3) depreciation and
amortization expense, (4) income taxes, (5) certain one time items and/or
adjustments associated with any acquisition to be agreed upon by Administrative
Agent in its reasonable discretion, (6) losses from the disposal or impairment
of property and equipment and other long-term assets, including, goodwill,
intangibles and spectrum, (7) cash dividends from unconsolidated subsidiaries
and joint ventures, (8) any other non-cash expenses, charges,

 

120

--------------------------------------------------------------------------------



 

losses, or infrequent, unusual or extraordinary items reducing net income for
such period to the extent such non-cash items do not represent a cash item in
any future period, and (9) any transaction costs and similar amounts that would
be required to be expensed as a result of the application of FAS
No. 141(R) (whether or not applicable thereto), minus (ii) to the extent
included in calculating net income or deficit, the sum of (1) interest income,
(2) non-cash dividends and patronage income, (3) equity in earnings from
unconsolidated subsidiaries and joint ventures, and (4) any aggregate net gains
arising from the sale, exchange, or other disposition of fixed assets,
investments, securities, intangibles, and spectrum, and (B) will be measured for
the then most recently completed four (4) fiscal quarters, adjusted to give
effect to any acquisition, sale or other disposition, directly or through a
subsidiary, of any business (or any portion thereof) during the period of
calculation as if such acquisition, sale or other disposition occurred on the
first day of such period of calculation.  For the purposes of calculating EBITDA
for any period in connection with any determination of the Total Net Leverage
Ratio or any other financial ratio, if at any time during such period Borrower
or any Subsidiary shall have made any Material Acquisition or Material
Disposition, the EBITDA for such period shall be calculated on a Pro formaForma
Basis to give effect to such Material Acquisition or Material Disposition.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
United Kingdom, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Subsection 8.1(B)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Subsection 8.1(B)(iii)).

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other hydrocarbons),
pollutants or contaminants, to exposure to toxic, hazardous or other controlled,
prohibited, or regulated substances, including, any such provisions under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as

 

121

--------------------------------------------------------------------------------



 

amended (42 U.S.C. § 9601 et seq.), and the Resource Conservation and Recovery
Act of 1976, as amended (42 U.S.C. § 6901 et seq.).

 

“Equity” means the result of consolidated total assets minus consolidated total
liabilities.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party within the meaning of Sections 414(b) or (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of provisions relating to Section 412 of
the IRC).

 

“ERISA Event” means, with respect to any Loan Party, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (A) a Reportable Event;
(B) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (C) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (D) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (E) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (F) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (G) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (H) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (I) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (J) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (K) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Excluded Accounts” means deposit or securities accounts which (i) constitute
payroll or zero balance accounts, (ii) are used for the deposit of employee
withholding taxes or other employee taxes or benefits, (iii) trust accounts, or
(iv) maintain an average daily or interdaily balance or value over a sixty day
period of less than $3,000,000 for any individual deposit or securities account
and less than $25,000,000 for all such deposit and securities accounts; provided
however, Excluded Accounts shall not include any deposit or securities account
for so

 

122

--------------------------------------------------------------------------------



 

long as such account is subject to account control agreement in form and
substance satisfactory to Administrative Agent.

 

“Excluded Subsidiary” means (A) any Restricted Subsidiary whose aggregate
capital contributions (calculated using fair market value as of the date of such
capital contribution) from one or more of the Loan Parties in the aggregate does
not exceed $10,000,000 individually or $25,000,000 in the aggregate with all
other Restricted Subsidiaries excluded pursuant to this clause (A), (B) any
other Restricted Subsidiary with respect to which Administrative Agent, in its
sole discretion, in consultation with Borrower, determines the burden or cost or
other tax consequences (including any material adverse tax consequences) of
becoming a Guarantor shall be excessive in view of the benefits obtained by the
Lenders therefrom, (C) any Foreign Restricted Subsidiary that is not a Material
Foreign  Restricted Subsidiary, (D) any Foreign Restricted Subsidiary Holding
Company, (E) any Domestic Restricted Subsidiary that is a Subsidiary of a
Foreign Restricted Subsidiary, (F) any Stimulus Recipient Subsidiary that is a
Restricted Subsidiary, and (G) CAH Holdco and the CAH Holdco Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, if, and to the extent that, all or a portion of the guaranty
of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Subsection 9.24 and
any other “keepwell, support or other agreements” for the benefit of such
guarantor) at the time the guaranty of, or the grant of such security interest
by, such Loan Party becomes effective with respect to such related Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or grant of
security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (A) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (B) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Loan Commitment (other than pursuant to an assignment
request by Borrower under Subsection 1.12) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Subsection
1.13, amounts with respect to such Taxes were payable either to such
Lender’sLender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (C)

 

123

--------------------------------------------------------------------------------



 

Taxes attributable to such Recipient’s failure to comply with Subsection
1.13(G), and (D) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 3.16.

 

“Existing Credit Agreement Letters of Credit” means those certain letters of
credit issued or outstanding under the terms of the Existing Credit Agreement
immediately before the execution and delivery of this Agreement as more fully
set forth on Schedule 1.1(E).

 

“Existing Revolver Expiration Date” has the meaning set forth in Subsection
1.18(A).

 

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of Administrative Agent and Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the applicable extending
Lenders, and Administrative Agent and implementing an extension in accordance
with Subsection 1.18.

 

“Facility” means, collectively, the Revolver Facility and any Incremental Term
Loan Facility.

 

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“FATCA” means Subsections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof., and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with implementation of the foregoing.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such date, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

 

“Foreign Lender” means (A) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (B) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” under Section 956 of the IRC.

 

124

--------------------------------------------------------------------------------



 

“Foreign Subsidiary Holding Company” means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries, none of which is a Material
Foreign Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (A) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Liabilities with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Liabilities as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(B) with respect to the Swingline Lender, such Defaulting Lender’s Pro Rata
Share of outstanding Swingline Loans made by the Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funding Date” has the meaning set forth in Section 7.2.

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69 as amended, entitled “The Meaning of ‘Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’” issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means the government of the United States of America or
any other nation (including Guyana and Bermuda), or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any corporation or other
entity exercising such functions owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing, including the FCC or any PUC.

 

“GTT” means Guyana Telephone and Telegraph Company Limited, a Guyana entity.

 

“Hedge Agreements” means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by any Loan Party or any
of their Restricted Subsidiaries in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting any Loan Party or
any of their Restricted Subsidiaries against fluctuations in interest rate or
currency exchange rates.

 

125

--------------------------------------------------------------------------------



 

“HSBC” means HSBC Bank Bermuda Limited or any affiliate or assignee thereof.

 

“HSBC Indebtedness” means (i) the Indebtedness incurred by One Communications
and/or any of the One Communications Subsidiaries from time to time (x) pursuant
to the HSBC Loan Documents, as amended, modified, supplemented, extended or
restated from time to time, in an aggregate principal amount (excluding, for the
avoidance of doubt, obligations with respect to interest rate protection and
similar agreements) at any one time outstanding not to exceed $50,000,000 and
(y) in connection with any overdraft or similar facilities in favor of HSBC and
any interest rate protection and similar agreements entered into in connection
therewith, as amended, modified, supplemented, extended or restated from time to
time, in an aggregate principal amount (excluding, for the avoidance of doubt,
obligations with respect to interest rate protection and similar agreements) at
any one time outstanding not to exceed $10,000,000, and (ii) any modification,
replacement, refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that (x) the aggregate principal
amount of any such Indebtedness does not exceed the aggregate principal amount
of such Indebtedness which could be incurred pursuant to subclause (i) above
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension, except by an amount (which amount shall in no event exceed
$3,000,000) equal to the unpaid accrued interest and premium thereon as of the
date of such modification, replacement, refinancing, refunding, renewal or
extension plus reasonable legal fees and expenses and upfront, structuring,
arrangement or similar fees or original issue discount paid or incurred as of
the date of such modification, replacement, refinancing, refunding, renewal or
extension in connection with such modification, replacement, refinancing,
refunding, renewal or extension and (y) the direct and contingent obligors with
respect to such Indebtedness include only One Communications and/or any One
Communications Subsidiaries.

 

“HSBC Loan Agreement” means the Amended and Restated Facility Agreement, as
amended, modified, supplemented, extended or restated from time to time, among
One Communications, certain One Communications Subsidiaries from time to time
and HSBC, dated as of April 14, 2017.

 

“Incremental Term Lender” means each Lender having an Incremental Term Loan
Commitment with respect to any Tranche of the Incremental Term Loan Facility or
who has funded or purchased all or a portion of any Incremental Term Loan with
respect to any Tranche of the Incremental Term Loan Facility in accordance with
the terms hereof.

 

“Incremental Term Loan” has the meaning specified in Subsection 1.19(A); and
“Incremental Term Loans” means collectively all of the Incremental Term Loans.

 

“Incremental Term Loan Commitment” means, as to any Lender at any time, the
amount initially set forth opposite its name in any Incremental Term Loan
Funding Agreement with respect to any Tranche of the Incremental Term Loan
Facility, as such commitment is thereafter assigned or modified and “Incremental
Term Loan Commitments” means the aggregate Incremental Term Loan Commitments of
all of the Lenders with respect to all Tranches of the Incremental Term Loan
Facility.

 

126

--------------------------------------------------------------------------------



 

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Subsection 1.19.

 

“Incremental Term Loan Funding Agreement” has the meaning assigned to such term
in Subsection 1.19(E).

 

“Incremental Term Loan Notes” means the promissory notes of Borrower
substantially in the form of Exhibit 10.1(D) hereto evidencing any Tranche of
Incremental Term Loans.

 

“Indebtedness” as applied to any Person, means without duplication: (A) all
indebtedness for borrowed money; (B) that portion of obligations with respect to
Capital Leases or other capitalized agreements that is properly classified as a
liability on a balance sheet in conformity with GAAP; (C) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (D) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due (unless thereafter contested in good faith);
(E) all obligations created or arising under any conditional sale or other title
retention agreement; (F) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, but only to the extent of the fair value of such property
or asset; (G) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements; (H) the net termination
obligations of such Person under any Hedge Agreement, calculated as of any date
as if such agreement or arrangement were terminated as of such date; (I) the
maximum amount of all standby letters of credit issued or bankers’ acceptance
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); (J) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product; (K) with
respect to the Indebtedness of any partnership or unincorporated joint venture
in which such Person is a general partner or joint venturer, the least of
(i) such Indebtedness, (ii) such Person’s actual liability for such Indebtedness
or (iii) such Person’s investment in such partnership or joint venture;
(L) obligations with respect to principal under Contingent Obligations for the
repayment of money or the deferred purchase price of property, whether or not
then due and payable (calculated as the maximum amount of such principal);
(M) obligations with respect to stated amounts of Letters of Credit; and
(N) obligations under partnership, organizational or other agreements to fund
capital contributions or other equity calls with respect to any Person or
investment, or to redeem, repurchase or otherwise make payments in respect to
capital stock or other securities of such Person.

 

“Indemnified Taxes” means (A) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (B) to the extent not otherwise described in
(A), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.1.

 

“Information” has the meaning set forth in Section 9.13.

 

127

--------------------------------------------------------------------------------



 

“Intellectual Property Rights” has the meaning set forth in Section 5.9.

 

“Interest Period” has the meaning set forth in Section 1.2(C).

 

“Investment” means (A) any direct or indirect purchase or other acquisition by
any Loan Party or any of their respective Subsidiaries of any beneficial
interest in, including stock, partnership interest or other equity securities
of, any other Person; and (B) any direct or indirect loan, advance, transfer,
guarantee, assumption of liability or other obligation or liability, or capital
contribution by any Loan Party or any of their respective Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto
and minus all subsequent repayments of the principal amount thereof or the
return of capital with respect thereto, but without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Islandcom” means Islandcom Telecommunications LTD., an entity formed under the
laws of Turks & Caicos Islands.

 

“ISP” has the meaning set forth in Subsection 1.1(E)(ix).

 

“Issuing Lender” means each Person so designated in the introductory paragraph
of this Agreement, or any other Lender designated from time to time by
Administrative Agent with the approval of Borrower, in such Lender’s capacity as
an issuer of Letters of Credit hereunder; provided that, such Lender has agreed
to be an Issuing Lender.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 2.12 and delivered by an additional Subsidiary of any Loan Party in
accordance with the provisions of Subsection 2.12.

 

“Joint Venture” means a Person in which any Loan Party owns an Equity Interest,
provided that, such Person is not wholly owned, directly or indirectly, by a
Loan Party.

 

“Lenders” means the Persons listed on Schedule 1.1 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption
including any New Revolver Lender becoming a party hereto pursuant to Subsection
1.1(B) or any Additional Incremental Term Lender becoming a party hereto
pursuant to Subsection 1.19, but excluding any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
requires otherwise, the term “Lenders” includes the Swingline Lender.

 

“Less Material Subsidiary” means a Subsidiary of a Loan Party which, when
aggregated with any of its direct or indirect Subsidiaries, has neither EBITDA
nor total assets in an amount greater than two percent (2%) of the EBITDA or
total assets of the Borrower and the

 

128

--------------------------------------------------------------------------------



 

Restricted Subsidiaries determined on a consolidated basis (and excluding any
Unrestricted Subsidiaries).  In no event shall the Subsidiaries designated as
Less Material Subsidiaries account, in the aggregate, for more than five percent
(5%) of either the EBITDA or total assets of the Borrower and the Restricted
Subsidiaries determined on a consolidated basis (and excluding any Unrestricted
Subsidiaries).  For purposes of this definition, EBITDA shall be calculated on a
Pro Forma Basis for the then most recently completed four (4) fiscal quarters.

 

“Letter of Credit Commitment” means the Issuing Lender’s obligation to issue
Letter of Credit pursuant to Subsection 1.1(E).

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the issuer of the Letter of Credit
consisting of (A) the Letter of Credit Usage; and (B) all accrued and unpaid
interest, fees and expenses with respect thereto.

 

“Letter of Credit Sublimit” means,  collectively, the Standard Letter of Credit
Sublimit and the Mobility Fund Letter of Credit Sublimit$75,000,000, as such
amount may be adjusted in accordance with this Agreement.

 

“Letter of Credit Usage” means, collectively, the Standard Letter of Credit
Usage and the Mobility Fund Letter of Credit Usage.

 

“Letter of Credit Usage” means, as to each Letter of Credit, all reimbursement
obligations of Borrower to the issuer of the Letter of Credit consisting of
(A) the amount available to be drawn or which may become available to be drawn;
and (B) all amounts which have been paid and made available by the Issuing
Lender to the extent not reimbursed by Borrower, whether by the making of a
Revolver Loan or otherwise.  In the case of any Letter of Credit that is issued
in a currency other than United States Dollars, the corresponding Letter of
Credit Usage shall be determined in United States Dollars based on the currency
exchange rate from time to time applicable to the issuer of such Letter of
Credit.  For the avoidance of doubt, the Letter of Credit Usage may be reduced
by the providing of cash collateral in a manner set forth in Subsection 1.16 but
only to the extent that such reduction does not permit the Revolving Credit
Obligations to exceed the Revolver Loan Commitment at any time; provided
further, the Letter of Credit Usage shall not be reduced by any Cash Collateral
provided pursuant to Subsections 1.14 of 1.17.

 

“Letter(s) of Credit” has the meaning set forth in Subsection 1.1(E)(i)(B).

 

“LIBOR Loans” means Loans (other than Swingline Loans) (or portions thereof as
permitted hereunder) accruing interest at rates determined by reference to the
LIBOR Rate.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“LIBOR Rate” means, with respect to any Interest Period, a fixed annual rate of
interest (rounded upward to the next whole multiple of 1/100th of one percent)
equal to: (A) the rate of interest reported by Bloomberg Information Services
(or on any successor or substitute service providing rate quotations comparable
to those currently provided by such service, as determined

 

129

--------------------------------------------------------------------------------



 

by Administrative Agent from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; provided that, in
the event the Administrative Agent is not able to determine the LIBOR Rate using
such methodology, the Administrative Agent shall notify the Borrower and the
Administrative Agent and the Borrower will agree upon a substitute basis for
obtaining such quotations, divided by (B) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two Business
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) which are required to be maintained by a member bank of the Federal
Reserve System (including, basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto, as now
and from time to time in effect).; provided that, (x) in the event the
Administrative Agent is not able to determine the LIBOR Rate using such
methodology, the Administrative Agent shall notify the Borrower and the
Administrative Agent and the Borrower will agree upon a substitute basis for
obtaining such quotations, and (y) if the LIBOR Rate is less than 0.00%, then
the LIBOR Rate shall be deemed to be 0.00%.

 

“LIBOR Loans” means Loans (other than Swingline Loans) (or portions thereof as
permitted hereunder) accruing interest at rates determined by reference to the
LIBOR Rate.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Replacement Date” has the meaning set forth in Subsection 1.21.10(BC).

 

“LIBOR Scheduled Unavailability Date” has the meaning set forth in Subsection
1.10(C).

 

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications or other
telecommunications or similar license, authorization, registration, certificate,
waiver, certificate of compliance, franchise, approval, material filing,
exemption, order, or permit, whether for the acquisition, construction or
operation of any Communications System, or to otherwise provide the services
related to any Communications System, granted or issued by the FCC or any
applicable PUC or other Governmental Authority (including in Guyana and
Bermuda).

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof and any other right of recourse against a Person’s assets), and any
agreement to give any lien, mortgage, pledge, security interest, charge or
encumbrance.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, any guaranty and all other instruments, documents and agreements
executed and delivered concurrently herewith or at any time hereafter to or for
the benefit of Administrative

 

130

--------------------------------------------------------------------------------



 

Agent or the Lenders in connection with the Loans and other transactions
contemplated by this Agreement, all as amended, modified, supplemented, extended
or restated from time to time.

 

“Loans” means collectively all RevolvingRevolver Loans, Swing LineSwingline
Loans, and Incremental Term Loans or any RevolvingRevolver Loan, Swing
LineSwingline Loan, or Incremental Term Loan, and “Loan” means the reference to
any of the foregoing.

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Borrower and its Subsidiaries in excess of $5,000,000.

 

“Material Adverse Effect” means (A) a material adverse effect upon the business,
results of operations, or financial condition of the Loan Parties or their
respective Restricted Subsidiaries, taken as a whole, or (B) the impairment of
any Liens in favor of Administrative Agent, of the ability of the Loan Parties,
taken as a whole, to perform their obligations under the Loan Documents or of
Administrative Agent or any Lender to enforce any material provision of any Loan
Document or collect any of the Obligations.  In determining whether any
individual event would reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events would reasonably be expected to have a
Material Adverse Effect.

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Borrower and its Subsidiaries in excess of $5,000,000.

 

“Material Contracts” means any contract or agreement, written or oral, of any
Loan Party or any of its respective Subsidiaries the failure to comply with
which would reasonably be expected to have a Material Adverse Effect.

 

“Material Disposition” means any disposition of property or series of related
dispositions of property that yields gross proceeds to Borrower and its
Subsidiaries in excess of $5,000,000.

 

“Material Foreign Subsidiary” means a direct Foreign Subsidiary of a Loan Party
which, when aggregated with any of its direct or indirect Subsidiaries,
contributes more than fiveten percent (510%) of Borrower’s EBITDA for any
consecutive two-quarterfour-quarter period.

 

“Material License” means any License (i) material wireless Licenses or material
spectrum leases issued by the FCC that authorize the use of radio spectrum,
which is subject to competitive bidding under the Communications Act on an
exclusive-use basis over a defined geographic area for the provision of
commercial mobile radio services and specifically includes

 

131

--------------------------------------------------------------------------------



 

Licenses and spectrum leases to provide cellular, broadband Personal
Communications Service, 700 MHz, and Broadband Radio Service services or
(ii) any License if the loss or absence of such License would reasonably be
expected to (x) adversely affect the ability of any Loan Party or Restricted
Subsidiary of a Loan Party to provide the authorized services in a material
defined geographic area covered by such License in a material manner,
(y) adversely affect the ability of any Loan Party or Restricted Subsidiary of a
Loan Party to operate a material line of business to which such License relates
in a material manner; or (z) impair any Lien in favor of Administrative Agent on
all or any material portion of the Collateral, the ability of any of the Loan
Parties to perform their obligations under the Loan Documents in a material
manner or of Administrative Agent or any Lender to enforce any material
provision of any Loan Document or collect any of the Obligations.

 

“Maturity Date” means the (A) with respect to the Revolver Facility, the
Revolver Expiration Date, and (B) with respect to any Incremental Term Loan
Facility, the earlier of (i) the date of acceleration of the Obligations in
accordance with Subsection 6.3 and (ii) the date set forth in the corresponding
Incremental Term Loan Funding Agreement, as such date may be extended in
accordance with the terms of the corresponding Incremental Term Loan Funding
Agreement.

 

“Maximum Aggregate Incremental Increase Amount” means an aggregate principal
amount of the sum of (A) all increases to the Revolver Loan Commitments made
pursuant to Subsection 1.1(B) plus (B) all Tranches of Incremental Term Loans
made pursuant to Subsection 1.19, not to exceed the sum of (i) $200,000,000 and
(ii) the aggregate amount of reductions in the Revolver Loan Commitments made
pursuant to Subsection 1.6(B)(i); provided, that the sum of (y) the aggregate
amount of Revolver Loan Commitments from time to time and (z) the aggregate
principal amount of all Incremental Term Loans made pursuant to Subsection 1.19,
shall not at any time exceed $425,000,000.

 

“Maximum Aggregate Revolver Increase Amount” means an aggregate principal amount
of all increases to the Revolver Loan Commitments made pursuant to Subsection
1.1(C) not to exceed the sum of (A) $200,000,000 and (B) the aggregate amount of
reductions in the Revolver Loan Commitments made pursuant to Subsection
1.6(C)(i); provided that, the aggregate principal amount for all Revolver Loan
Commitments shall not at any time exceed $425,000,000.

 

“Maximum Guarantor Liability” has the meaning set forth in Subsection 9.20(A).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time, (ii) an amount equal to 103% of the
Fronting Exposure of the Swingline Lender with respect to the Swingline Loans
issued and outstanding at such time, and (iii) otherwise, an amount determined
by Administrative Agent, the Swingline Lender and the Issuing Lenders in their
sole discretion.

 

“Mobility Fund” means, collectively, funds received by a Loan Party or Georgia
RSA 8 Partnership from the FCC or Universal Service Administration Company
pursuant to the

 

132

--------------------------------------------------------------------------------



 

Connect America Fund, A National Broadband Plan for Our Future, Establishing
Just and Reasonable Rates for Local Exchange Carriers, High-Cost Universal
Service Support, Developing an Unified Intercarrier Compensation Regime,
Federal-State Joint Board on Universal Service, Lifeline and Link-Up, Universal
Service Reform — Mobility Fund, Report and Order and Further Notice of Proposed
Rulemaking, 26 FCC Rcd. 17663 (2011).

 

“Mobility Fund Letter of Credit Sublimit” means $25,000,000, as such amount may
be adjusted in accordance with this Agreement.

 

“Mobility Fund Letter of Credit Usage” means, as to each Mobility Fund Letter of
Credit, all reimbursement obligations of Borrower to the issuer of the Mobility
Fund Letter of Credit consisting of (A) the amount available to be drawn or
which may become available to be drawn; and (B) all amounts which have been paid
and made available by the Issuing Lender to the extent not reimbursed by
Borrower, whether by the making of a Revolver Loan or otherwise. In the case of
any Mobility Fund Letter of Credit that is issued in a currency other than
United States Dollars, the corresponding Letter of Credit Usage shall be
determined in United States Dollars based on the currency exchange rate from
time to time applicable to the issuer of such Mobility Fund Letter of Credit.
For the avoidance of doubt, the Mobility Fund Letter of Credit Usage may be
reduced by the providing of cash collateral in a manner set forth in Subsection
1.16 but only to the extent that such reduction does not permit the Revolving
Credit Obligations to exceed the Revolver Loan Commitment at any time; provided
that, the Mobility Fund Letter of Credit Usage shall not be reduced by any Cash
Collateral provided pursuant to Subsections 1.14 or 1.17.

 

“Multi-employer Plan” means a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
makes, is making, made, or was at any time during the current year or the
immediately preceding six years obligated to make contributions.

 

“Net Proceeds” means cash proceeds received by Borrower from any debt or equity
issuance, net of the reasonable costs of such issuance (including taxes
attributable to such issuance).

 

“New Revolver Lender” has the meaning set forth in Subsection 1.1(B)(iv).

 

“Non Pro Rata Loan” has the meaning set forth in Subsection 8.4(A).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Subsection 9.2 and (ii) has been approved by the
Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning set forth in Subsection 1.18(B).

 

“Non-Extension Notice Date” has the meaning set forth in Subsection 1.1(E)(v).

 

133

--------------------------------------------------------------------------------



 

“Non-Funding Lender” has the meaning set forth in Subsection 8.4(A).

 

“Note” or “Notes” means one or more of the Revolver Notes, the Swingline Note
and the Incremental Term Loan Notes.

 

“Notice Date” has the meaning set forth in Subsection 1.18(B).

 

“Notice of Borrowing/Conversion/Continuation” has the meaning set forth in
Section 1.3.

 

“Notice of Incremental Term Loan Borrowing” means a notice of a Tranche of
Incremental Term Loans meeting the requirements of Subsection 1.19.

 

“Notice of RevolvingRevolver Facility Increase” means a facility increase notice
meeting the requirements of Subsection 1.1(B).

 

“NTIA” means the National Telecommunications and Information Administration or
other agency of the United StatedStates of America succeeding to it powers.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower and all other Loan Parties (other than Excluded Swap
Obligations) under the Loan Documents from time to time owed to Administrative
Agent, any Lender or any Indemnitee, including the principal amount of all
debts, claims and indebtedness, accrued and unpaid interest and all indemnities,
fees, costs and expenses, whether primary, secondary, direct, contingent, fixed
or otherwise, heretofore, now or from time to time hereafter owing, due or
payable, or any combination thereof, whether before or after the filing of a
proceeding under any Debtor Relief Law (whether or not allowed in such
proceeding) by or against any Loan Party or any of its respective Subsidiaries.

 

“One Communications” means One Communications Ltd. (f/k/a KeyTech Limited), a
Bermuda limited liability company.

 

“One Communications Subsidiaries” means the direct and indirect Subsidiaries of
One Communications.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Debtor Relief Law” has the meaning set forth in Subsection 9.20(A).

 

“Other Parties” has the meaning set forth in Subsection 9.20(G)(iii).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

 

134

--------------------------------------------------------------------------------



 

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Subsection
1.12).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board of Governors of the Federal Reserve System,
as in effect from time to time), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant Register” has the meaning set forth in Subsection 8.1(D).

 

“Participant” has the meaning set forth in Subsection 8.1(D).

 

“Partnerships” means, collectively, Ohio RSA 2 Limited Partnership, Ohio RSA #3
Limited Partnership, Ohio RSA 5 Limited Partnership, Ohio RSA 6 Limited
Partnership, and Georgia RSA #8 Partnership.

 

“Patriot Act” has the meaning set forth in Section 9.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or an ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six plan years.

 

“Permitted Acquisition and Investment” means any Investment, including by means
of an Acquisition, by any Loan Party or any Restricted Subsidiary of a Loan
Party in another Person (but excluding any Investment (i) by BDC Holdings or any
of its Subsidiaries in GTT, any of GTT’s Subsidiaries or any Stimulus Recipient
Subsidiary and, (ii) by GTT or any of its Subsidiaries in BDC Holdings, any of
BDC Holdings’ Subsidiaries or any Stimulus Recipient Subsidiary, and (iii) by
any Loan Party or Restricted Subsidiary in an Unrestricted Subsidiary), provided
that:

 

(A)                               if such Investment constitutes the extension
of Indebtedness by a Loan Party (other than Indebtedness of a Loan Party to
another Loan Party), such Investment is evidenced by a written promissory note
in form and substance reasonably acceptable to Administrative Agent, and such
note is collaterally assigned and delivered to Administrative Agent, provided,
however, that such evidence, collateral assignment and delivery shall only be
required if the principal amount of such Indebtedness exceeds $10,000,000
individually or $45,000,000 in the aggregate (excluding existing Investments set
forth on Schedule 3.3(C)), and provided further that, Administrative Agent may
elect not to require such additional documentation if it determines in its sole
discretion that the costs to the Loan Parties of delivering such documentation
exceed the relative benefit afforded the Secured Parties;

 

135

--------------------------------------------------------------------------------



 

(B)                               such Investment and all transactions related
thereto shall be consummated in accordance with Applicable Law in all material
respects;

 

(C)                               after giving effect to such Investment, no
Event of Default under clauses (A), (F) or (G) Subsection 6.1 shall have
occurred and be continuing; and

 

(D)                               Borrower shall be in compliance on a Pro
formaForma Basis immediately after giving effect to such Permitted Acquisition
and Investment (including (without duplication) any Indebtedness assumed or
permitted to exist or incurred pursuant to Subsection 3.1(F)) with Subsection
4.1.

 

“Permitted Cure Securities” means any Equity Interest of Borrower other than
Disqualified Stock.

 

“Permitted Encumbrances” means the following:

 

(A)                               Liens for taxes, assessments or other
governmental charges not yet due and payable or Liens for taxes, assessments or
other governmental charges due and payable if the same are being diligently
contested in good faith and by appropriate proceedings and then only if and to
the extent that adequate reserves therefor are maintained on the books of the
Loan Parties and their respective Subsidiaries, as applicable, in accordance
with GAAP;

 

(B)                               statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business for sums not more than 60
days delinquent or which are being diligently contested in good faith; provided,
that (i) a reserve or other appropriate provision shall have been made therefor
and (ii) such Lien does not adversely affect the operation of a material line of
business to which the property relates in a material manner;

 

(C)                               Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security (other than any Lien
imposed by the Employee Retirement Income Security Act of 1974 or any rule or
regulation promulgated thereunder), or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) in the amount and to the extent permitted by Subsection 3.4;

 

(D)                               deposits and other Liens on insurance policies
and the proceeds thereof made in the ordinary course of business to secure
liability to insurance carriers, to the extent such liabilities are permitted by
Subsection 3.1(K) or Subsection 3.4(C);

 

(E)                                any attachment or judgment Lien which,
individually or when aggregated, does not constitute an Event of Default under
Subsection 6.1(I) (whether individually or when aggregated with other such
Liens);

 

136

--------------------------------------------------------------------------------



 

(F)                                 easements, rights of way, restrictions and
other similar charges or encumbrances not interfering in any material respect
with the ordinary conduct of a material line of business of any Loan Party or
any Subsidiary of a Loan Party or materially adversely affecting any material
asset or material portion of the Collateral;

 

(G)                               Liens in favor of Administrative Agent, for
the benefit of itself and Lenders;

 

(H)                              Liens in favor of CoBank as set forth in
Subsection 2.7;

 

(I)                                   Liens securing purchase money security
agreements and Capital Leases permitted under Subsection 3.1, provided that,
such Liens do not encumber any property other than the items purchased with the
proceeds of such Indebtedness or leased pursuant to such Indebtedness (and the
proceeds of such property), such Liens do not secure any amounts other than
amounts necessary to purchase or lease such items;

 

(J)                                   Liens existing on the assets of any Person
that becomes a Subsidiary (or is a Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition and
Investment to the extent the Liens on such assets secure Indebtedness permitted
by Subsection 3.1(F) or other obligations permitted by this Agreement; provided
that, such Liens attach at all times only to the same assets to which such Liens
attached (and  after-acquiredafter- acquired property that is affixed or
incorporated into the property covered by such Lien), and secure only the same
Indebtedness or obligations that such Liens secured, immediately prior to such
Permitted Acquisition and Investment and any modification, replacement,
refinancing, refunding, renewal or extension thereof permitted by Subsection
3.1(F);

 

(K)                               Liens (i) of a collecting bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off);

 

(L)                                Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted hereunder to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted hereunder, in each case, solely to the extent such
Investment or sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such Lien;

 

(M)                            Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale or purchase of goods
entered into by Borrower or any of its Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(N)                               Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or

 

137

--------------------------------------------------------------------------------



 

(ii) relating to purchase orders and other agreements entered into with
customers of Borrower or any Subsidiary in the ordinary course of business;

 

(O)                               Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement arising in connection with a transaction
which if consummated would constitute a Permitted Acquisition and Investment;

 

(P)                                 Liens securing Indebtedness permitted by
Subsection 3.1(L);

 

(Q)                               customary restrictions in governance and
similar documents relating to Joint Ventures, provided such restrictions relate
solely to such Joint Venture or the Equity Interests of such Joint Venture; and

 

(R)                               Liens securing the RTFC Indebtedness and the
HSBC Indebtedness and any refinancing Indebtedness therefor refinanced on terms
consistent with those in Subsection 3.1(F)(ii).;

 

(S)                                 Liens securing Indebtedness permitted by
Subsection 3.1(Q); and

 

(T)                                additional Liens not otherwise permitted by
this definition that do not secure outstanding obligations in excess of
$10,000,000 in the aggregate for all such Liens at any time.

 

“Permitted Stimulus Indebtedness” means any Indebtedness incurred by a Stimulus
Recipient Subsidiary to or guaranteed by a Stimulus Source Agency, so long as
(A) neither Borrower nor any of its Subsidiaries (other than such Stimulus
Recipient Subsidiary) is liable for the obligations of such Stimulus Recipient
Subsidiary in respect thereof, except to the extent of any guarantee required by
such Stimulus Source Agency as a term or condition to such Indebtedness, (B) no
Lien upon any assets of Borrower or any of its Subsidiaries (other than such
Stimulus Recipient Subsidiary) secures any such Indebtedness, except to the
extent of any pledge of the Equity Interests in such Stimulus Recipient
Subsidiary required by such Stimulus Source Agency as a term or condition to
such Indebtedness, and (C) such Indebtedness is extended to a Stimulus Recipient
Subsidiary under the Rural Broadband Access Loan and Loan Guarantee Program of
the Rural Utilities Service, or a substantially similar program.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party or any of their ERISA Affiliates sponsor or maintain or to
which any Loan Party or any of their ERISA Affiliates make, is making, or is
obligated to make contributions and includes any Pension Plan.

 

138

--------------------------------------------------------------------------------



 

“Platform” has the meaning set forth in Subsection 9.3(C).

 

“Pledge and Security Agreement” means that certain Third Amended and Restated
Pledge and Security Agreement of even date herewith, executed by the Loan
Parties in favor of Administrative Agent, for the benefit of itself and the
Revolver Lenders, as may be amended from time to time.

 

“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal.  In the event the Eastern Edition of The
Wall Street Journal ceases to publish such rate or an equivalent on a regular
basis, the term “Prime Rate” shall be determined on any day by reference to such
otherAdministrative Agent shall notify the Borrower and the Administrative Agent
and the Borrower will agree upon a substitute regularly published average prime
rate for such date applicable to such commercial banks as is acceptable to
Administrative Agent in its sole discretionto be used to determine the “Prime
Rate”.  Any change in Prime Rate shall be automatic, without the necessity of
notice provided to Borrower or any other Loan Party.

 

“Pro formaForma Basis” means, for purposes of calculating compliance with any
test or financial covenant under this Agreement for any period or as of any
date, that the applicable designation of an Unrestricted or Restricted
Subsidiary, Permitted Acquisition and Investment, other Investment, Asset
Disposition, incurrence or assumption of Indebtedness (including any Revolver
Loan, other than a Swingline Loan) or Restricted Junior Payment (together with
all other designations of an Unrestricted or Restricted Subsidiary, Permitted
Acquisitions and Investments and other acquisitions and Investments to the
extent they constitute Material Acquisitions, Asset Dispositions (to the extent
they constitute Material Dispositions), such Indebtedness incurred or assumed
and Restricted Junior Payments that have been consummated following the last
reporting date), and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant (other than Restricted Junior Payments,
which shall be deemed to have occurred on the last day of such period):
(A) income statement items (whether positive or negative) attributable to the
property or Person subject to such designation as an Unrestricted Subsidiary or
Restricted Subsidiary, Permitted Acquisition and Investment or other Investment
or acquisition, or Asset Disposition, (i) in the case of a designation as an
Unrestricted Subsidiary or a Material Disposition shall be excluded, and (ii) in
the case of a designation as a Restricted Subsidiary or a Permitted Acquisition
and Investment or other Investment or Material Acquisition, shall be included,
(B) any retirement of Indebtedness, and (C) any Indebtedness incurred or assumed
by Borrower or any of its Subsidiaries in connection therewith, and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, the
foregoing pro forma adjustments may be applied to any such test or financial
covenant solely to the extent that such adjustments are consistent with the
definition of EBITDA and give effect to events (including operating expense
reductions) that are (x) attributable to such transaction, (y) expected to have
a continuing impact on Borrower and its Subsidiaries and (z) factually

 

139

--------------------------------------------------------------------------------



 

supportable in a manner reasonably satisfactory to Administrative Agent
(provided further that, pro forma effect shall only be given to operating
expense reductions or similar anticipated benefits from any Permitted
Acquisition and Investment, other Investment, Asset Disposition, Material
Acquisition, to the extent that such adjustments and the bases therefor are set
forth in reasonable detail in a certificate of the chief financial officer of
Borrower delivered to Administrative Agent and dated the relevant date of
determination and which certifies that all necessary steps for the realization
thereof have been taken or Borrower reasonably anticipates that all necessary
steps for the realization thereof will be taken within one year following such
date of determination).

 

“Pro Rata Share” means (A) with respect to the Revolver Facility as of any date
of determination, the percentage obtained by dividing (i) the commitment of a
Lender under the Revolver Loan Commitment by (ii) the aggregate Revolver Loan
Commitment, as such percentage may be adjusted by assignments permitted pursuant
to Subsection 8.1 or adjusted with respect to any Revolver Increase pursuant to
Subsection 1.1(B); provided that, if the Revolver Loan Commitment is terminated
pursuant to the terms hereof, in lieu of commitments, the calculation shall be
based on the aggregate amount of Lender’s outstanding Revolver Loans and the
aggregate amount of all outstanding Revolver Loans; and, provided that, subject
to such reallocations as provided in Subsection 1.17, each Revolver Lender’s Pro
Rata Share of any Letter of Credit Usage and of any Swingline Loans shall be
determined by reference to such Revolver Lender’s Pro Rata Share of the Revolver
Loan Commitment, and (B) with respect to each Tranche of the Incremental Term
Loan Facility as of any date of determination, (i) if any Incremental Term Loan
Commitments remain in effect with respect to such Tranche, the proportion that
an Incremental Term Lender’s unused Incremental Term Loan Commitments with
respect to such Tranche bears to the aggregate amount of the Incremental Term
Loan Commitments of all of the Incremental Term Loan Lenders for such Tranche as
of such date, or (ii) if the Incremental Term Loan Commitments have been
terminated or have expired with respect to such Tranche, the proportion that the
outstanding principal amount of an Incremental Term Loan Lender’s Incremental
Term Loans with respect to such Tranche as of such date bears to the aggregate
principal amount of all outstanding Incremental Term Loans for such Tranche as
of such date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“PUC” means any state, provincial or other local public utility commission or
similar regulatory agency or body that exercises jurisdiction over the rates or
services or the ownership, construction or operation of any Communications
System (and its related facilities) or over Persons who own, construct or
operate a Communications System, in each case by reason of the nature or type of
the services, operations or business subject to regulation and not pursuant to
laws and regulations of general applicability to Persons conducting business in
any such jurisdiction.

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

140

--------------------------------------------------------------------------------



 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Acquisition” means the occurrence of the following conditions:

 

(i)                                     an acquisition for which the purchase
price, when aggregated with all other acquisitions in the same fiscal quarter
and in the fiscal quarter immediately preceding such fiscal quarter, is equal to
or in excess of $100,000,000; provided that all such acquisitions meet the
definition of a Permitted Acquisition and Investment; and

 

(ii)                                  the Total Net Leverage Ratio, after giving
pro forma effect to all acquisitions described in clause (i) above, exceeding
2.75:1.00.

 

For the avoidance of doubt, upon the effectiveness of an increased Total Net
Leverage Ratio pursuant to the proviso of Subsection 4.1, no acquisition
occurring in the applicable fiscal quarters covered by clause (i) above shall
count toward any other future Qualifying Acquisition.

 

“Recipient” means (A) Administrative Agent, (B) any Revolver Lender and (C) any
Issuing Lender, as applicable.

 

“Register” has the meaning set forth in Subsection 8.1(C).

 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

“Related Secured Hedge Agreement” means a Secured Hedge Agreement entered into
by any Loan Party to hedge the interest rate exposure applicable to any portions
of the Loans.

 

“Removal Effective Date” has the meaning set forth in Subsection 8.2(F)(ii).

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Requisite Lenders” means at least two Lenders (other than Defaulting Lenders
and including Voting Participants) having Total Credit Exposures representing
more than 50% of the Total Credit Exposures of all Lenders (other than
Defaulting Lenders); provided that such two Lenders (including Voting
Participants) may not consist solely of Voting Participants who purchased their
participations from the same Lender or of Voting Participants and the Lender who
sold such participations to such Voting Participants.  With respect to economic
changes applicable only to one of the Facilities, “Requisite Lenders” shall be
calculated with respect to

 

141

--------------------------------------------------------------------------------



 

only the Lenders (other than any Defaulting Lender and including Voting
Participants) holding Loans or Commitments of the applicable Credit Facility.

 

“Restricted Junior Payment” means: (A) any dividend or other distribution,
direct or indirect, on account of any equity interest in any Loan Party or any
of its respective Subsidiaries, including any ownership interest and any shares
of any class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding; (B) any redemption,
repurchase, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interest in any Loan Party or any of its respective Subsidiaries, including any
ownership interest and any shares of any class of stock of any Loan Party or any
of its respective Subsidiaries now or hereafter outstanding; (C) any payment or
prepayment of interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness subject to subordination provisions
for the benefit of Administrative Agent and Lenders; and (D) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and shares of any
class of stock of any Loan Party or any of its respective Subsidiaries now or
hereafter outstanding, except, in each case, to the extent payable solely in
capital stock.

 

“Resignation Effective Date” has the meaning set forth in Subsection 8.2(F)(i).

 

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of Borrower that is not then an Unrestricted Subsidiary; provided that, upon the
occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary while such entity remains a Subsidiary of Borrower, such Subsidiary
shall be included in the definition of “Restricted Subsidiary.”

 

“Revolver Commitment Fee” has the meaning set forth in Subsection 1.4(A).

 

“Revolver Expiration Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) December 31April 10, 20192024, as
such date may be extended with respect to any Lender and any Additional
Commitment Revolver Lender in accordance with Subsection 1.18.

 

“Revolver Facility” means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A), including the Swingline subfacility.

 

“Revolver Increase” has the meaning set forth in Subsection 1.1(B)(i).

 

“Revolver Lender” means any Lender that has a portion of the Revolver Loan
Commitment in accordance with the terms hereof.

 

“Revolver Loan Commitment” means, when used as to each Revolver Lender, its
obligation to (A) make Revolver Loans to Borrower pursuant to Subsection 1.1(A),
and (B) purchase participations in the Letters of Credit or in the Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such

 

142

--------------------------------------------------------------------------------



 

Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement and, otherwise, the
aggregate of such commitments of all Revolver Lenders.  The Revolver Loan
Commitment of all Revolver Lenders as of the Fourth Amendment and
RestatementEffective Date is $225,000,000200,000,000.

 

“Revolver Loans” means an advance or advances under the Revolver Loan
Commitment, including any Swingline Loan or Swingline Loans under the Swingline
Loan Commitment.

 

“Revolver Note” or “Revolver Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“Revolving Credit Obligations” means, at any particular time, the sum of
(A) aggregate principal balance of all Revolver Loans (other than the Swingline
Loans), plus (B) the aggregate Letter of Credit Usage, plus (C) the aggregate
principal balance of all Swingline Loans; provided however, at any time during
which the CoBank Cash Management Agreement is in effect, the aggregate principal
balance of all Swingline Loans shall be deemed to be the amount of the Swingline
Loan Commitment.

 

“RTFC” means Rural Telephone Finance Cooperative or any affiliate or assignee
thereof.

 

“RTFC Indebtedness” means the Indebtedness incurred by CAH Holdco and the CAH
Holdco Subsidiaries pursuant to the RTFC Loan Documents in favor of RTFC in an
aggregate principal amount (excluding, for the avoidance of doubt, obligations
with respect to interest rate protection and similar agreements) not to exceed
$60,000,000.

 

“RTFC Loan Agreement” means a Loan Agreement among CAH Holdco, CAH Holdco
Subsidiaries and RTFC, to be entered into in connection with CAH Holdco’s
acquisition of all of the equity ownership interests of Caribbean Assets
Holdings LLC.

 

“RTFC Loan Documents” means, collectively, the RTFC Loan Agreement and the
“Other Agreements” (as defined in the RTFC Loan Agreement) and any interest rate
protection and similar agreements entered into in connection therewith.

 

“RTPark Program” means the partnership of the University of the Virgin Islands,
the Government of the Virgin Islands and certain privately held businesses, and
all agreements, documents, rules and guidelines relating to any investment or
membership therein.

 

“RUS” means the Rural Utilities Service or other agency of the United States of
America succeeding to it powers.

 

“Sanctioned Country” means, at any time, a country, territory or sector that is
the subject or target of any Sanctions or that is, or whose government is, the
subject of any list-based or territorial or sectorial Sanctions.

 

143

--------------------------------------------------------------------------------



 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person that is otherwise subject to any Sanctions, or (d) any
Person, directly or indirectly, 50% or more in the aggregate owned by, otherwise
controlled by, or acting for the benefit or on behalf of, any Person or Persons
described in clause (a), (b) or (c) of this definition.

 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by any Governmental Authority.

 

“SEC” has the meaning set forth in Subsection 4.2(A).

 

“Secured Hedge Agreement” means any Hedge Agreement between Borrower or any
other Loan Party and any Lender or Affiliate of any Lender (or Person that was a
Lender or Affiliate of any Lender at the time such Hedge Agreement was entered
into).

 

“Secured Net Leverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (A) the result of (x) Indebtedness of the Borrower secured
by a Lien (including the Revolver Facility assuming it is fully drawn) plus
(y) without duplication of (x), all Indebtedness of each Restricted Subsidiary,
minus (z) the aggregate of the Unrestricted Pledged Cash of Borrower and its
Domestic Subsidiaries in excess of $25,000,000; provided that, as of the date of
determination, the aggregate amount of any Unrestricted Pledged Cash subtracted
under this subclause (z) shall not exceed $125,000,000 by (B) EBITDA.  For
purposes of this definition, EBITDA shall be calculated on a consolidated basis
for Borrower and its Restricted Subsidiaries (and excluding any Unrestricted
Subsidiaries), for the then most recently completed four (4) fiscal quarters.

 

“Secured Obligations” means (A) the Obligations, (B) all obligations of Borrower
or any other Loan Party under any Secured Hedge Agreement (other than Excluded
Swap Obligations), and (C) all obligations of Borrower or any other Loan Party
under any Cash Management Agreement.

 

“Secured Party” means (A) Administrative Agent, (B) any Lender, (C) any
Affiliate of a Lender that is a party to a Secured Hedge Agreement that executes
and delivers to Administrative Agent a letter agreement in form and substance
acceptable to Administrative Agent pursuant to which such Affiliate appoints
Administrative Agent as its agent under the applicable Security Documents,
(D) any Person that was a Lender or Affiliate of any Lender at the time it
entered into a Secured Hedge Agreement, provided that, such Affiliate has
executed and delivered to Administrative Agent a letter agreement in form and
substance acceptable to Administrative Agent pursuant to which such Affiliate
appoints Administrative Agent as its agent under the applicable Security
Documents, (E) any Affiliate of a Lender that is a party to any Cash Management
Agreement that executes and delivers to Administrative Agent a letter agreement
in form and substance acceptable to Administrative Agent pursuant to which such
Affiliate appoints Administrative Agent as its agent under the applicable
Security Documents, and (F) any Indemnitee.

 

144

--------------------------------------------------------------------------------



 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of the Loan Parties to provide collateral
security with respect to the Secured Obligations, including, the Pledge and
Security Agreement, account control agreements, and all instruments, documents
and agreements executed pursuant to the terms of the foregoing, in such case, as
amended, modified, supplemented, extended and restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, and the other Secured Parties, created hereunder or under any
of the Security Documents to secure the Secured Obligations.

 

“Standard Letter(s) of Credit” has the meaning set forth in Subsection
1.1(E)(i)(A).

 

“Statement” has the meaning set forth in Subsection 4.2(B).

 

“Standard Letter of Credit Sublimit” means $10,000,000, as such amount may be
adjusted in accordance with this Agreement.

 

“Standard Letter of Credit Usage” means, as to each Standard Letter of Credit,
all reimbursement obligations of Borrower to the issuer of the Standard Letter
of Credit consisting of (A) the amount available to be drawn or which may become
available to be drawn; and (B) all amounts which have been paid and made
available by the Issuing Lender to the extent not reimbursed by Borrower,
whether by the making of a Revolver Loan or otherwise. In the case of any
Standard Letter of Credit that is issued in a currency other than United States
Dollars, the corresponding Standard Letter of Credit Usage shall be determined
in United States Dollars based on the currency exchange rate from time to time
applicable to the issuer of such Standard Letter of Credit. For the avoidance of
doubt, the Standard Letter of Credit Usage may be reduced by the providing of
cash collateral in a manner set forth in Subsection 1.16 but only to the extent
that such reduction does not permit the Revolving Credit Obligations to exceed
the Revolver Loan Commitment at any time; provided further, the Standard Letter
of Credit Usage shall not be reduced by any Cash Collateral provided pursuant to
Subsections 1.14 of 1.17.

 

“Stimulus Recipient Subsidiary” means a Subsidiary of Borrower or any other
Person in whom any Loan Party or any Subsidiary of any Loan Party owns a
minority equity interest formed for the purpose of incurring Permitted Stimulus
Indebtedness or obtaining a grant from a Stimulus Source Agency and conducting
the business contemplated in its application to such Stimulus Source Agency for
such Permitted Stimulus Indebtedness or grant.

 

“Stimulus Source Agency” means the RUS or the NTIA.

 

“Subordinated Intercompany Lender” has the meaning set forth in Subsection
9.20(J).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

145

--------------------------------------------------------------------------------



 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” means CoBank or any other Lender as a successor Swingline
Lender pursuant to the terms hereof.

 

“Swingline Loan Commitment” means $10,000,000, as such amount may be adjusted in
accordance with the terms of this Agreement.

 

“Swingline Loans” means an advance or advances under the Swingline Loan
Commitment.

 

“Swingline Note” means a Note of Borrower substantially in the form of
Exhibit 10.1(C), and any replacements, reinstatements, renewals or extension of
any such note, in whole or in part.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Toggle Date” means the earlier of (i) the first fiscal quarter end on which the
Total Net Leverage Ratio is not less than 1.75:1.00, or (ii) the first date on
which the Total Net Leverage Ratio, after giving pro forma effect to any
applicable Investment, designation of any Unrestricted Subsidiary, and/or
Restricted Junior Payment, is not less than 1.75:1.00.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused Revolver
Loan Commitments, the unused Incremental Term Loan Commitments, the Revolving
Credit Obligations and the outstanding Incremental Term Loans of such Lender at
such time.

 

“Total Net Leverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (A) the result of (x) Indebtedness (other than (i) as
described in clause (H) of the definition of Indebtedness, and (ii) as described
in clause (M) of the definition of Indebtedness to the extent related to
Mobility Fund Letters of Credit (except to the extent of unreimbursed drafts
drawn thereunder), and (iii) to the extent related to or supporting the
Indebtedness described in clause (H) of such definition, as described in clauses
(K), (L), (M) and (N) of the definition of Indebtedness) minus (y) the aggregate
of the Unrestricted Pledged Cash of Borrower and its Domestic Subsidiaries in
excess of $25,000,000; provided that, as of the date of determination, the
aggregate amount of any Unrestricted Pledged Cash subtracted under this
subclause (y) shall not exceed $100,000,000125,000,000, by (B) EBITDA.

 

“Tranche” means, with respect to any Incremental Term Loans, all Incremental
Term Loans made on the same date pursuant to the terms of the same Notice of
Incremental Term Loan Borrowing and Incremental Term Loan Funding Agreement.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Subsection 7701(a)(30) of the IRC.

 

146

--------------------------------------------------------------------------------



 

“U.S. Tax Compliance Certificate” has the meaning set forth in in Subsection
1.13(G)(ii)(b)(III).

 

“UCP” has the meaning set forth in Subsection 1.1(E)(ix).

 

“Unrestricted Pledged Cash” means unrestricted cash or Cash Equivalents
deposited and held in a deposit account as to which the Administrative Agent has
a perfected Lien.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower which at the time of
determination is an Unrestricted Subsidiary (as designated by Borrower pursuant
to Subsection 2.11) and any direct or indirect Subsidiary of an Unrestricted
Subsidiary, except to the extent any such Subsidiary is later designated by
Borrower to be a Restricted Subsidiary pursuant to Subsection 2.11.

 

“Verizon Acquisition” means the acquisition of the assets subject to the Verizon
Purchase Agreement by the Acquired Companies and the acquisition of the
ownership interest of the Acquired Companies by AWCC.

 

“Verizon Purchase Agreement” means that certain Purchase Agreement by and
between Borrower and Cellco Partnership d/b/a Verizon Wireless, dated as of
June 9, 2009, together with any schedules, exhibits or other attachments
thereto, in each case, as modified to the extent such modifications are
permitted by this Agreement.

 

“Voting Participant” has the meaning set forth in Subsection 8.1(D).

 

“Voting Participant Notice” has the meaning set forth in in Subsection 8.1(D).

 

“Withholding Agent” means any Loan Party and Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

10.2                        Other Definitional Provisions.  References to
“Sections,” “Subsections,” “Exhibits” and “Schedules” shall be to Sections,
Subsections, Exhibits and Schedules, respectively, of this Agreement unless
otherwise specifically provided.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (A) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(B) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns or, in the case of governmental
Persons,

 

147

--------------------------------------------------------------------------------



 

Persons succeeding to the relevant functions of such Persons, (C) the words
“herein,” “hereof”‘ and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (D) all references herein to Articles, Sections, Subsections,
Exhibits and Schedules shall be construed to refer to Articles, Sections and
Subsections of, and Exhibits and Schedules to, this Agreement, (E) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and any
successor statutes and regulations, and (F) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

10.3                        Divisions.  For all purposes under the Loan
Documents, in connection with any Division or plan of Division: (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.  Any reference in Subsections 3.6 or 3.7 to a
combination, merger, consolidation, disposition, dissolution, liquidation,
transfer or similar term shall be deemed to apply to a Division, or an
allocation of assets to a series of limited liability companies (or the
unwinding of such a Division or allocation) as if it were a combination, merger,
consolidation, disposition, dissolution, transfer or similar term, as
applicable, to of or with a separate Person.

 

[Signatures follow on the next page.]

 

148

--------------------------------------------------------------------------------



 

SCHEDULE B

 

Amended Schedules to Credit Agreement

 

[attached]

 

1

--------------------------------------------------------------------------------



 

SCHEDULE C

 

Amended Exhibits to Credit Agreement

 

[attached]

 

2

--------------------------------------------------------------------------------